


EXECUTION VERSION
Deal CUSIP Number: 62475PAA8
Facility CUSIP Number: 62475PAB6


         


$500,000,000
TERM LOAN CREDIT AGREEMENT
among
Mueller Water Products, Inc.,
as the Borrower,
The Several Lenders from Time to Time Parties Hereto,
SunTrust Robinson Humphrey, Inc.,
TD Securities (USA) LLC
and
Goldman Sachs Lending Partners LLC,
as Co-Documentation Agents,


and
Bank of America, N.A.,
as Administrative Agent
Dated as of November 25, 2014


Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC
and
Wells Fargo Securities, LLC,
as Joint Lead Arrangers and Joint Bookrunners


SunTrust Robinson Humphrey, Inc.,
TD Securities (USA) LLC,
Goldman Sachs Lending Partners LLC,
Credit Suisse Securities (USA) LLC
and
MCS Capital Markets LLC,
as Co-Managers


















--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1    DEFINITIONS                                    1
1.1
Defined Terms                                1

1.2
Other Interpretive Provisions                            56

1.3
Accounting                                    57

1.4
Limited Condition Transactions                        57

SECTION 2
AMOUNT AND TERMS OF COMMITMENTS                58

2.1
Commitments                                    58

2.2
Procedure for Borrowing of Loans                        58

2.3
Repayment of Loans                                59

2.4
Fees                                        59

2.5
Optional Prepayments                                59

2.6
Mandatory Prepayments                            60

2.7
Conversion and Continuation Options                        62

2.8
Limitations on Eurodollar Tranches                        62

2.9
Interest Rates and Payment Dates                        62

2.10
Computation of Interest                            63

2.11
Inability to Determine Interest Rate; Illegality                    63

2.12
Pro Rata Treatment and Payments                        65

2.13
Requirements of Law                                66

2.14
Taxes                                        67

2.15
Indemnity                                    70

2.16
Change of Lending Office                            70

2.17
Replacement of Lenders                            71

2.18
Notes                                        71

2.19
Incremental Credit Extensions                            71

2.20
Refinancing Amendments                            74

2.21
Defaulting Lenders                                75

2.22
Loan Modification Offers                            76

SECTION 3
REPRESENTATIONS AND WARRANTIES                    77

3.1
Financial Condition                                77

3.2
No Change                                    78

3.3
Existence; Compliance with Law                        78

3.4
Power; Authorization; Enforceable Obligations                78

3.5
No Legal Bar                                    79

3.6
Litigation                                    79

3.7
Ownership of Property; Liens                            79

3.8
Intellectual Property                                79

3.9
Taxes                                        79

3.10
Federal Regulations                                80

3.11
ERISA                                    80

3.12
Investment Company Act; Other Regulations                    80

3.13
Environmental Matters                            80

3.14
Accuracy of Information, etc.                            81

3.15
Security Documents                                81

3.16
Solvency                                    82

3.17
Patriot Act; FCPA; OFAC                            82





--------------------------------------------------------------------------------




3.18
Status as Senior Indebtedness                            82

SECTION 4
CONDITIONS PRECEDENT                            83

4.1
Conditions to Closing Date                            83

SECTION 5
AFFIRMATIVE COVENANTS                        85

5.1
Financial Statements                                85

5.2
Certificates; Other Information                        86

5.3
Payment of Taxes                                87

5.4
Maintenance of Existence; Compliance with Law                87

5.5
Maintenance of Property; Insurance                        87

5.6
Inspection of Property; Books and Records; Discussions            88

5.7
Notices                                    88

5.8
Environmental Laws                                89

5.9
Additional Collateral, etc.                            89

5.10
Credit Ratings                                91

5.11
Further Assurances                                92

5.12
Designation of Unrestricted Subsidiaries                    92

5.13
ERISA                                    92

5.14
Use of Proceeds                                92

5.15
Post-Closing Covenant                            92

SECTION 6
NEGATIVE COVENANTS                            93

6.1
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock                                93

6.2
Limitation on Restricted Payments                        99

6.3
Dividend and Other Payment Restrictions Affecting Subsidiaries        105

6.4
Asset Sales                                    107

6.5
Transactions with Affiliates.                            108

6.6
Liens                                        111

6.7
Merger, Consolidation or Sale of All or Substantially All Assets        111

6.9
Negative Pledge Clauses                            112

6.10
Lines of Business                                113

6.11
Amendments to Organizational Documents                    113

SECTION 7
GUARANTEE                                114

7.1
The Guarantee                                114

7.2
Obligations Unconditional                            114

7.3
Reinstatement                                    115

7.4
No Subrogation                                115

7.5
Remedies                                    116

7.6
Instrument for the Payment of Money                        116

7.7
Continuing Guarantee                                116

7.8
General Limitation on Guaranteed Obligations                    116

7.9
Release of Guarantors                                116

7.10
Right of Contribution                                117

7.11
Keepwell                                    117

SECTION 8
EVENTS OF DEFAULT                            117

8.1
Events of Default                                117

SECTION 9
ADMINISTRATIVE AGENT                            120

9.1
Appointment and Authority                            120

9.2
Rights as a Lender                                121





--------------------------------------------------------------------------------




9.3
Exculpatory Provisions                            121

9.4
Reliance by Administrative Agent                        122

9.5
Delegation of Duties                                123

9.6
Resignation and Removal of Administrative Agent                123

9.7
Non-Reliance on Administrative Agent and Other Lenders            124

9.8
No Other Duties, Etc.                                124

9.9
Administrative Agent May File Proofs of Claim; Credit Bidding        124

9.10
Collateral and Guaranty Matters                        126

9.11
Intercreditor Agreements                            127

9.12
Withholding Tax Indemnity                            127

9.13
Indemnification                                128

SECTION 10
MISCELLANEOUS                                128

10.1
Amendments and Waivers                            128

10.2
Notices                                    131

10.3
No Waiver; Cumulative Remedies                        133

10.4
Survival of Representations and Warranties                    133

10.5
Payment of Expenses and Taxes                        133

10.6
Successors and Assigns; Participations and Assignments            134

10.7
Adjustments; Set‑off                                138

10.8
Counterparts; Electronic Execution                        139

10.9
Severability                                    139

10.10
Integration                                    140

10.11
Governing Law                                140

10.12
Submission To Jurisdiction; Waivers                        140

10.13
Acknowledgements                                141

10.14
Confidentiality                                141

10.15
Waivers Of Jury Trial                                142

10.16
USA Patriot Act Notification                            142

10.17
Maximum Amount                                142

10.18
Lender Action                                143

10.19
No Fiduciary Duty                                143



SCHEDULES:
1.1A    Commitments
1.1B    Mortgaged Property
3.15(a)    UCC Filing Jurisdictions
5.15    Post-Closing Items
6.1    Certain Existing Indebtedness
6.2    Certain Existing Investments
6.5    Certain Transactions with Affiliates
6.6    Certain Existing Liens
EXHIBITS:
A    Form of Pledge and Security Agreement
B    Form of Assignment and Assumption
C-1    Form of Exemption Certificate
C-2    Form of Exemption Certificate
C-3    Form of Exemption Certificate
C-4    Form of Exemption Certificate
D-1    Form of ABL-Term Intercreditor Agreement
D-2    Form of Intercreditor Terms
E    Form of Note




--------------------------------------------------------------------------------




F    Form of Guarantor Joinder Agreement
G    Form of Committed Loan Notice
H    Form of Solvency Certificate
I-1    Form of Perfection Certificate
I-2    Form of Perfection Certificate Supplement






































































































































--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of November 25, 2014,
among Mueller Water Products, Inc., a Delaware corporation (the “Borrower”), the
Guarantors (this and each other capitalized term used herein without definition
having the meaning assigned to such term in Section 1.1), the several banks,
financial institutions, institutional investors and other entities from time to
time party hereto as lenders (the “Lenders”), and Bank of America, N.A., as
Administrative Agent.
W I T N E S S E T H:
WHEREAS, the Lenders have agreed to extend Loans to the Borrower in an aggregate
principal amount of $500,000,000;
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a lien on
substantially all of its assets (subject to certain limitations set forth in the
Loan Documents); and
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a lien on
substantially all of its assets (subject to certain limitations set forth in the
Loan Documents).
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1
DEFINITIONS



1.1.    Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.


“ABL Agent”: the Senior Representative (which shall be Bank of America, N.A. on
the Closing Date) under the ABL Credit Agreement.
“ABL Credit Agreement”: the Credit Agreement, dated as of August 26, 2010, among
the Borrower, the other borrowers and guarantors party thereto, the lenders from
time to time party thereto and the ABL Agent, as amended by Amendment No. 1 and
Amendment No. 2 thereto and as further amended, restated, refinanced,
supplemented or otherwise modified from time to time in accordance with this
Agreement and the ABL-Term Intercreditor Agreement.
“ABL Documents”: the ABL Credit Agreement and each other Loan Document (as
defined in the ABL Credit Agreement).
“ABL Obligations”: as defined in the ABL-Term Intercreditor Agreement.
“ABL-Term Intercreditor Agreement”: an Intercreditor Agreement substantially in
the form of Exhibit D-1.
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Eurodollar Rate that would then be in effect for a
Eurodollar Loan with an Interest Period of one month plus 1% (provided that, for
the avoidance of doubt, the Eurodollar Rate for any day (for purposes of the
definition of “ABR”) shall be based on the rate determined two Business Days
prior to such date at approximately 11:00 A.M. (London, England time) as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) for deposits in dollars with a term of
one month); provided that the rate pursuant to this clause (c) shall not be less
than 1.75% per annum. Any change in the ABR due to a change




--------------------------------------------------------------------------------




in the Prime Rate or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acceptable Price”: as defined in the definition of “Dutch Auction.”
“Accepting Lenders”: as defined in Section 2.22(a).
“Acquired Indebtedness”: with respect to any specified Person:
(a)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Restricted Subsidiary of such specified
Person whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of such specified Person; and
(b)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person;
provided that any Indebtedness of such Person that is extinguished, redeemed,
defeased, retired or otherwise repaid at the time of or immediately upon
consummation of the transaction pursuant to which such other Person becomes a
Restricted Subsidiary of the specified Person will not be Acquired Indebtedness.
“Additional Lender”: at any time, any bank or other financial institution that
agrees to provide any portion of any (a) Incremental Loans pursuant to an
Incremental Amendment in accordance with Section 2.19 or (b) Permitted Credit
Agreement Refinancing Debt pursuant to a Refinancing Amendment in accordance
with Section 2.20; provided that (i) the Administrative Agent shall have
consented (not to be unreasonably withheld, conditioned or delayed) to such
Additional Lender if such consent would be required under Section 10.6(b) for an
assignment of Loans to such Additional Lender and (ii) the Borrower shall have
consented to such Additional Lender.
“Administrative Agent”: Bank of America, together with its affiliates, as the
administrative agent for the Lenders and as the collateral agent for the Secured
Parties under this Agreement and the other Loan Documents, together with any of
its successors in such capacities.
“Affiliate”: with respect to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
“Affiliate Transaction”: as defined in Section 6.5(a).
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the aggregate then unpaid principal amount of such
Lender’s Loans.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Applicable Discount”: as defined in the definition of “Dutch Auction.”
“Applicable Margin”: with respect to:




--------------------------------------------------------------------------------




(a)    any Loan other than any Incremental Loan or any Other Loan, 3.25% per
annum in the case of Eurodollar Loans and 2.25% per annum in the case of ABR
Loans;
(c)    any Incremental Loan, the Applicable Margin shall be as set forth in the
Incremental Amendment relating to the Incremental Commitment in respect of such
Incremental Loan;
(d)    any Other Loan, the Applicable Margin shall be as set forth in the
Refinancing Amendment relating to such Loan; and
(e)    any Extended Loan, the Applicable Margin shall be as set forth in the
Loan Modification Agreement relating to such Loan.
“Applicable Requirements”: in respect of any Indebtedness, Indebtedness that
satisfies the following requirements:
(a)    such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions), in each case
prior to the date that is 91 days after the then Latest Maturity Date at the
time such Indebtedness is incurred;
(b)    if such Indebtedness is secured by the Collateral, a Senior
Representative acting on behalf of the holders of such Indebtedness has become
party to the applicable Intercreditor Agreements (and/or the applicable
Intercreditor Agreements have been amended, supplemented or replaced in a manner
reasonably acceptable to the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral on a pari passu basis);
(c)    to the extent such Indebtedness is secured, it is not secured by any
property or assets of the Borrower or any Restricted Subsidiary thereof other
than the Collateral (it being agreed that such Indebtedness shall not be
required to be secured by all of the Collateral); provided that Indebtedness
that may be incurred by Non-Guarantor Subsidiaries pursuant to Section 6.1 may
be secured by assets of Non-Guarantor Subsidiaries;
(d)    if such Indebtedness is permitted under Section 6.1 and such Indebtedness
is incurred by (i) any Non-Guarantor Subsidiary, such Indebtedness shall not be
guaranteed by any Loan Party and (ii) the Borrower or any Guarantor, such
Indebtedness shall not be guaranteed by any Person other than the Borrower or
the Guarantors and shall not have any obligors other than the Borrower or the
Guarantors; and
(e)    the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions and financial covenants) are (i) taken as a whole, not materially
more favorable to the providers of such Indebtedness than those set forth in the
Loan Documents or (ii) on market terms for “high yield” notes of the type being
incurred at the time of incurrence (it being agreed that such Indebtedness may
be in the form of notes or a credit agreement), except in each case for
covenants or other provisions contained in such Indebtedness that are applicable
only after the then Latest Maturity Date;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days (or a shorter period acceptable
to the Administrative Agent) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirements of this definition, shall be conclusive
evidence that such terms and conditions satisfy the requirements of this
definition, unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).




--------------------------------------------------------------------------------




“Approved Electronic Communications”: as defined in Section 10.2.
“Approved Fund”: as defined in Section 10.6(b)(ii).
“Arrangers”: collectively, the Joint Bookrunners, Joint Lead Arrangers and
Co-Managers listed on the cover page hereof.
“Asset Sale”:
(1)    the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale Leaseback Transaction) of the Borrower or any
Restricted Subsidiary thereof outside of the ordinary course of business of the
Borrower or such Restricted Subsidiary (each referred to in this definition as a
“disposition”) or
(2)    the issuance or sale of Equity Interests of any Restricted Subsidiary of
the Borrower (other than (x) directors’ qualifying shares or shares or interests
required to be held by foreign nationals or other third parties to the extent
required by applicable law or (y) Preferred Stock or Disqualified Stock of a
Restricted Subsidiary issued in compliance with Section 6.1), other than to the
Borrower or another Restricted Subsidiary of the Borrower (whether in a single
transaction or a series of related transactions), in each case other than:
(a)    a sale, exchange or other disposition of cash, Cash Equivalents or
Investment Grade Securities or obsolete, damaged, unnecessary, unsuitable or
worn out property or equipment or any sale or disposition of property or assets
in connection with scheduled turnarounds, maintenance and equipment and facility
updates or any disposition of inventory, goods or other property held for sale
or no longer used or useful in the business;
(b)    the sale, conveyance or other disposition of all or substantially all of
the assets of the Borrower in a manner permitted pursuant to Section 6.7;
(c)    any Permitted Investment or Restricted Payment that is permitted to be
made, and is made, under Section 6.2;
(d)    any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary of the Borrower with an aggregate Fair Market Value of
less than $5,000,000;
(e)    any transfer or disposition of property or assets by a Restricted
Subsidiary of the Borrower to the Borrower or by the Borrower or a Restricted
Subsidiary thereof to a Restricted Subsidiary of the Borrower that is a
Guarantor hereunder;
(f)    sales of assets received by the Borrower or any of its Restricted
Subsidiaries upon the foreclosure on a Lien;
(g)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(h)    the unwinding of any Hedging Obligations;
(i)    the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable, notes receivable or other current assets held for sale in
the ordinary course of business or the conversion of accounts receivable into a
notes receivable;
(j)    the lease, assignment or sublease of any real or personal property in the
ordinary course of business;




--------------------------------------------------------------------------------




(k)    any financing transaction with respect to property built or acquired by
the Borrower or any Restricted Subsidiary thereof after the Closing Date;
(l)    the grant in the ordinary course of business of any license or
sub-license of patents, trademarks, know-how and any other intellectual
property;
(m)    any sale or other disposition deemed to occur with creating, granting or
perfecting a Lien not otherwise prohibited by this Agreement or the Loan
Documents;
(n)    the surrender or waiver or contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;
(o)    foreclosures, condemnations or any similar action on assets;
(p)    the sale (without recourse) of receivables (and related assets) pursuant
to factoring arrangements entered into in the ordinary course of business;
(q)    sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and
(r)    the lapse, abandonment or other disposition of intellectual property
rights in the ordinary course of business, which in the reasonable good faith
determination of the Borrower are no longer commercially reasonable to maintain
or are not material to the conduct of the business of the Borrower and its
Restricted Subsidiaries taken as a whole.
“Assignment Tax”: as defined in the definition of “Other Taxes.”
“Assignee”: as defined in Section 10.6(b)(i).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.
“Auction Purchase”: a purchase of Loans or Commitments pursuant to a Dutch
Auction in the case of the Borrower, in accordance with the provisions of
Section 10.6(b)(iii).
“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereinafter in effect, or any successor statute.
“Benefited Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Board of Directors”: as to any Person, the board of directors or managers, sole
member or managing member, or other governing body, as applicable, of such
Person (or, if such Person is a partnership, the board of directors or other
governing body of the general partner of such Person) or any duly authorized
committee thereof.
“Borrower”: as defined in the preamble hereto.
“Borrowing”: a borrowing consisting of simultaneous Loans of the same Type.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.




--------------------------------------------------------------------------------




“Business”: as defined in Section 3.13(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.
“Cancellation” or “Cancelled”: the cancellation, termination and forgiveness by
the Borrower of all Loans, Commitments and related Obligations acquired in
connection with an Auction Purchase or other acquisition of Loans, which
cancellation shall be consummated as described in Section 10.6(b)(iii)(C) and
the definition of “Eligible Assignee.”
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person or any Restricted Subsidiary
thereof during such period for the acquisition or leasing (pursuant to a capital
lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of the Borrower and its Restricted Subsidiaries.
“Capital Stock”: (1) in the case of a corporation, corporate stock; (2) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
“Capitalized Lease Obligations”: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP. For the
avoidance of doubt, “Capitalized Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.
“Cash Contribution Amount”: the aggregate amount of cash contributions made to
the capital of the Borrower or any Guarantor described in the definition of
“Contribution Indebtedness.”
“Cash Equivalents”:
(1)    U.S. dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union and local
currencies held by the Borrower and any Restricted Subsidiaries thereof from
time to time in the ordinary course of business in connection with any business
conducted by such Person in such foreign jurisdiction;
(2)    securities issued or directly and fully guaranteed or insured by the
government of the United States or any agency or instrumentality thereof in each
case with maturities not exceeding two years from the date of acquisition;
(3)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated with an Investment Grade Rating by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);




--------------------------------------------------------------------------------




(4)    repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;
(5)    commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “P-1/A-1” or the equivalent thereof by Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(6)    readily marketable direct obligations issued by any state or commonwealth
of the United States of America or any political subdivision thereof having one
of the two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;
(7)    Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” or higher from Moody’s in each case with maturities not
exceeding two years from the date of acquisition;
(8)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (1) through (7) above; and
(9)    instruments equivalent to those referred to in clauses (1) through (7)
above denominated in Euro or pound sterling or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with (a) any business conducted by any Restricted Subsidiary
organized in such jurisdiction or (b) any Investment in the jurisdiction where
such Investment is made.
“Cash Management Agreement”: any agreement to provide Cash Management Services.
“Cash Management Obligations”: all obligations, including guarantees thereof, of
any Group Member to a Cash Management Provider that has appointed in writing the
Administrative Agent as its collateral agent in a manner reasonably acceptable
to the Administrative Agent and has agreed in writing with the Administrative
Agent that it is providing Cash Management Services to one or more Group Members
arising from transactions in the ordinary course of business of any Group
Member, to the extent such obligations are primary obligations of a Loan Party
or are guaranteed by a Loan Party.
“Cash Management Provider”: any Person that, as of the Closing Date or as of the
date it enters into any Cash Management Agreement, is a Lender, an Arranger or
the Administrative Agent or an Affiliate of a Lender, an Arranger or the
Administrative Agent, in its capacity as a counterparty to such Cash Management
Agreement.
“Cash Management Services”: any cash management facilities or services,
including (i) treasury, depositary and overdraft services, automated
clearinghouse transfer of funds (ii) foreign exchange, netting and currency
management services and (iii) purchase cards, credit or debit cards, electronic
funds transfer, automated clearinghouse arrangements or similar services.
“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.
“CFC Holdco”: (i) Mueller Co., (ii) Echologics and (iii) each other Domestic
Subsidiary that has no material assets other than capital stock of one or more
direct or indirect Foreign Subsidiaries that are CFCs.
“Change in Law”: (a) the adoption or taking effect of any Requirement of Law
after the Closing Date, (b) any change in any Requirement of Law or in the
administration, interpretation, implementation or application




--------------------------------------------------------------------------------




thereof by any Governmental Authority after the Closing Date or (c) the
compliance by any Lender with any request, rule, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the Closing Date; provided, however, that (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) of the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case constitute a “Change in Law” regardless of the date
enacted, adopted or issued.
“Change in Tax Law”: shall mean the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law, treaty, regulation
or rule (or in the official application or interpretation of any law, treaty,
regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation.
“Change of Control”: at any time, (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of the Borrower or its Restricted Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 50% or more of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of the Borrower
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right)or (b) a “change of control” or
similar event shall occur under the ABL Credit Agreement or other Indebtedness
of the Borrower and its Restricted Subsidiaries the outstanding principal amount
of which exceeds $20,000,000 in the aggregate.
“Class”: (a) when used with respect to Commitments, refers to whether such
Commitments are Commitments, Incremental Commitments, Other Commitments or
Extended Commitments and (b) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are Loans,
Incremental Loans, Other Loans or Extended Loans. Other Commitments, Extended
Commitments, Incremental Commitments, Other Loans, Extended Loans and
Incremental Loans made pursuant to any Incremental Amendment that have different
terms and conditions shall be construed to be in different Classes.
“Closing Date”: November 25, 2014
“Code”: the Internal Revenue Code of 1986, as amended.
“Collateral”: all of the assets and property of the Loan Parties, now owned or
hereafter acquired, whether real, personal or mixed upon which a Lien is
purported to be created by any Security Document, other than Excluded Assets.
“Commitment”: as to any Lender, (i) the obligation of such Lender, if any, to
make a Loan to the Borrower in a principal amount not to exceed the amount set
forth under the heading “Commitment” opposite such Lender’s name on Schedule
1.1A, (ii) the Incremental Commitments, if any, issued after the Closing Date
pursuant to Section 2.19 or (iii) Other Commitments, if any, issued after the
Closing Date pursuant to a Refinancing Amendment entered into pursuant to
Section 2.20. The aggregate amount of the Commitments is $500,000,000 on the
Closing Date.
“Committed Loan Notice” means a notice of (a) Borrowing pursuant to Section
2.2(a), (b) a conversion of Loans from one Type to the other pursuant to Section
2.7(a) or (c) a continuation of Eurodollar Loans pursuant to Section 2.7(b),
shall be substantially in the form of Exhibit G or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.




--------------------------------------------------------------------------------




“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated November 2014 and furnished to certain Lenders.
“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.
“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Loans to the extent otherwise included therein.
“Consolidated EBITDA”: with respect to the Borrower and its Restricted
Subsidiaries for any period, the Consolidated Net Income of the Borrower and its
Restricted Subsidiaries for such period:
(1)    increased (without duplication) by:
(a)    provision for taxes based on income or profits or capital, including
state, franchise and similar taxes and foreign withholding taxes of such Person
paid or accrued during such period deducted (and not added back) in computing
Consolidated Net Income, including an amount equal to the amount of tax
distributions actually made to the holders of Capital Stock of such Person or
any direct or indirect parent of such Person in respect of such period in
accordance with Section 6.2(b)(x) which shall be included as though such amounts
had been paid as income taxes directly by such Person; plus
(b)    consolidated Fixed Charges of such Person for such period (including (x)
bank fees and (y) costs of surety bonds in connection with financing activities,
in each case, to the extent included in Fixed Charges), together with items
excluded from the definition of “Consolidated Interest Expense” pursuant to
clauses (1)(t) through (1)(y) thereof, in each case, to the extent the same was
deducted (and not added back) in calculating such Consolidated Net Income; plus
(c)    Consolidated Non-Cash Charges of such Person for such period to the
extent such non-cash charges were deducted (and not added back) in computing
Consolidated Net Income; plus
(d)    any expenses (including legal and professional expenses) or charges
(other than depreciation or amortization expense) related to any Equity
Offering, Permitted Investment, acquisition, disposition, recapitalization or
the Incurrence of Indebtedness permitted to be Incurred by this Agreement,
including a refinancing thereof, and any amendment or modification to the terms
of any such transaction (in each case, whether or not successful), including
such fees, costs, expenses or charges related to the Transactions, in each case,
deducted (and not added back) in computing Consolidated Net Income; plus
(e)    the amount of any cash restructuring costs, charges and expenses included
in such period in computing Consolidated Net Income, including any one-time
integration charges or




--------------------------------------------------------------------------------




expenses incurred in connection with acquisitions after the Closing Date and
costs related to the closure and/or consolidation of facilities; plus
(f)    any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus
(g)    the amount of any noncontrolling interest expense consisting of
Subsidiary income attributable to noncontrolling equity interests of third
parties in any non-Wholly Owned Subsidiary of the Borrower deducted (and not
added back) in such period in calculating Consolidated Net Income; plus
(h)    the amount of cost savings, operating expense reductions, restructuring
charges and expenses and synergies that are expected to be realized as a result
of actions taken or expected to be taken within 24 months after the date of any
acquisition, divestiture or disposition, restructuring or the implementation of
an initiative, as applicable (calculated on a pro forma basis as though such
cost savings, operating expense reductions, restructuring charges and expenses
and synergies had been realized on the first day of such period as if such cost
savings, operating expense reductions, restructuring charges and expenses and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) such actions are to be taken within 24 months after the consummation of the
acquisition, divestiture or disposition, restructuring or the implementation of
an initiative, as applicable, which is expected to result in cost savings,
operating expense reductions, restructuring charges and expenses or synergies,
(B) no cost savings, operating expense reductions, restructuring charges and
expenses or synergies shall be added pursuant to this defined term to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period and (C) the
aggregate amount of cost savings, operating expense reductions, restructuring
charges and expenses and synergies added pursuant to this clause (h) in any
period of four consecutive fiscal quarters shall not exceed 20.0% of
Consolidated EBITDA (calculated before giving effect to this clause (h)) in the
aggregate for any period of four consecutive fiscal quarters; plus
(i)    any costs or expenses incurred by the Borrower or a Restricted Subsidiary
thereof or any direct or indirect parent thereof pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or stockholder agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Equity
Interest of the Borrower (other than Disqualified Stock) solely to the extent
that such net cash proceeds are excluded from the calculation set forth in
Section 6.2(a)(3), to the extent deducted (and not added back) in computing
Consolidated Net Income; plus
(j)    the tax effect of any items excluded from the calculation of Consolidated
Net Income pursuant to clauses (1), (3), (4) and (8) of the definition thereof;
plus
(k)    earn-out obligations incurred in connection with any Permitted
Acquisition or other Investment permitted hereunder and paid or accrued during
such period;
(2)    decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period; and




--------------------------------------------------------------------------------




(3)    increased (by losses) or decreased (by gains) by (without duplication)
the application of FASB Interpretation No. 45 (Guarantees).
“Consolidated Interest Expense”: with respect to any Person and its Restricted
Subsidiaries for any period, the sum, without duplication, of
(1)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capitalized Lease Obligations,
and (e) net payments and receipts (if any) pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and excluding (t) any expense
resulting from the discounting of any Indebtedness in connection with the
application of purchase accounting in connection with any acquisition, (u)
penalties and interest relating to taxes, (v) any “additional interest” or
“penalty interest” with respect to any securities, (w) any accretion or accrued
interest of discounted liabilities, (x) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses and (y) any expensing of
bridge, commitment and other financing fees; plus
(2)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
(3)     interest income for such period;
provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.
Notwithstanding the foregoing, any additional charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity- Overall-Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt-Debt with Conversion
Options-Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.
“Consolidated Net Income”: with respect to the Borrower and its Restricted
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
its Restricted Subsidiaries for such period, on a consolidated basis, and
otherwise determined in accordance with GAAP; provided, however, that, without
duplication:
(1)    any after-tax effect of extraordinary, non-recurring, non-operating or
unusual gains, losses, income or expenses (including all fees and expenses
relating thereto) (including costs and expenses relating to the Transactions),
severance, relocation costs, consolidation and closing costs, integration and
facilities opening costs, business optimization costs, transition costs,
restructuring costs, signing, retention or completion bonuses, curtailments or
modifications to pension and post-retirement employee benefit plans and similar
items related to any of the foregoing shall be excluded,
(2)    the cumulative effect of a change in accounting principles and changes as
a result of the adoption or modification of accounting policies during such
period, whether effected through a




--------------------------------------------------------------------------------




cumulative effect adjustment or a retroactive application in each case in
accordance with GAAP, shall be excluded,
(3)    any net after-tax effect of income or loss from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,
(4)    any net after-tax effect of gains or losses (including all fees and
expenses relating thereto) attributable to business dispositions or asset
dispositions or the sale or other disposition of any Capital Stock of any Person
other than in the ordinary course of business, as determined in good faith by
the Borrower, shall be excluded,
(5)    the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting (other than a Guarantor), shall be excluded; provided that the
Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) to the referent Person or a Restricted
Subsidiary thereof in respect of such period,
(6)    solely for the purpose of the definition of “Excess Cash Flow” and
determining the amount available for Restricted Payments under Section
6.2(a)(3)(A), the Net Income for such period of any Restricted Subsidiary of the
Borrower (other than any Guarantor) shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Borrower will be increased by the amount of dividends or other distributions
or other payments actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to the Borrower or any Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,
(7)    effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP and related authoritative
pronouncements resulting from the application of purchase accounting in relation
to any consummated acquisition or the amortization or write-off of any amounts
thereof, net of taxes, shall be excluded,
(8)    any net after-tax income (loss) from the early extinguishment of (i)
Indebtedness, (ii) Hedging Obligations or (iii) other derivative instruments
shall be excluded,
(9)    any after-tax impairment charge or expense or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets, long-lived assets or investments in debt and
equity securities or as a result of a change in law or regulations, in each
case, pursuant to GAAP and the amortization of intangible assets arising
pursuant to GAAP shall be excluded,
(10)    any non-cash compensation charge or expense, including any such charge
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, and any cash charges associated with the
rollover, acceleration or payout of Equity Interests by management of the
Borrower or any of its direct or indirect parent companies, including any
expense resulting from the application of Accounting Standards Codification
Topic 718, shall be excluded,




--------------------------------------------------------------------------------




(11)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset
Sale, issuance or repayment of Indebtedness, Equity Offering, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transactions consummated prior to the Closing Date and any
such transaction undertaken whether or not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction shall be excluded,
(12)    accruals and reserves that are established and not reversed within
twelve months after the Closing Date that are so required to be established as a
result of the Transactions (or within 12 months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded,
(13)    any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles-Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets,”
Accounting Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities
from Equity-Overall-Recognition” or Accounting Standards Codification Topic 820
“Fair Value Measurements and Disclosures” shall be excluded,
(14)    non-cash interest expense resulting from the application of Accounting
Standards Codification Topic 470-20 “Debt-Debt with Conversion
Options-Recognition” shall be excluded,
(15)    the following items shall be excluded:
(a)    any net unrealized gain or loss (after any offset) resulting in such
period from Hedging Obligations and the application of Accounting Standards
Codification Topic 815 “Derivatives and Hedging”; and
(b)    any net unrealized gain or loss (after any offset) resulting in such
period from currency translation gains or losses related to currency
re-measurements of Indebtedness (including any net loss or gain resulting from
hedge agreements for currency exchange risk).
Solely for purposes of calculating Consolidated EBITDA, the Net Income of the
Borrower and its Restricted Subsidiaries shall be calculated inclusive of any
noncontrolling equity interests of third parties in any non-Wholly Owned
Restricted Subsidiary of the Borrower except to the extent of dividends declared
or paid in respect of such period or any prior period on the shares of Capital
Stock of such Restricted Subsidiary held by such third parties.
In addition, to the extent not already accounted for in the Consolidated Net
Income of such Person and its Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include (i) the
amount of proceeds received during such period from business interruption
insurance in respect of insured claims for such period, (ii) the amount of
proceeds as to which the Borrower has determined there is reasonable evidence it
will be reimbursed by the insurer in respect of such period from business
interruption insurance (with a deduction for any amount so added back to the
extent denied by the applicable carrier in writing within 180 days or not so
reimbursed within 365 days) and (iii) reimbursements of any expenses and charges
that are covered by indemnification or other reimbursement provisions in
connection with any Permitted Investment or any sale, conveyance, transfer or
other disposition of assets permitted hereunder.
Notwithstanding the foregoing, (x) for the purpose of Section 6.2 only (other
than clauses (a)(3)(E) and (a)(3)(F) therein), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Borrower and its Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and its
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Borrower or any of its Restricted Subsidiaries,
any sale of the stock of an Unrestricted Subsidiary or any distribution or
dividend from an Unrestricted Subsidiary, in each case only to the extent such
amounts increase the amount of Restricted Payments permitted under such covenant
pursuant




--------------------------------------------------------------------------------




to clauses (a)(3)(E) and (a)(3)(F) therein and (y) for the purpose of the
definition of Excess Cash Flow only, there shall be excluded the income (or
deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any Restricted Subsidiary thereof.
“Consolidated Non-Cash Charges”: with respect to the Borrower and its Restricted
Subsidiaries for any period, the aggregate depreciation, amortization (including
amortization of intangible assets, deferred financing fees, debt issuance costs,
commissions, fees and expenses, expensing of any bridge, commitment or other
financing fees, the non-cash portion of interest expense resulting from the
reduction in the carrying value under purchase accounting of the Borrower’s
outstanding Indebtedness and commissions, discounts, yield and other fees and
charges but excluding amortization of prepaid cash expenses that were paid in a
prior period), non-cash impairment, non-cash compensation and other non-cash
losses, charges and expenses of such Person and its Restricted Subsidiaries
reducing Consolidated Net Income of such Person for such period on a
consolidated basis and otherwise determined in accordance with GAAP; provided
that if any non-cash charges referred to in this definition represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to such extent paid.
“Consolidated Total Debt”: as of any date of determination, the aggregate
principal amount of Indebtedness described in clauses (1)(a), (1)(b) and (1)(d)
of the definition of “Indebtedness” of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis, to
the extent required to be recorded on a balance sheet in accordance with GAAP,
including, without duplication, the outstanding principal amount of the Loans;
provided that (x) the amount of any revolving credit facility shall be computed
based upon the period-ending value of such Indebtedness during the applicable
period and (y) for the avoidance of doubt, undrawn letters of credit shall not
be included.
“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
“Consolidated Working Capital Adjustment”: for any period on a consolidated
basis, the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than (in which
case the Consolidated Working Capital Adjustment will be a negative number))
Consolidated Working Capital as of the end of such period.
“Contingent Obligations”: with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including, any
obligation of such Person, whether or not contingent:
(1)    to purchase any such primary obligation or any property constituting
direct or indirect security therefore,
(2)    to advance or supply funds:
(a)    for the purchase or payment of any such primary obligation; or
(b)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
(3)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.




--------------------------------------------------------------------------------




“Contribution Indebtedness”: Indebtedness of the Borrower or any Guarantor in an
aggregate principal amount not greater than the aggregate amount of cash
contributions (other than Excluded Contributions or any such cash contributions
that have been used to make a Restricted Payment) made to the capital of the
Borrower after the Closing Date, provided that:
(1)    such Contribution Indebtedness is so designated as Contribution
Indebtedness pursuant to an Officer’s Certificate on the Incurrence date
thereof; and
(2)    such Contribution Indebtedness (a) is Incurred within 180 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officer’s Certificate on the Incurrence date
thereof.
“Co-Documentation Agents”: collectively, the Co-Documentation Agents listed on
the cover page hereof.
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds”: as defined in Section 2.6(e).
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: subject to Section 2.21(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender




--------------------------------------------------------------------------------




promptly following such determination of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
“Designated Non-cash Consideration”: the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is designated as Designated Non-cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of or collection on such Designated Non-cash Consideration.
“Designated Preferred Stock”: Preferred Stock of the Borrower or any direct or
indirect parent of the Borrower, as applicable (other than Disqualified Stock),
that is issued for cash (other than to the Borrower or any of the Subsidiaries
or an employee stock ownership plan or trust established by the Borrower or any
of the Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an Officer’s Certificate, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in Section
6.2(a)(3).
“Disposition”: with respect to any property (including Capital Stock of the
Borrower or any Restricted Subsidiary thereof), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof
(including by merger or consolidation or amalgamation and excluding the granting
of a Lien permitted hereunder) and any issuance of Capital Stock of any
Restricted Subsidiary of the Borrower.
“Disqualified Lenders” shall mean, at any time, those Persons previously
identified in writing by the Borrower to the Administrative Agent as such list
may be updated from time to time solely with respect to any competitor of the
Borrower and its Subsidiaries following the Closing Date. The list of
Disqualified Lenders shall be made available to all Lenders at all times.
“Disqualified Stock”: any Capital Stock of such Person that, by its terms (or by
the terms of any security into which it is convertible or for which it is
redeemable or exchangeable, in each case at the option of the holder thereof),
or upon the happening of any event:
(1)    matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale; provided that the relevant asset sale or change of control provisions,
taken as a whole, are no more favorable in any material respect to holders of
such Capital Stock than the asset sale and change of control provisions
applicable to this Facility and any prepayment requirement triggered thereby may
not become operative until compliance with the asset sale and change of control
provisions applicable to this Facility),
(2)    is convertible or exchangeable for Indebtedness or Disqualified Stock, or
(3)    is redeemable at the option of the holder thereof (other than as a result
of a change of control or asset sale), in whole or in part, in each case prior
to 91 days after the maturity date of the Facility; provided, however, that only
the portion of Capital Stock that so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations;
provided, further, however, that any Capital Stock held by any future, current
or former employee, director, manager or consultant (or their respective trusts,
estates, investment funds, investment vehicles or immediate family members), of
the Borrower, any of its Subsidiaries, any of its direct or indirect parent
companies or any other entity in which the Borrower or a Restricted Subsidiary
thereof has an Investment and is designated in good faith as an “affiliate” by
the board of directors of the Borrower (or the compensation committee thereof),
in each case pursuant to any stockholders’ agreement, management equity plan,
stock option plan or any other management or employee benefit plan or agreement
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by




--------------------------------------------------------------------------------




the Borrower or its subsidiaries; provided, further, however, that any class of
Capital Stock of such Person that by its terms authorizes such Person to satisfy
its obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of the United States, any state thereof or the District of Columbia.
“Dutch Auction”: one or more purchases (each, a “Purchase”) by the Borrower (a
“Purchaser”) of Loans; provided that, each such Purchase is made on the
following basis:
(a)    (i) the Purchaser will notify the Administrative Agent in writing (a
“Purchase Notice”) (and the Administrative Agent will deliver such Purchase
Notice to each relevant Lender) that such Purchaser wishes to make an offer to
purchase from each Lender and/or each Lender with respect to any Class of Loans
on an individual tranche basis Loans, in an aggregate principal amount as is
specified by such Purchaser (the “Loan Purchase Amount”) with respect to each
applicable tranche, subject to a range or minimum discount to par expressed as a
price at which range or price such Purchaser would consummate the Purchase (the
“Offer Price”) of such Loans to be purchased (it being understood that different
Offer Prices and/or Loan Purchase Amounts, as applicable, may be offered with
respect to different tranches of Loans and, in such an event, each such offer
will be treated as a separate offer pursuant to the terms of this definition);
provided that the Purchase Notice shall specify that each Return Bid (as defined
below) must be submitted by a date and time to be specified in the Purchase
Notice, which date shall be no earlier than the second Business Day following
the date of the Purchase Notice and no later than the fifth Business Day
following the date of the Purchase Notice and (ii) the Loan Purchase Amount
specified in each Purchase Notice delivered by such Purchaser to the
Administrative Agent shall not be less than $10,000,000 in the aggregate;
(b)    such Purchaser will allow each Lender holding the Class of Loans subject
to the Purchase Notice to submit a notice of participation (each, a “Return
Bid”) which shall specify (i) one or more discounts to par of such Lender’s
tranche or tranches of Loans subject to the Purchase Notice expressed as a price
(each, an “Acceptable Price”) (but in no event will any such Acceptable Price be
greater than the highest Offer Price for the Purchase subject to such Purchase
Notice) and (ii) the principal amount of such Lender’s tranches of Loans at
which such Lender is willing to permit a purchase of all or a portion of its
Loans to occur at each such Acceptable Price (the “Reply Amount”);
(c)    based on the Acceptable Prices and Reply Amounts of the Loans as are
specified by the Lenders, the Administrative Agent in consultation with such
Purchaser, will determine the applicable discount (the “Applicable Discount”)
which will be the lower of (i) the lowest Acceptable Price at which such
Purchaser can complete the Purchase for the entire Loan Purchase Amount and (ii)
in the event that the aggregate Reply Amounts relating to such Purchase Notice
are insufficient to allow such Purchaser to complete a purchase of the entire
Loan Purchase Amount or the highest Acceptable Price that is less than or equal
to the Offer Price;
(d)    such Purchaser shall purchase Loans from each Lender with one or more
Acceptable Prices that are equal to or less than the Applicable Discount at the
Applicable Discount (such Loans being referred to as “Qualifying Loans” and such
Lenders being referred to as “Qualifying Lenders”), subject to clauses (e), (f),
(g) and (h) below;
(e)    such Purchaser shall purchase the Qualifying Loans offered by the
Qualifying Lenders at the Applicable Discount; provided that if the aggregate
principal amount required to purchase the Qualifying Loans would exceed the Loan
Purchase Amount, such Purchaser shall purchase Qualifying Loans ratably based on
the aggregate principal amounts of all such Qualifying Loans tendered by each
such Qualifying Lender;




--------------------------------------------------------------------------------




(f)    the Purchase shall be consummated pursuant to and in accordance with
Section 10.6(b) and, to the extent not otherwise provided herein, shall
otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by such
Purchaser) reasonably acceptable to the Administrative Agent (provided that,
subject to the proviso of clause (g) of this definition, such Purchase shall be
required to be consummated no later than five Business Days after the time that
Return Bids are required to be submitted by Lenders pursuant to the applicable
Purchase Notice);
(g)    upon submission by a Lender of a Return Bid, subject to the foregoing
clause (f), such Lender will be irrevocably obligated to sell the entirety or
its pro rata portion (as applicable pursuant to clause (e) above) of the Reply
Amount at the Applicable Discount plus accrued and unpaid interest through the
date of purchase to such Purchaser pursuant to Section 10.6(b) and as otherwise
provided herein; provided that as long as no Return Bids have been submitted
each Purchaser may rescind its Purchase Notice by notice to the Administrative
Agent; and
(h)    purchases by the Borrower of Qualifying Loans shall result in the
immediate Cancellation of such Qualifying Loans.
“ECF Percentage”: 50%; provided that the ECF Percentage shall be reduced to (i)
25% if the Secured Net Leverage Ratio as of the last day of such fiscal year is
less than or equal to 3.00 to 1.00 and greater than 2.50 to 1.00 and (ii) 0% if
the Secured Net Leverage Ratio as of the last day of such fiscal year is less
than or equal to 2.50 to 1.00.
“Echologics”: Echologics, LLC, a Delaware limited liability company.
“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund (any two or more Approved Funds with respect to a particular Lender being
treated as a single Eligible Assignee for all purposes hereof), and (b) any
commercial bank, insurance company, financial institution, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Regulation
D under the Securities Act) and which extends credit or buys commercial loans in
the ordinary course; provided that “Eligible Assignee” (x) shall include the
Borrower, subject to the provisions of Section 10.6(b)(iii), and solely to the
extent that the Borrower purchases or acquires Loans pursuant to a Dutch Auction
and effect a Cancellation immediately upon such contribution, purchase or
acquisition pursuant to documentation reasonably satisfactory to the
Administrative Agent and (y) shall not include (1) any Disqualified Lender, (2)
any natural person or (3) the Borrower or any Affiliate (other than as set forth
in this definition) of the Borrower.
“Engagement Letter”: the engagement letter, dated as of November 4, 2014, among
the Administrative Agent, the Arrangers and the Borrower.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning Materials of Environmental Concern, human health
and safety with respect to exposure to Materials of Environmental Concern, and
protection or restoration of the environment as now or may at any time hereafter
be in effect.
“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
“Equity Offering”: any public or private sale after the Closing Date of common
stock or Preferred Stock of the Borrower or any direct or indirect parent of the
Borrower, as applicable (other than Disqualified Stock), other than:
(1)    public offerings with respect to such Person’s common stock registered on
Form S-8 promulgated pursuant to Regulation S-X of the SEC;




--------------------------------------------------------------------------------




(2)    an issuance to any Restricted Subsidiary of the Borrower; and
(3)    any such public or private sale that constitutes an Excluded
Contribution.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: shall mean, with respect to any credit extension
(a)    the rate per annum equal to the LIBOR or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 A.M., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided, however that the Eurodollar Rate
shall not be less than 0.75% per annum; and
(b)    for any rate calculation with respect to a ABR Loan on any date, the rate
per annum equal to LIBOR, at or about 11:00 A.M., London time determined two
Business Days prior to such date for Dollar deposits with a term of one month
commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Cash Flow”: for any Excess Cash Flow Period:
(a)     the sum, without duplication, of
(i)    Consolidated Net Income for such Excess Cash Flow Period,
(ii)    the amount of all non-cash charges (including depreciation and
amortization and reserves for future expenses) deducted in arriving at such
Consolidated Net Income,
(iii)    the Consolidated Working Capital Adjustment for such Excess Cash Flow
Period,
(iv)    the aggregate net amount of non‑cash loss on the Disposition of property
by the Borrower and the Restricted Subsidiaries during such Excess Cash Flow
Period (other than sales in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income,
(v)    the amount of income tax expense in excess of the amount of taxes paid in
cash during such Excess Cash Flow Period to the extent such tax expense was
deducted in determining Consolidated Net Income for such period, and
(vi)    cash receipts in respect of Swap Agreements during such Excess Cash Flow
Period to the extent not otherwise included in Consolidated Net Income, minus




--------------------------------------------------------------------------------




(b)    the sum, without duplication, of
(i)    the amount of all non-cash credits included in arriving at such
Consolidated Net Income,
(ii)    the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such Excess Cash Flow Period on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures other than Capital Expenditures made in such
Excess Cash Flow Period where a certificate in the form contemplated by the
following clause (iii) was previously delivered),
(iii)    Capital Expenditures, Permitted Acquisitions and other Permitted
Investments that any Group Member shall, during such Excess Cash Flow Period,
become obligated to make within such Excess Cash Flow Period but that are not
made during such Excess Cash Flow Period; provided that the Borrower shall
deliver a certificate to the Administrative Agent not later than 90 days after
the end of such Excess Cash Flow Period, signed by a Responsible Officer of the
Borrower and certifying that such Capital Expenditure, Permitted Acquisition or
other Permitted Investment, as applicable, will be made in the following Excess
Cash Flow Period; provided, further, however, that if any such Capital
Expenditure, Permitted Acquisition or other Permitted Investment, as applicable,
is not actually made in cash within one year after the end of such Excess Cash
Flow Period, such amount shall be added back to Excess Cash Flow for the
subsequent Excess Cash Flow Period,
(iv)    all mandatory prepayments of the Loans pursuant to Section 2.6 made
during such Excess Cash Flow Period as a result of any Asset Sale or Recovery
Event, but only to the extent that such Asset Sale or Recovery Event resulted in
a corresponding increase in Consolidated Net Income,
(v)     the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such Excess Cash Flow Period on account of Permitted
Acquisitions or other Permitted Investments (including any earn-out payments,
but excluding the principal amount of Indebtedness incurred in connection with
such expenditures other than Indebtedness under any revolving credit facility),
(vi)    to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility), the aggregate amount
of all regularly scheduled principal amortization payments of Funded Debt made
on their due date during such Excess Cash Flow Period (including payments in
respect of Capitalized Lease Obligations to the extent not deducted in the
calculation of Consolidated Net Income),
(vii)    to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility), the aggregate amount
of all optional prepayments, repurchases and redemptions of Indebtedness (other
than (x) the Loans and (y) in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder)
made during the Specified Period for such Excess Cash Flow Period,
(viii)    the aggregate net amount of non-cash gains on the Disposition of
property by the Borrower and the Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income,
(ix)    to the extent not funded with proceeds of Indebtedness (other than any
revolving credit facility), the aggregate amount of all Investments made in cash
pursuant to Section 6.2(a) during such Excess Cash Flow Period,




--------------------------------------------------------------------------------




(x)    [reserved],
(xi)    the amount of income taxes paid in cash during such Excess Cash Flow
Period to the extent they exceed the amount of income tax expense deducted in
determining Consolidated Net Income for such period,
(xii)    to the extent not funded with the proceeds of Indebtedness (other than
any revolving credit facility) or deducted in determining Consolidated Net
Income, Restricted Payments made under Section 6.2(b)(iv), (b)(v), (b)(vi),
(b)(x) and (b)(xvii),
(xiii)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and any Restricted Subsidiary during such
period that are required to be made in connection with any prepayment or
satisfaction and discharge of Indebtedness,
(xiv)    cash expenditures in respect of Swap Agreements during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income,
(xv)    the amount of cash payments made in respect of pensions and other
retirement benefit plans in such period to the extent such payments exceed the
expense deducted in arriving at such Consolidated Net Income,
(xvi)    the amount of cash and Cash Equivalents subject to cash collateral or
other deposit arrangements made with respect to Swap Agreements; provided that,
if such cash and Cash Equivalents cease to be subject to those arrangements,
such amount shall be added back to Excess Cash Flow for the subsequent Excess
Cash Flow Period when such arrangements cease, and
(xvii)    amounts added to Consolidated Net Income pursuant to clauses (1), (3),
(4) and (11) of the definition of “Consolidated Net Income;”
provided, further, that Excess Cash Flow shall not be less than zero.
“Excess Cash Flow Application Date”: as defined in Section 2.6(b).
“Excess Cash Flow Period”: each fiscal year of the Borrower beginning with the
fiscal year ending September 30, 2015.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.
“Excluded Assets”: shall mean (i) Non-Material Property and all leasehold
interests in real property where a Loan Party is a tenant, (ii) any vehicles and
other assets subject to certificates of title (other than to the extent
perfection of the security interest in such assets is accomplished by the filing
of UCC financing statement), (iii) letter of credit rights (other than to the
extent perfection of the security interest therein is accomplished by the filing
of UCC financing statement) and commercial tort claims in an amount less than
$1,000,000, (iv) any assets the granting of a security interest in which is
prohibited by law (including restrictions in respect of margin stock and
financial assistance, fraudulent conveyance, preference, thin capitalization or
other similar laws or regulations), (v) any margin stock and Capital Stock in
any person other than wholly-owned subsidiaries to the extent not permitted (or
permitted without consent) by the terms of such person’s organizational or joint
venture documents except to the extent such prohibition is rendered ineffective
after giving effect to applicable provisions of the Uniform Commercial Code,
(vi) any assets where the cost of obtaining a security interest in, or
perfection of a security interest in, such assets exceeds the practical benefit
to the Lenders afforded thereby (as reasonably determined by the Borrower and
the Administrative Agent), (vii) any governmental licenses or state or local
franchises, charters and authorizations, to the extent a security interest in
any such license, franchise, charter or authorization is prohibited or
restricted thereby, (viii) any lease, license, agreement or similar arrangement
permitted hereunder to the extent that a grant of a security interest therein
would




--------------------------------------------------------------------------------




violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or a
Guarantor) after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition, (ix) any intent-to-use trademark application prior to the filing of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law, (x) any
property subject to a capital lease or purchase money security interest, in each
case, to the extent permitted hereunder and to the extent that the granting of a
security interest in such property would be prohibited under the terms of such
capital lease, purchase money financing or secured indebtedness, (xi) any Voting
Stock of captive insurance companies and (xii) in excess of 65% of the total
outstanding Voting Stock of any CFC Holdco or Foreign Subsidiary that is a CFC;
provided that “Excluded Assets” shall not include (a) any proceeds, products,
substitutions or replacements of such property unless specifically excluded or
(b) any asset or property that any Loan Party has granted a Lien on or security
interest in to secure the obligations under the ABL Credit Agreement. In
addition, in no event shall perfection by control or similar arrangements be
required with respect to any assets requiring perfection through control
agreements or perfection by “control” (other than in respect of (a) certificated
equity interests in the material wholly-owned Restricted Subsidiaries of the
Borrower otherwise required to be pledged and (b) each promissory note (if any)
required to be pledged to the Administrative Agent pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof); provided that, to the extent
any deposit and securities accounts are under the control of the ABL Agent at
any time pursuant to the terms of the ABL-Term Intercreditor Agreement, the ABL
Agent shall act as agent and gratuitous bailee for the Administrative Agent for
the purpose of perfecting the Administrative Agent’s Liens in such deposit and
security accounts.
“Excluded Contributions”: the net cash proceeds and Cash Equivalents received by
or contributed to the Borrower or the Guarantors after the Closing Date from:
(1)    contributions to its common or preferred equity capital, and
(2)    the sale (other than to the Borrower or a Restricted Subsidiary thereof
or management equity plan or stock option plan or any other management or
employee benefit plan or agreement) of Capital Stock (other than Refunding
Capital Stock, Disqualified Stock and Designated Preferred Stock) of the
Borrower or any direct or indirect parent,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by an Officer of the Borrower on the date such capital
contributions are made or the date such Capital Stock is sold, as the case may
be, the proceeds of which are excluded from the calculation set forth in Section
6.2(a)(3).
“Excluded Domestic Subsidiary”: any Subsidiary of the Borrower that is (i) a CFC
Holdco (other than Mueller Co. and Echologics) or (ii) a direct or indirect
Domestic Subsidiary of a Foreign Subsidiary that is a CFC.
“Excluded ECP Guarantor”: in respect of any Swap Obligation, any Loan Party that
is not a Qualified ECP Guarantor at the time such Swap Obligation is incurred.
“Excluded Subsidiary”: (a) any Subsidiary of the Borrower (i) that is not a
Wholly Owned Subsidiary (provided that such Subsidiary shall cease to be an
Excluded Subsidiary at the time such Subsidiary becomes a Wholly Owned
Subsidiary), (ii) which is an Immaterial Subsidiary (provided that such
Subsidiary shall cease to be an Excluded Subsidiary at the time such Subsidiary
is no longer an Immaterial Subsidiary), (iii) for which the granting of a pledge
or security interest would be prohibited or restricted by applicable law
(including financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws or regulations), whether on the Closing
Date or thereafter or by contract existing on the Closing Date, or, if such
Subsidiary is acquired after the Closing Date, by contract existing when such
Subsidiary is acquired (so long as such prohibition is not created in
contemplation of such acquisition), including any requirement to obtain the
consent of any Governmental Authority or third party, (iv) that is a Domestic
Subsidiary of a Foreign Subsidiary that is a CFC; (v) that is a CFC Holdco
(other than Mueller Co. and Echologics) and (b) any special purpose entity,
captive insurance company or not-for-profit subsidiary or (vii) for




--------------------------------------------------------------------------------




which the burden of obtaining the Guarantee would outweigh the practical benefit
to the Lenders (as reasonably determined by the Borrower and the Administrative
Agent).
“Excluded Swap Obligation”: any obligation (a “Swap Obligation”) of any Excluded
ECP Guarantor to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act.
“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on behalf of any Loan Party
hereunder or under any other Loan Document, (i) any Taxes on such recipient’s
net income or profits (or franchise Taxes imposed in lieu of net income Taxes)
and any branch profits Taxes, in each case imposed by a jurisdiction as a result
of (a) such recipient being organized or having its principal office or
applicable lending office in such jurisdiction or (b) any other present or
former connection between such recipient and such jurisdiction (other than any
such connection arising solely from such recipient having executed, delivered,
become a party to or performed its obligations or received a payment under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, and/or enforced, this Agreement or any other Loan
Document), (ii) any United States federal withholding Taxes to the extent
imposed on amounts payable to any Lender (other than any Lender becoming a party
hereto pursuant to the Borrower’s request under Section 2.17) pursuant to a law
in effect at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new lending office (or assignment, if any), to receive additional amounts from
a Loan Party with respect to such Taxes pursuant Section 2.14, (iii) any
withholding Taxes that are attributable to a Lender’s failure to comply with
Section 2.14(e) and (v) any United States federal withholding Taxes imposed
pursuant to FATCA.
“Existing Notes”: the Borrower’s 8.75% Senior Unsecured Notes due 2020 and the
Borrower’s 7.375% Senior Subordinated Notes due 2017.
“Existing Notes Refinancing”: the redemption, defeasance or other discharge
(including by tender offer) in full of all outstanding indebtedness and release
of all obligations of the Borrower and its subsidiaries with respect to the
Existing Notes.
“Extended Commitments”: one or more Classes of extended Commitments hereunder
that result from a Permitted Amendment.
“Extended Loans”: one or more classes of extended Loans that result from a
Permitted Amendment.
“Facility”: any Class of Loans, as the context may require.
“FATCA”: Sections 1471 through 1474 of the Code as in existence on the date of
this Agreement (and any amended or successor versions that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or other official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any intergovernmental
agreements (and any related laws or official administrative guidance)
implementing the foregoing.
“Fair Market Value”: with respect to any asset or property, the price which
could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Borrower).
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers (or, if such day is not a Business Day,
for the next preceding Business Day), as published on the next succeeding
Business Day by the




--------------------------------------------------------------------------------




Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for the day of such
transactions received by Bank of America from three federal funds brokers of
recognized standing selected by it.
“First Priority Refinancing Facility”: as defined in the definition of
“Permitted First Priority Refinancing Debt.”
“Fixed Charge Coverage Ratio”: with respect to the Borrower and its Restricted
Subsidiaries for any period, the ratio of Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for such period to the Fixed Charges of the
Borrower and its Restricted Subsidiaries for such period. In the event that the
Borrower or any of its Restricted Subsidiaries Incurs, assumes, guarantees,
redeems, retires or extinguishes any Indebtedness or issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation
Date”), then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such Incurrence, assumption, guarantee, redemption, retirement
or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period.
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, and operational changes (including price
increases), that the Borrower or any of its Restricted Subsidiaries has both
determined to make and made after the Closing Date and during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Fixed Charge Coverage Ratio Calculation Date (each, for
purposes of this definition, a “pro forma event”) shall be calculated on a pro
forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations, discontinued operations and operational changes
(including price increases to the extent permitted by the definition of
Consolidated EBITDA) (and the change of any associated fixed charge obligations
and the change in Consolidated EBITDA resulting therefrom) had occurred on the
first day of the four-quarter reference period. If, since the beginning of such
period, any Person that subsequently became a Restricted Subsidiary of the
Borrower or was merged with or into the Borrower or any Restricted Subsidiary
thereof since the beginning of such period shall have made or effected any
Investment, acquisition, disposition, merger, consolidation or discontinued
operation, in each case with respect to an operating unit of a business, or
operational change (including price increases to the extent permitted by the
definition of Consolidated EBITDA) that would have required adjustment pursuant
to this definition, then the Fixed Charge Coverage Ratio shall be calculated
giving pro forma effect thereto for such period as if such Investment,
acquisition, disposition, merger, consolidation, discontinued operation, or
operational change had occurred at the beginning of the applicable four-quarter
period.
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower to the extent
identifiable and supportable. Any such pro forma calculation may include,
without duplication, adjustments appropriate to reflect cost savings, operating
expense reductions, operational changes (including price increases to the extent
permitted by the definition of Consolidated EBITDA), restructuring charges and
expenses and synergies reasonably expected to result from the applicable event
to the extent set forth in the definition of “Consolidated EBITDA”; provided
that such adjustments shall not exceed the percentage-limitations thereon, if
any, set forth in the definition of “Consolidated EBITDA.”
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Fixed Charge Coverage Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may




--------------------------------------------------------------------------------




optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.
“Fixed Charge Coverage Ratio Calculation Date”: as defined in the definition of
“Fixed Charge Coverage Ratio.”
“Fixed Charges”: with respect to any Person for any period, the sum of
(1)    Consolidated Interest Expense of such Person for such period, and
(2)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries;
provided, however, that, notwithstanding the foregoing, any charges arising from
(i) the application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity-Overall-Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt-Debt with Conversion
Options-Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.
“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Funded Debt”: as to any Person, all Indebtedness described in clauses (1)(a),
(1)(c) and (1)(e) of the definition of “Indebtedness” of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.
“Funding Obligations”: as defined in the definition of “Defaulting Lender.”
“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States of America
that are in effect on the Closing Date. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial definitions, ratios, standards or terms
in this Agreement, then at the Borrower’s request, the Administrative Agent
shall enter into negotiations with the Borrower in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial ratios, definitions, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred (other than for purposes of delivery of
financial statements under Sections 5.1(a) and (b)). “Accounting Changes” refers
to changes in accounting principles (i) required by the promulgation of any
rule, regulation, pronouncement or




--------------------------------------------------------------------------------




opinion by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC or (ii) otherwise
proposed by the Borrower to, and approved by, the Administrative Agent.
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
“Group Members”: the collective reference to the Borrower and its Restricted
Subsidiaries.
“guarantee”: as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness of
another Person.
“Guarantee”: as defined in Section 7.2.
“Guaranteed Obligations”: as defined in Section 7.1.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided, however,
that the term Guarantee Obligation shall not include endorsements of instruments
for deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“guaranteeing person”: as defined in the definition of “Guarantee Obligation.”
“Guarantor”: each Restricted Subsidiary of the Borrower that is a Domestic
Subsidiary other than each Excluded Subsidiary.
“Guarantor Joinder Agreement”: an agreement substantially in the form of Exhibit
F.
“Hedging Obligations”: with respect to any Person, the obligations of such
Person under:
(1)    currency exchange, interest rate or commodity Swap Agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and




--------------------------------------------------------------------------------




(2)    other agreements or arrangements designed to manage or protect such
Person against fluctuations in currency exchange, interest rates or commodity
prices.
“Immaterial Subsidiary”: each Subsidiary (i) which, as of the most recent fiscal
quarter of the Borrower, for the period of four consecutive fiscal quarters then
ended, for which financial statements have been delivered or were required to
have been delivered pursuant to Section 5.1 (or, prior to the first such
delivery pursuant to Section 5.1, for which financial statements have been
delivered pursuant to Section 4.1(c)) (such period, a “Test Period”),
contributed less than five percent (5%) of Consolidated EBITDA for such period
and (ii) which had assets with a fair market value of less than five percent
(5%) of the Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Total Assets attributable to all
Subsidiaries that are Immaterial Subsidiaries exceeds ten percent (10%) of
Consolidated EBITDA for any such period or ten percent (10%) of Total Assets as
of the end of any such fiscal quarter, the Borrower (or, in the event the
Borrower has failed to do so within twenty (20) days, the Administrative Agent)
shall designate sufficient Subsidiaries as “Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall no longer constitute Immaterial
Subsidiaries under this Agreement.
“Incremental Amendment”: as defined in Section 2.19(c).
“Incremental Facility Closing Date”: as defined in Section 2.19(c).
“Incremental Commitments”: as defined in Section 2.19(a).
“Incremental Facility”: any Class of Incremental Commitments or Incremental
Loans, as the context may require.
“Incremental Lender”: as defined in Section 2.19(a).
“Incremental Loans”: as defined in Section 2.19(a).
“Incremental Maturity Date”: the date on which an Incremental Loan matures as
set forth in the Incremental Amendment relating to such Incremental Loan.
“Incremental Percentage”: as to any Incremental Lender at any time, the
percentage which such Lender’s Incremental Commitments then constitutes of the
aggregate Incremental Commitments then outstanding.
“Incremental Yield Differential”: as defined in Section 2.19(a)(vii).
“Incur”: with respect to any Indebtedness, issue, assume, guarantee, incur or
otherwise become liable for; provided, however, that any Indebtedness or Capital
Stock of a Person existing at the time such person becomes a Subsidiary (whether
by merger, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary.
“Indebtedness”: with respect to any Person:
(1)    the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, assets or business, except (x) any such balance that constitutes a
trade payable, accrued expense or similar obligation to a trade creditor and (y)
any acquisition earn-out obligations, (d) in respect of Capitalized Lease
Obligations or (e) representing any Hedging Obligations, other than Hedging
Obligations that are incurred in the normal course of business and not for
speculative purposes, and that do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in interest
rates, commodity prices or foreign currency exchange rates or by reason of fees,
indemnities and compensation payable thereunder, if and to the extent that any
of the foregoing Indebtedness (other than letters of credit and




--------------------------------------------------------------------------------




Hedging Obligations) would appear as a liability on a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP, provided
that Indebtedness of any direct or indirect parent of the Borrower appearing
upon the balance sheet of the Borrower solely by reason of push-down accounting
under GAAP shall be excluded;
(2)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations
described in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and
(3)    to the extent not otherwise included, obligations described in clause (1)
of another Person secured by a Lien on any asset owned by such Person (whether
or not such Indebtedness is assumed by such Person); provided, however, that the
amount of such Indebtedness will be the lesser of (a) the Fair Market Value of
such asset at such date of determination, and (b) the amount of such
Indebtedness of such other Person;
provided that (a) Contingent Obligations Incurred in the ordinary course of
business, (b) Other Obligations associated with other post-employment benefits
and pension plans, (c) any operating leases as such an instrument would be
determined in accordance with GAAP on the date of this Agreement, (d) in
connection with the purchase by the Borrower or its Restricted Subsidiaries of
any business, post-closing payment adjustments to which the seller may be
entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing until 30 days after such obligation becomes contractually due and
payable, (e) deferred or prepaid revenues, (f) any Capital Stock other than
Disqualified Stock, (g) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller and (h) premiums payable to, and advance commissions or
claims payments from, insurance companies, shall in each case be deemed not to
constitute Indebtedness.
“Indemnitee”: as defined in Section 10.5.
“Indemnified Liabilities”: as defined in Section 10.5.
“Independent Financial Advisor”: an accounting, appraisal or investment banking
firm or consultant, in each case of nationally recognized standing that is, in
the good faith determination of the Borrower, its direct or indirect parent,
qualified to perform the task for which it has been engaged.
“Initial Loan”: a Loan made pursuant to Section 2.1.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property Security Agreements”: the Patent Security Agreement, the
Trademark Security Agreement and the Copyright Security Agreements, each dated
as of the date hereof, by the applicable grantors party thereto in favor of the
Administrative Agent, each in form and substance reasonably satisfactory to the
Administrative Agent and each as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
respective terms thereof and with this Agreement, and any additional agreements
or documents granting or purporting to grant a Lien on intellectual property of
any Loan Party for the benefit of any Secured Party.
“Intercreditor Agreement”: (i) the ABL-Term Intercreditor Agreement, and (ii)
any intercreditor agreement executed in connection with any transaction
requiring such agreement to be executed pursuant to the terms hereof, among the
Administrative Agent, the Borrower, the Guarantors and one or more Senior
Representatives in respect of such Indebtedness or any other party, as the case
may be, substantially on terms set forth on Exhibit D-2 (except to the extent
otherwise reasonably agreed by the Borrower and the Required Lenders, which
changes will be deemed approved by each Lender who has not objected within five
(5) Business Days following the posting thereof




--------------------------------------------------------------------------------




by the Administrative Agent to the Lenders (or such other time as reasonably
agreed by the Administrative Agent and the Borrower)) and such other terms that
are customary and reasonably satisfactory to the Administrative Agent, in each
case, as amended, restated, supplemented, replaced or otherwise modified from
time to time with the consent of the Administrative Agent (such consent not be
unreasonably withheld, conditioned or delayed).
“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (commencing on March 31, 2015) to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan, the date of any repayment or
prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if agreed to by
all Lenders under the relevant Facility) twelve months or a period shorter than
one month thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six or (if available to all Lenders under the relevant Facility) twelve months
or a period shorter than one month thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower (with respect to the Loans other than the Incremental
Loans) and the Borrower (with respect to the Incremental Loans) may not select
an Interest Period under the Facility beyond the date final payment is due on
the Loans;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
(iv)    the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurodollar Loan during an Interest Period for such
Loan; and
(v)    if the Borrower shall fail to specify the Interest Period in any notice
of borrowing of, conversion to, or continuation of, Eurodollar Loans, the
Borrower shall be deemed to have selected an Interest Period of one month.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or reasonably
equivalent ratings of another internationally recognized ratings agency.
“Investment Grade Securities”:
(1)    securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);
(2)    securities that have an Investment Grade Rating;




--------------------------------------------------------------------------------




(3)    investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution; and
(4)    corresponding instruments in countries other than the United States
customarily utilized for high quality investments.
“Investments”: with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, directors, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities issued by any other Person.
For purposes of the definition of “Unrestricted Subsidiary” and Section 6.2:
(1)    “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) equal to:
(a)    the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less
(b)    the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and
(2)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Borrower.
For the avoidance of doubt, a guarantee by the Borrower or a Restricted
Subsidiary thereof of the obligations of another Person (the “primary obligor”)
shall not be deemed to be an Investment by the Borrower or such Restricted
Subsidiary in the primary obligor to the extent that such obligations of the
primary obligor are in favor of the Borrower or any Restricted Subsidiary
thereof, and in no event shall a guarantee of an operating lease or other
business contract of the Borrower or any Restricted Subsidiary be deemed an
Investment.
“IRS”: as defined in Section 10.6(c).
“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loans, Other
Loan or Other Commitment.
“Lender Indemnitee”: as defined in Section 9.13.
“Lenders”: as defined in the preamble hereto.
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
“Limited Condition Transaction” shall mean any Permitted Acquisition or
Permitted Investment whose consummation is not conditioned on the availability
of, or on obtaining, third-party financing.




--------------------------------------------------------------------------------




“Loan”: any Initial Loan, Other Loan or Incremental Loan, as the context
requires.
“Loan Documents”: this Agreement, any Intercreditor Agreement, the Notes, the
Security Documents, a Refinancing Amendment, if any, an Incremental Amendment,
if any, and a Loan Modification Agreement, if any.
“Loan Modification Agreement”: as defined in Section 2.22(b).
“Loan Modification Offer”: as defined in Section 2.22(a).
“Loan Parties”: each Group Member that is a Borrower or Guarantor.
“Majority Facility Lenders”: with respect to any Facility, the Majority Lenders
with respect to such Facility.
“Majority Lenders”: at any time with respect to any Facility, Lenders that are
non-Defaulting Lenders having Loans and unused and outstanding Commitments with
respect to such Facility representing more than 50% of the sum of all Loans
outstanding and unused and outstanding Commitments with respect to such Facility
at such time.
“Mandatory Prepayment Date”: as defined in Section 2.6(e).
“Margin Stock”: as set forth in Regulation U of the Board of Governors of the
United States Federal Reserve System, or any successor thereto.
“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations, financial condition or operating results of the
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Loan Parties (taken as a whole) to perform their payment obligations under
the Loan Documents or (c) the material rights, remedies and benefits available
to, or conferred upon, the Administrative Agent, the Lenders and the other
Secured Parties, taken as a whole, under the Loan Documents.
“Materials of Environmental Concern”: any chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, lead or lead-based paints or
materials, radon, urea-formaldehyde insulation, and radioactivity, or
radiofrequency radiation that are regulated pursuant to Environmental Law.
“Material Property”: any fee owned real property with a Fair Market Value equal
to or greater than $1,000,000.
“Maturity Date”: the seventh anniversary of the Closing Date.
“Maximum Amount”: as defined in Section 10.17(a).
“Minimum Extension Condition”: as defined in Section 2.22(c).
“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.
“Mortgaged Property”: the real properties as to which, pursuant to Section
5.9(b) or otherwise, the Administrative Agent, for the benefit of the Secured
Parties, shall be granted a Lien pursuant to the Mortgages, including each real
property identified on Schedule 1.1B.
“Mortgage”: each of the mortgages, deeds of trust, and deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties (or any Group Member required to become a Loan
Party pursuant to the terms of the Loan Documents) to the Administrative Agent,
in each case, in form and substance reasonably acceptable to the Administrative
Agent.
“Mueller Co.”: Mueller Co. LLC, a Delaware limited liability company.




--------------------------------------------------------------------------------




“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale, any Recovery Event
or any other sale of assets the proceeds thereof actually received in the form
of cash and Cash Equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, and other bona fide fees, costs and expenses actually incurred in
connection therewith, (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale, Recovery Event or other sale of assets (other
than any Lien pursuant to a Security Document), (iii) taxes paid and the
Borrower’s reasonable and good faith estimate of income, franchise, sales, and
other applicable taxes required to be paid by any Group Member in connection
with such Asset Sale, Recovery Event or other sale of assets, (iv) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
the seller’s indemnities and representations and warranties to the purchaser in
respect of such Asset Sale, Recovery Event or other sale of assets owing by any
Group Member in connection therewith and which are reasonably expected to be
required to be paid; provided that to the extent such indemnification payments
are not made and are no longer reserved for, such reserve amount shall
constitute Net Cash Proceeds, (v) cash escrows to any Group Member from the sale
price for such Asset Sale, Recovery Event or other sale of assets; provided that
any cash released from such escrow shall constitute Net Cash Proceeds upon such
release, (vi) in the case of a Recovery Event, costs of preparing assets for
transfer upon a taking or condemnation and (vii) other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account the reduction in tax liability resulting from any available operating
losses and net operating loss carryovers, tax credits, and tax credit carry
forwards, and similar tax attributes or deductions and any tax sharing
arrangements), and (b) in connection with any issuance or sale of Capital Stock
or any incurrence or issuance of Indebtedness, the cash proceeds received from
any such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other bona
fide fees and expenses actually incurred in connection therewith.
“Net Income”: with respect to any Person, the net income (loss) attributable to
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.
“New York UCC”: the UCC as in effect from time to time in the State of New York.
“Non-Excluded Taxes”: all Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.
“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower which is not a
Guarantor.
“Non-Material Property”: any individual fee owned real property other than
Material Property.
“Non-U.S. Lender”: as defined in Section 2.14(e).
“Note”: a promissory note substantially in the form of Exhibit E, as it may be
amended, supplemented or otherwise modified from time to time.
“Obligations”: the unpaid principal of and interest on the Loans, and all other
obligations and liabilities of the Borrower or any other Loan Party (including
with respect to guarantees) to the Administrative Agent, any Lender or any other
Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement or any other Loan Document or any
other document made, delivered or given in connection herewith or therewith or
any Specified Swap Agreement (other than, in the case of any Excluded ECP
Guarantor, any Excluded Swap Obligations arising thereunder) or any Specified
Cash Management Agreement, whether on account of principal, interest, fees,
indemnities, costs, expenses (including, in each case, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower or any Guarantor pursuant to any Loan
Document and all interest accruing after the maturity of the Loans or the
maturity of Cash Management Obligations and interest, fees and other amounts




--------------------------------------------------------------------------------




accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower or
any Guarantor, whether or not a claim for post-filing or post-petition interest,
fees and other amounts is allowed in such proceeding), guarantee obligations or
otherwise.
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.
“Offer Price”: as defined in the definition of “Dutch Auction.”
“Officer”: the Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, President, any Executive Vice President,
Senior Vice President, Vice President or Assistant Vice President, the
Controller, the Treasurer, the Assistant Treasurer or the Secretary of the
Borrower.
“Officer’s Certificate”: a certificate signed on behalf of the Borrower by any
one Officer of the Borrower, who must be the principal executive officer, the
principal financial officer, the treasurer, the controller, the general counsel
or the principal accounting officer of the Borrower that meets the requirements
set forth in this Agreement.
“Organizational Document”: (i) relative to each Person that is a corporation,
its charter and its by-laws (or similar documents), (ii) relative to each Person
that is a limited liability company, its certificate of formation and its
operating agreement (or similar documents), (iii) relative to each Person that
is a limited partnership, its certificate of formation and its limited
partnership agreement (or similar documents), (iv) relative to each Person that
is a general partnership, its partnership agreement (or similar document) and
(v) relative to any Person that is any other type of entity, such documents as
shall be comparable to the foregoing.
“Other Applicable Indebtedness”: as defined in Section 2.6(c).
“Other Commitments”: one or more Classes of term loan commitments hereunder that
result from a Refinancing Amendment.
“Other Loans”: one or more Classes of Loans that result from a Refinancing
Amendment.
“Other Obligations”: any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness; provided that Other Obligations with respect to the
Loans shall not include fees or indemnification in favor of third parties other
than the Secured Parties.
“Other Taxes”: any and all present or future stamp or documentary, intangible,
recording or filing Taxes or any other excise or property Taxes arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document except to the extent any such Taxes that are imposed as a result of an
assignment by a Lender (an “Assignment Tax”), other than assignment requested by
the Borrower, if such Assignment Tax is imposed as a result of any present or
former connection between the assignor or assignee and the jurisdiction imposing
such Assignment Tax (other than any connection arising solely from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents).
“Outstanding Amount “: with respect to the Loans on any date, the amount thereof
after giving effect to any borrowings and prepayments or repayments of Loans
occurring on such date.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“Patriot Act”: the USA PATRIOT Improvement and Reauthorization Act, Pub. L.
109-177 (signed into law March 9, 2009), as amended.




--------------------------------------------------------------------------------




“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the aggregate Commitments (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender’s Initial Loans then outstanding constitutes of the aggregate principal
amount of the Initial Loans then outstanding).
“Perfection Certificate”: a perfection certificate in the form of Exhibit I-1 or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time in the form of Exhibit I-2 in accordance with
this Agreement or otherwise.
“Perfection Certificate Supplement”: a certificate supplement in the form of
Exhibit I-2 or any other form approved by the Administrative Agent.
“Permitted Acquisition”: as defined in clause (20) of the definition of
“Permitted Investments.”
“Permitted Amendment”: an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.22, providing for an extension of the maturity date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) a change to the Applicable Margin with respect to the Loans and/or
Commitments of the Accepting Lenders and/or (b) a change to the fees payable to,
or the inclusion of new fees to be payable to, the Accepting Lenders.
“Permitted Asset Swap”: the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 6.4.
“Permitted Credit Agreement Refinancing Debt”: (a) Permitted First Priority
Refinancing Debt, (b) Permitted Unsecured Refinancing Debt or (c) Indebtedness
Incurred pursuant to a Refinancing Amendment, in each case, Incurred in exchange
for, or to extend, renew, replace or Refinance, in whole or part, existing Loans
(including any successive Permitted Credit Agreement Refinancing Debt) (any such
extended, renewed, replaced or Refinanced Loans, “Refinanced Credit Agreement
Debt”); provided that (i) such extending, renewing or refinancing Indebtedness
is in an original aggregate principal amount (or accreted value, if applicable)
not greater than the aggregate principal amount (or accreted value, if
applicable) of the Refinanced Credit Agreement Debt plus an amount equal to
unpaid and accrued interest and premium thereon plus other reasonable and
customary fees and expenses (including upfront fees and original issue discount)
and (ii) such Refinanced Credit Agreement Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Permitted Credit
Agreement Refinancing Debt is Incurred.
“Permitted Debt”: as defined in Section 6.1(b).
“Permitted First Priority Refinancing Debt”: any secured Indebtedness incurred
by the Borrower in the form of one or more series of senior secured notes or
senior secured term loans (each, a “First Priority Refinancing Facility”);
provided that (i) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations, (ii)
such Indebtedness constitutes Permitted Credit Agreement Refinancing Debt in
respect of Loans (including portions of Classes of Loans, Other Loans or
Incremental Loans) and (iii) such Indebtedness complies with the Permitted
Refinancing Requirements; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days (or such
shorter period acceptable to the Administrative Agent) prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this definition
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a




--------------------------------------------------------------------------------




reasonable description of the basis upon which it disagrees)). Permitted First
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.
“Permitted Investments”:
(1)    Investments by the Borrower or any Restricted Subsidiary thereof in any
other Restricted Subsidiary of the Borrower, provided that if such Restricted
Subsidiary receiving the Investment is a Non-Guarantor Subsidiary and the
Investment is made by a Loan Party in that Restricted Subsidiary, the aggregate
Fair Market Value of such Investment (being measured at the time such Investment
is made and without giving effect to subsequent changes in value), taken
together with all other Investments made pursuant to this proviso, shall not
exceed the greater of $25,000,000 and 12.5% of Consolidated EBITDA as of the
most recently completed Test Period in the aggregate;
(2)    any Investment in Cash Equivalents or Investment Grade Securities;
(3)    any Investment in securities or other assets, including earnouts, not
constituting Cash Equivalents or Investment Grade Securities and received in
connection with an Asset Sale made pursuant to Section 6.4 or any other
disposition of assets not constituting an Asset Sale;
(4)    Investments existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date (as replaced, Refinanced, refunded,
renewed or extended); provided that such Investments are in an aggregate amount
that does not exceed the amount existing on the Closing Date or made pursuant to
binding commitments in effect on the Closing Date; provided, further, that any
Investments existing on the Closing Date or made pursuant to binding commitments
in effect on the Closing Date shall be set forth on Schedule 6.2;
(5)    loans and advances to, and guarantees of Indebtedness of, employees of
the Borrower (or any of its direct or indirect parent companies) or a Restricted
Subsidiary thereof not in excess of $5,000,000 outstanding at any one time, in
the aggregate;
(6)    any Investment acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
Borrower of such other Investment or accounts receivable, (b) in good faith
settlement of delinquent obligations of, and other disputes with Persons who are
not Affiliates or (c) as a result of a foreclosure by the Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;
(7)    Hedging Obligations permitted under Section 6.1(b)(xii);
(8)    additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value (being measured at the time
such Investment is made and without giving effect to subsequent changes in
value), taken together with all other Investments made pursuant to this clause
(8), not to exceed the greater of $50,000,000 and 25% of Consolidated EBITDA as
of the most recently completed Test Period in the aggregate;
(9)    loans and advances to (or guarantees of Indebtedness of) officers,
directors and employees for business related travel expenses (including
entertainment expense), moving and relocation expenses, tax advances, payroll
advances and other similar expenses, in each case Incurred in the ordinary
course of business or consistent with past practice or to fund such Person’s
purchase of Equity Interests of the Borrower or any direct or indirect parent
company thereof under compensation plans approved by the Board of Directors of
the Borrower (or any direct or indirect parent company thereof) in good faith;




--------------------------------------------------------------------------------




(10)    Investments the payment for which consists of Equity Interests of the
Borrower (other than Disqualified Stock) or any direct or indirect parent of the
Borrower, as applicable; provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under Section 6.2(a)(3);
(11)    any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 6.5 (except
transactions described in clauses (b)(ii), (b)(v), (b)(ix)(B), (b)(xx) and
(b)(xxi) therein);
(12)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(13)    guarantees issued in accordance with Section 6.1 (except clause
(b)(xxiii)(B));
(14)    any Investment by the Borrower or any Guarantor in the Borrower (in the
case of any Guarantor) or other Guarantors and Investments by Restricted
Subsidiaries that are not Guarantors in other Restricted Subsidiaries that are
not Guarantors;
(15)    Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;
(16)    Investments resulting from the receipt of non-cash consideration in an
Asset Sale received in compliance with Section 6.4 or any other disposition of
assets not constituting an Asset Sale;
(17)    [reserved];
(18)    advances, loans, rebates and extensions of credit (including the
creation of receivables) to suppliers, customers and vendors, and performance
guarantees, in each case in the ordinary course of business;
(19)    the acquisition of assets or Capital Stock solely in exchange for the
issuance of common equity securities of the Borrower; and
(20)    acquisitions by the Borrower or any Restricted Subsidiary thereof of the
majority of the Capital Stock of Persons or of assets constituting a division or
business unit of, or all or substantially all of the assets of a Person (each a
“Permitted Acquisition”); provided that (i) no Default or Event of Default has
occurred or is continuing both before and after giving effect to such Permitted
Acquisition; provided that, in the case of any Limited Condition Transaction,
such condition shall be limited to any Event of Default under Section 8.1(a) or
8.1(f), (ii) the line of business of the acquired entity shall be similar,
ancillary, complementary or related to, or a reasonable extension, development
or expansion of, the businesses conducted by the Borrower and its Restricted
Subsidiaries, (iii) any Person acquired shall become, and any Person acquiring
assets shall be, and each Subsidiary of such Person shall become, a Restricted
Subsidiary of the Borrower (unless any such Person is designated as an
Unrestricted Subsidiary) and (iv) the Borrower or such Restricted Subsidiary, as
applicable, shall take, and shall cause such Person to take, all actions
required under Section 5.9 in connection therewith, provided, further, that with
respect to the acquisition of any Person that does not become a Guarantor, the
consideration provided by the Borrower or a Restricted Subsidiary that is a
Guarantor will be limited to an aggregate Fair Market Value (being measured at
the time such Investment is made and without giving effect to subsequent changes
in value), taken together with all other Investments made pursuant to this
proviso, not to exceed (x) an unlimited amount at any time so long as the Total
Net Leverage Ratio on a Pro Forma Basis as of the most recently completed Test
Period does not exceed 3.50 to 1.00 (without giving effect to any
contemporaneous Investment under clauses (y) or (z) below), plus (y) the greater
of $25,000,000 and 12.5% of Consolidated EBITDA as of the most recently
completed Test Period, plus (z) to the extent not otherwise utilized, all




--------------------------------------------------------------------------------




other amounts permitted to be invested in Non-Guarantor Subsidiaries pursuant to
the terms hereof; provided that the Borrower may utilize clause (x) prior to
utilizing clauses (y) or (z) and in no event shall clauses (y) or (z) be subject
to the ratio test described in clause (x).
“Permitted Liens”: with respect to any Group Member:
(1)    pledges or deposits by such Person in connection with workmen’s
compensation, employment or unemployment insurance and other types of social
security legislation, employee source deductions and pension fund obligations,
or good faith deposits, prepayments or cash pledges to secure bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, performance and return of money bonds and other similar
obligations incurred in the ordinary course of business, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety, stay, customs or appeal bonds or statutory
bonds to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case Incurred in the
ordinary course of business;
(2)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’ and
other similar Liens, in each case for sums which have not yet been due or
payable for more than 30 days or which are being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review (or which, if due and payable,
are being contested in good faith by appropriate proceedings and for which
adequate reserves are being maintained, to the extent required by GAAP and such
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien);
(3)    Liens for taxes, assessments or other governmental charges (i) which are
not yet overdue for more than thirty (30) days or (ii) which are being contested
in good faith by appropriate proceedings for which adequate reserves are being
maintained to the extent required by GAAP;
(4)    Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;
(5)    minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, building
code or other restrictions as to the use of real properties or Liens incidental
to conduct of the business of such Person or to the ownership of its properties
which were not Incurred in connection with Indebtedness and which do not,
individually or in the aggregate, materially adversely affect the value of said
properties or materially impair their use in the operation of the business of
such Person;
(6)    Liens Incurred to secure Other Obligations in respect of Indebtedness
permitted to be Incurred pursuant to Section 6.1(b)(i), (b)(ii), (b)(iv),
(b)(vi), (b)(vii), (b)(xv) or (b)(xvi); provided that, (A) in the case of
Section 6.1(b)(vii), such Lien extends only to the assets and/or Capital Stock,
the acquisition, lease, construction, repair, replacement or improvement of
which is financed thereby and any income or profits thereof, (B) in the case of
Section 6.1(b)(iv) and (b)(vi), such Indebtedness complies with the Applicable
Requirements, (C) in the case of Section 6.1(b)(xv), such guarantee may only be
subject to Liens to the extent the underlying Indebtedness may be subject to any
Liens and (D) in the case of Section 6(b)(ii), such Indebtedness is secured only
by Liens on Collateral and is subject to the ABL-Term Intercreditor Agreement;
(7)    Liens existing on the Closing Date; provided that any such Liens shall be
set forth on Schedule 6.6;




--------------------------------------------------------------------------------




(8)    Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
of the Borrower (other than the proceeds or products of such assets or property
or shares of stock or improvements thereon);
(9)    Liens on assets or on property at the time the Borrower or a Restricted
Subsidiary of the Borrower acquired such assets or property, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary of the Borrower; provided, however, that such Liens
are not created or Incurred in connection with, or in contemplation of, such
acquisition; provided, further, however, that the Liens may not extend to any
other assets or property owned by the Borrower or any Restricted Subsidiary of
the Borrower (other than the proceeds or products of such assets or property or
shares of stock or improvements thereon);
(10)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary of the
Borrower permitted to be Incurred pursuant to Section 6.1;
(11)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(12)    leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights) in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries;
(13)    Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;
(14)    Liens in favor of the Borrower or any Guarantor;
(15)    deposits made in the ordinary course of business to secure liability to
insurance carriers, companies and brokers;
(16)    Liens on the Equity Interests of Unrestricted Subsidiaries and joint
ventures that are not Restricted Subsidiaries of the Borrower;
(17)    grants of software and other technology licenses in the ordinary course
of business;
(18)    judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(19)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(20)    Liens Incurred to secure Cash Management Obligations in the ordinary
course of business;
(21)    Liens on equipment of the Borrower or any Restricted Subsidiary of the
Borrower granted in the ordinary course of business to the Borrower’s or such
Restricted Subsidiary’s client at which such equipment is located;




--------------------------------------------------------------------------------




(22)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10), (14), (23) (solely with respect
to Liens originally incurred under clauses (6), (7), (8), (9), (10), (15), (23)
and (31)) and (36) of this definition of “Permitted Liens”; provided, however,
that (x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus proceeds or products of such property or
improvements on such property), and (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9), (10), (14), (23) and
(36) of this definition of “Permitted Liens” at the time the original Lien
became a Permitted Lien under this Agreement, and (B) an amount necessary to pay
accrued and unpaid interest, any fees and expenses, including any premium and
defeasance costs, related to such refinancing, refunding, extension, renewal or
replacement;
(23)    other Liens securing obligations which obligations, taken together with
all obligations permitted to be secured pursuant to this clause (23), in the
aggregate do not exceed the greater of $50,000,000 and 25% of Consolidated
EBITDA as of the most recently completed Test Period at any one time
outstanding;
(24)    Liens on receivables and related assets including proceeds thereof being
sold in factoring arrangements entered into in the ordinary course of business;
(25)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;
(26)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(27)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.1; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;
(28)    restrictions on dispositions of assets to be disposed of pursuant to
merger agreements, stock or asset purchase agreements and similar agreements;
(29)    customary options, put and call arrangements, rights of first refusal
and similar rights relating to Investments in joint ventures and partnerships;
(30)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Borrower or
any Restricted Subsidiary thereof;
(31)    Liens (i) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;




--------------------------------------------------------------------------------




(32)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; (ii) attaching to a commodity trading account
in the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(33)    Liens solely on any cash earnest money deposits made in connection with
any letter of intent or purchase agreement in connection with an Investment
permitted hereunder;
(34)    customary Liens on deposits required in connection with the purchase of
property, equipment and inventory, in each case incurred in the ordinary course
of business;
(35)    Liens securing the Obligations created pursuant to any Loan Document,
any Specified Swap Agreement and any Specified Cash Management Agreement;
(36)    Liens securing or arising pursuant to Sale Leaseback Transactions; and
(37)    Liens on assets of Non-Guarantor Subsidiaries, provided such Liens
secure obligations of Non-Guarantor Subsidiaries that are otherwise permitted
hereunder and such Liens only encumber assets of such Non-Guarantor
Subsidiaries.
For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.
“Permitted Priority Liens”: with respect to (i) Collateral other than Capital
Stock, Permitted Liens and (ii) Collateral constituting Capital Stock, Liens
having priority by operation of law.
“Permitted Refinancing Requirements”: with respect to any Indebtedness incurred
by the Borrower to Refinance, in whole or part, any other Indebtedness (such
other Indebtedness, “Refinanced Debt”):
(a)    with respect to all such Indebtedness:
(i)    the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to, the providers of
such Indebtedness than those applicable to the Refinanced Debt (except for
financial covenants or other covenants or provisions applicable only to periods
after the Latest Maturity Date at the time of such Refinancing, as may be agreed
by the Borrower and the providers of such Indebtedness);
(ii)    if such Indebtedness is guaranteed, it is not guaranteed by any
Restricted Subsidiary other than the Guarantors; and
(iii)    the proceeds of such Indebtedness are applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of the
outstanding amount of the Refinanced Debt;
(b)    if such Indebtedness constitutes Refinancing Debt:
(i)    such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions), in each case
prior to the date that is 91 days after the then Latest Maturity Date at the
time such Indebtedness is incurred;
(ii)    such Indebtedness does not have a shorter Weighted Average Life to
Maturity than the Refinanced Debt; and




--------------------------------------------------------------------------------




(iii)    such Indebtedness shares not greater than ratably in (or, if such
Indebtedness constitutes Permitted Unsecured Refinancing Debt, on a junior basis
with respect to) any voluntary or mandatory prepayments of any Loans then
outstanding; and
(c)    if such Indebtedness is secured:
(i)    such Indebtedness is not secured by any assets other than the Collateral
(it being understood that such Indebtedness shall not be required to be secured
by all of the Collateral); provided that Indebtedness that may be incurred by
Non-Guarantor Subsidiaries pursuant to Section 6.1 may be secured by assets of
Non-Guarantor Subsidiaries; and
(ii)    a Senior Representative acting on behalf of the providers of such
Indebtedness shall have become party to an Intercreditor Agreement (or any
Intercreditor Agreement shall have been amended or replaced in a manner
reasonably acceptable to the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral as provided in the
definition of Permitted First Priority Refinancing Debt, in the case of
Permitted First Priority Refinancing Debt).
“Permitted Unsecured Refinancing Debt”: any unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes or term
loans (each, an “Unsecured Refinancing Facility”); provided that (i) such
Indebtedness constitutes Permitted Credit Agreement Refinancing Debt in respect
of Loans (including portions of Classes of Loans, Other Loans or Incremental
Loans) and (ii) such Indebtedness complies with the Permitted Refinancing
Requirements; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days (or a shorter period
acceptable to the Administrative Agent) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this definition shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)). Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Person”: any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
venture, association, joint stock company, trust, bank trust company, land
trust, business trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity whether legal or not.
“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which the Borrower or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 5.2(a).
“Preferred Stock”: any Equity Interest with preferential right of payment of
dividends or redemptions upon liquidation, dissolution, or winding up.
“primary obligations”: as defined in the definition of “Guaranteed Obligations.”
“primary obligor”: as defined in the definition of “Guaranteed Obligations.”
“Prime Rate”: the rate of interest per annum announced from time to time by Bank
of America as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
Bank of America in connection with extensions of credit to debtors).




--------------------------------------------------------------------------------




“Private Lender Information”: any information and documentation that is not
Public Lender Information.
“Pro Forma Basis”: for the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), (i) if,
at any time during such Reference Period, the Borrower or any Restricted
Subsidiary shall have made any Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if, during such Reference Period, the Borrower or any Restricted
Subsidiary shall have made an acquisition of assets constituting at least a
division of a business unit of, or all or substantially all of the assets of,
any Person, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such acquisition of assets
constituting at least a division of a business unit of, or all or substantially
all of the assets of, any Person, occurred on the first day of such Reference
Period (including, in each such case, such pro forma adjustments relating to a
specific transaction or event and reflective of actual or reasonably anticipated
synergies and cost savings expected to be realized or achieved in the twelve
months following such transaction or event, which pro forma adjustments shall be
certified by the chief financial officer, treasurer, controller or comptroller
of the Borrower; provided that, such adjustments shall not exceed the
percentage-limitations thereon, if any, set forth in the definition of
“Consolidated EBITDA” when taken together with such comparable adjustments set
forth in the definition of “Consolidated EBITDA.” The term “Disposition” in this
definition shall not include dispositions of inventory and other ordinary course
dispositions of property.
“pro forma event”: as defined in the definition of “Fixed Charge Coverage
Ratio.”
“Projections”: as defined in Section 5.2(d).
“Properties”: as defined in Section 3.13(a).
“Pro Rata Share”: with respect to (i) any Facility, and each Lender and such
Lender’s share of all Commitments or Loans under such Facility, at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitments of such Lender under
such Facility at such time and the denominator of which is the amount of the
aggregate Commitments under such Facility at such time; provided that if any
Loans are outstanding under such Facility, then the Pro Rata Share of each
Lender shall be a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Loans of such Lender
under such Facility at such time and the denominator of which is the amount of
the aggregate Loans at such time; provided, further, that if all Loans under
such Facility have been repaid, then the Pro Rata Share of each Lender under
such Facility shall be determined based on the Pro Rata Share of such Lender
under such Facility immediately prior to such repayment and (ii) with respect to
each Lender and all Loans and Outstanding Amounts at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the Outstanding Amount with respect to Loans and
Commitments of such Lender at such time and the denominator of which is the
Outstanding Amount (in aggregate); provided that if all Outstanding Amounts have
been repaid or terminated, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.
“Public Lender Information”: information and documentation that is either
exclusively (i) of a type that would be publicly available if the Borrower and
its Subsidiaries were public reporting companies or (ii) not material with
respect to the Borrower and its Subsidiaries or any of their respective
securities for purposes of foreign, United States Federal and state securities
laws.
“Purchase”: as defined in the definition of “Dutch Auction.”
“Purchase Notice”: as defined in the definition of “Dutch Auction.”
“Purchaser”: as defined in the definition of “Dutch Auction.”




--------------------------------------------------------------------------------




“Qualified Counterparty”: any Person that, as of the Closing Date or as of the
date it enters into any Specified Swap Agreement, is a Lender, an Arranger or
the Administrative Agent or an Affiliate of a Lender, an Arranger or the
Administrative Agent in its capacity as a counterparty to such Specified Swap
Agreement.
“Qualified ECP Guarantor”: in respect of any Swap Obligation, any Loan Party
that has total assets exceeding $10,000,000 (or total assets exceeding such
other amount so that such Loan Party is an “eligible contract participant” as
defined in the Commodity Exchange Act) at the time such Swap Obligation is
incurred.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation, eminent domain or similar
proceeding relating to any asset of any Group Member.
“Reference Period”: as defined in the definition of “Pro Forma Basis.”
“Refinance”: in respect of any Indebtedness, to refinance, discharge, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall
have correlative meanings.
“Refinanced Credit Agreement Debt “: as defined in the definition of “Permitted
Credit Agreement Refinancing Debt.”
“Refinanced Debt”: as defined in the definition of “Permitted Refinancing
Requirements.”
“Refinancing Amendment”: an amendment to this Agreement executed by each of (a)
the Borrower, (b) the Administrative Agent and (c) each Additional Lender and
Lender that agrees to provide any portion of the Permitted Credit Agreement
Refinancing Debt being incurred pursuant thereto, in accordance with Section
2.20.
“Refinancing Debt”: Indebtedness under any First Priority Refinancing Facility
or Unsecured Refinancing Facility.
“Refunding Capital Stock”: as defined in Section 6.2(b)(ii)(A).
“Register”: as defined in Section 10.6(b)(v).
“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to repay the Loans pursuant to Section 2.6(c).
“Reinvestment Event”: as defined in Section 2.6(c).
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace, reconstruct or
repair assets useful in the business of the Borrower and its Restricted
Subsidiaries or in connection with a Permitted Acquisition.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event (or, if
later, 180 days after the date the Borrower or a Restricted Subsidiary thereof
has entered into a binding commitment to reinvest the Net Cash Proceeds of such
Reinvestment Event prior to the expiration of such one year period) and (b) the
date on which the Borrower shall have notified the Administrative Agent in
writing that it has determined not to acquire, replace, reconstruct or repair
assets useful in the business of the Borrower and its Restricted Subsidiaries or
in connection with a Permitted Acquisition.




--------------------------------------------------------------------------------




“Rejection Notice”: as defined in Section 2.6(e).
“Related Business Assets”: assets (other than cash or Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by the Borrower
or a Restricted Subsidiary thereof in exchange for assets transferred by the
Borrower or a Restricted Subsidiary thereof will not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon receipt
of the securities of such Person, such Person would become a Restricted
Subsidiary.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Removal Effective Date”: as defined in Section 9.6(b).
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reply Amount”: as defined in the definition of “Dutch Auction.”
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043.
“Repriced Loans”: as defined in Section 10.1(b)(ii).
“Repricing Indebtedness”: as defined in the definition of “Repricing
Transaction.”
“Repricing Transaction”: means, other than in the context of a transaction
involving a Change of Control or the financing of any Significant Acquisition,
(i) the repayment, prepayment, refinancing, substitution or replacement of all
or a portion of the Initial Loans with the incurrence of any Indebtedness
(“Repricing Indebtedness”) having an effective interest cost or weighted average
yield (taking into account interest rate margin and benchmark floors, recurring
fees and all upfront or similar fees or original issue discount (amortized over
the shorter of (A) the weighted average life to maturity of such term loans and
(B) four years), but excluding any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared ratably with all
lenders or holders of such term loans in their capacities as lenders or holders
of such term loans) that is less than the effective interest cost or weighted
average yield of the Initial Loans and (ii) any amendment, waiver, consent or
modification to this Agreement relating to the interest rate for, or weighted
average yield (to be determined on the same basis as that described in clause
(i) above) of, the Initial Loans directed at, or the result of which would be,
the lowering of the effective interest cost or weighted average yield applicable
to the Initial Loans; provided that, in the cause of clauses (i) or (ii), the
primary purpose of such repayment, prepayment, refinancing, substitution,
replacement, amendment, waiver, consent or modification, as applicable, as
determined by the Borrower in good faith, is to reduce the effective interest
cost or weighted average yield of the Initial Loans.
“Required Lenders”: at any time, non-Defaulting Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Loans then
outstanding and (ii) the Total Incremental Commitments then in effect.
“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Resignation Effective Date”: as defined in Section 9.6(a).
“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, controller, comptroller, secretary or vice president of a
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of a Loan Party and,
solely for purposes of notices given




--------------------------------------------------------------------------------




pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Investment”: an Investment other than a Permitted Investment.
“Restricted Payments”: as defined in Section 6.2(a).
“Restricted Subsidiary”: collectively, any Subsidiary of the Borrower other than
any Unrestricted Subsidiary; provided, however, that upon an Unrestricted
Subsidiary’s ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”
“Retired Capital Stock”: as defined in Section 6.2(b)(ii)(A).
“Return Bid”: as defined in the definition of “Dutch Auction.”
“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions and with which dealings are
prohibited under applicable law.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person
described in clause (a) or (b) above, with respect to (a), (b) or (c) above,
only to the extent dealing with such Person is prohibited by applicable law.
“Sanctions” shall mean applicable economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or any EU
member state.
“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor to the rating agency business thereof.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions the
Borrower or any Restricted Subsidiary thereof sells substantially all of its
right, title and interest in any property and, in connection therewith, the
Borrower or a Restricted Subsidiary thereof acquires, leases or licenses back
the right to use all or a material portion of such property.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Net Leverage Ratio”: as at the last day of any period, the ratio of (a)
Consolidated Total Debt on such day consisting of Indebtedness that is secured
of the Borrower and its Restricted Subsidiaries (less the amount of Unrestricted
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries on
such day), to (b) Consolidated EBITDA, calculated on a Pro Forma Basis for such
period, and with such pro forma or scheduling adjustments to Consolidated Total
Debt and Consolidated EBITDA as are appropriate and consistent with the pro
forma or scheduling adjustment provisions set forth in the definition of “Fixed
Charge Coverage Ratio.”
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders, any Qualified Counterparties and any Cash Management Providers.
“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.




--------------------------------------------------------------------------------




“Security Agreement”: the Pledge and Security Agreement to be executed and
delivered by the Borrower and each Guarantor, substantially in the form of
Exhibit A.
“Security Documents”: the collective reference to the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.
“Senior Representative”: with respect to any series of Permitted First Priority
Refinancing Debt or any series of Indebtedness permitted under
Section 6.1(b)(ii) or (vi), the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.
“Significant Acquisition”: an acquisition the result of which is that
Consolidated EBITDA, determined on a Pro Forma Basis after giving effect
thereto, is equal to or greater than 125.0% of Consolidated EBITDA immediately
prior to the consummation of such Permitted Acquisition, in each case with
respect to the Borrower and its Restricted Subsidiaries based on the most
recently completed period of four consecutive fiscal quarters for which the
financial statements and certificates required by Section 5.1(a) or (b), as the
case may be, have been or were required to have been delivered.
“Significant Subsidiary”: at any date of determination, each Restricted
Subsidiary of the Borrower that would be a “Significant Subsidiary” within the
meaning of Rule 1-02 of Regulation S-X under the Securities Act as such rule is
in effect of the Closing Date.
“Similar Business”: any business engaged in by the Borrower, any Restricted
Subsidiaries of the Borrower, or any direct or indirect parent on the date of
the Closing Date and any business or other activities that are reasonably
similar, ancillary, complementary or related to, or a reasonable extension,
development or expansion of, the businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the Closing Date.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Solvency Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H.
“Solvent”: with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) the sum of the “fair
value” of the assets of such Person will, as of such date, exceed the sum of all
debts of such Person as of such date, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the probable liability on existing debts of such Person as such
debts become absolute and matured, as such quoted term is determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct any business in which
it is or is about to become engaged and (d) such Person does not intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim” and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
subordinated, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
For purposes of this definition, the amount of any contingent, unliquidated and
disputed claim and any claim that has not been reduced to judgment at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such liabilities meet




--------------------------------------------------------------------------------




the criteria for accrual under the Financial Accounting Standards Board
Statement of Financial Accounting Standards No. 5).
“Specified Class”: as defined in Section 2.22(a).
“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by any Group Member, on the one hand, and any Cash Management Provider, on
the other hand.
“Specified Period”: as to (i) the Excess Cash Flow Period ending September 30,
2015, the period commencing on October 1, 2014 and ending on the day immediately
preceding the Excess Cash Flow Application Date that occurs in calendar year
2016 and (ii) any subsequent Excess Cash Flow Period, the period commencing on
the Excess Cash Flow Application Date that occurs during such period and ending
on the day immediately preceding the Excess Cash Flow Application Date that
occurs in the next succeeding Excess Cash Flow Period.
“Specified Swap Agreement”: any Swap Agreement entered into by any Group Member,
on the one hand, and any Qualified Counterparty, on the other hand, in respect
of interest rates, currencies and commodities to the extent permitted under
Section 6.1.
“Subordinated Indebtedness”: (a) with respect to the Borrower, any Indebtedness
of the Borrower which is by its terms contractually subordinated in right of
payment to the Loans and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms contractually subordinated in right of
payment to its Guarantee.
“Subsequent Transaction”: as defined in Section 1.4(b).
“Subsidiary”: with respect to any Person (1) any corporation, partnership,
limited liability company, unlimited liability company, association, joint
venture or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions having the power to direct or cause the direction of the management
and policies thereof at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, (2) any partnership, joint venture or limited liability
company of which (x) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (y) such Person or any Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Successor Company”: as defined in Section 6.7(a).
“Successor Guarantor”: as defined in Section 6.7.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.
“Swap Obligation”: as defined in the definition of “Excluded Swap Obligation.”
“Tax Group”: as defined in Section 6.2(b)(x).




--------------------------------------------------------------------------------




“Taxes”: as defined in Section 2.14(a).
“Title Policy”: a lender’s policy of title insurance utilizing the American Land
Title Association 2006 Form extended coverage, or such other form as is
reasonably acceptable to the Administrative Agent or, if applicable, a binding
marked commitment to issue such policy with a final policy to be dated the date
of recording of the Mortgages, issued by a title company selected by the
Borrower and reasonably acceptable to the Administrative Agent, insuring the
Lien of the applicable Mortgage in an amount at least equal to the Fair Market
Value of such real property (or such lesser amount as shall be agreed to by the
Administrative Agent in its reasonable discretion) in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
those exceptions which are either Permitted Priority Liens or are otherwise
reasonably approved by the Administrative Agent and containing such endorsements
as the Administrative Agent shall reasonably require.
“Total Assets”: the total consolidated assets of the Borrower and its Restricted
Subsidiaries, as shown on the most recent consolidated or combined, as
applicable, balance sheet of the Borrower and its Restricted Subsidiaries
(giving pro forma effect to any acquisitions or dispositions of assets or
properties that have been made by the Borrower or any of its Restricted
Subsidiaries subsequent to the date of such balance sheet, including through
mergers or consolidations).
“Total Incremental Commitments”: at any time, the aggregate amount of the
Incremental Commitments then in effect.
“Total Net Leverage Ratio”: as at the last day of any period, the ratio of (a)
Consolidated Total Debt on such day of the Borrower and its Restricted
Subsidiaries (less the amount of Unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries on such day), to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries, calculated on a Pro
Forma Basis for such period, and with such pro forma or scheduling adjustments
to Consolidated Total Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma or scheduling adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio.”
“Transactions”: (a) the execution and delivery of the Loan Documents to be
entered into on the Closing Date, (b) the Existing Notes Refinancing and (c) the
payment of fees and expenses incurred in connection therewith.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“UCC”: the Uniform Commercial Code (or any similar or equivalent legislation) as
in effect from time to time in any applicable jurisdiction.
“United States” or “U.S.”: the United States of America.
“Unrestricted”: the cash and Cash Equivalents of the Borrower and Domestic
Subsidiaries that would appear on the latest balance sheet as unrestricted, in
accordance with GAAP.
“Unrestricted Subsidiary”: (i) as of the Closing Date, Anvil International
Holdings LLC, (ii) any Subsidiary (other than a Subsidiary in existence as of
the Closing Date) of the Borrower designated by the board of di-rectors of the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.12 subsequent to
the Closing Date and (iii) any Subsidiary of an Unrestricted Subsidiary.
“Unsecured Refinancing Facility”: as defined in the definition of “Permitted
Unsecured Refinancing Debt.”
“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.




--------------------------------------------------------------------------------




“Weighted Average Life to Maturity”: when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.
“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.
1.2    Other Interpretive Provisions.


(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.


(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP; (ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iii) the word “incur” shall be
construed to mean incur, create, issue, assume or become liable in respect of
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
real property, leasehold interests and contract rights, (v) the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person and (vi) references to exhibits, agreements or other Contractual
Obligations (including any of the Loan Documents) shall, unless otherwise
specified, be deemed to refer to such exhibits, agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time. For purposes of this Agreement and the
other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in Dollars, any requisite
currency translation shall be based on the rate of exchange between the
applicable currency and Dollars (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent) in effect
on the Business Day immediately preceding the date of such transaction (except
for such other time periods as provided for in Section 6.1) or determination and
shall not be affected by subsequent fluctuations in exchange rates.


(c)The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and clause, paragraph, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.


(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


1.3    Accounting.






--------------------------------------------------------------------------------




For purposes of all financial definitions and calculations in this Agreement,
including the determination of Excess Cash Flow, there shall be excluded for any
period the effects of purchase accounting (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries) in
component amounts required or permitted by GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, post-employment benefits, deferred revenue and debt
line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries), as a result of the Transactions, any acquisition consummated
prior to the Closing Date, any Permitted Acquisitions, or the amortization or
write-off of any amounts thereof.
1.4    Limited Condition Transactions.


Notwithstanding anything to the contrary herein, in connection with any action
being taken solely in connection with a Limited Condition Transaction, for
purposes of:
(a)    determining compliance with any provision of this Agreement which
requires the calculation of any financial ratio or test, including the Secured
Net Leverage Ratio, Total Net Leverage Ratio and Fixed Charge Coverage Ratio, or
requires the absence of any Default or Event of Default; or


(b)    testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Total Assets);


in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) on a Pro Forma Basis
as if they had occurred at the beginning of the most recently completed period
of four consecutive fiscal quarters for which the financial statements and
certificates required by Section 5.1(a) or (b), as the case may be, have been or
were required to have been delivered ending prior to the LCT Test Date, the
Borrower would have been permitted to take such action on the relevant LCT Test
Date in compliance with such ratio, test or basket, such ratio, test or basket
shall be deemed to have been complied with. If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with the
calculation of any ratio, test or basket availability with respect to the
Incurrence of Indebtedness or Liens, the making of Restricted Payments, the
making of any Permitted Investment, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition Transaction
(a “Subsequent Transaction”), for purposes of determining whether any such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated; provided that, in connection with any Subsequent Transaction,
the calculation of Consolidated Net Income (and any defined term a component of
which is Consolidated Net Income) shall not assume such Limited Condition
Transaction has been consummated and until such Limited Condition Transaction
shall have actually occurred.
SECTION 2
AMOUNT AND TERMS OF COMMITMENTS



2.1    Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a single Loan to the Borrower on the Closing Date in
Dollars and in an amount not to exceed the amount of the Commitment of such
Lender on the Closing Date. The Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.7. The Commitments (excluding any
Incremental Commitments or Other Commitments) shall automatically terminate at
5:00 P.M., New York City time, on the Closing Date.




--------------------------------------------------------------------------------






2.2    Procedure for Borrowing of Loans. The Borrower shall give the
Administrative Agent irrevocable Committed Loan Notice (which notice must be
received by the Administrative Agent prior to (A) 2:00 P.M., New York City time,
on the anticipated Closing Date, in the case of ABR Loans, and (B) 4:00 P.M.,
New York City time, two Business Days prior to the Closing Date, in the case of
Eurodollar Loans) requesting that the Lenders make the Loans on the Closing Date
and specifying (x) the amount to be borrowed and (y) instructions for remittance
of the Loans to be borrowed. Upon receipt of such notice the Administrative
Agent shall promptly notify each Lender thereof. Not later than 1:00 P.M., New
York City time, on the Closing Date, each such Lender shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Loan or Loans to be made by such Lender. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting such account as is designated in writing to the Administrative
Agent by the Borrower, with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.


2.3    Repayment of Loans.


(a)The principal amount of the Loans (excluding Other Loans, Incremental Loans
and, solely in the case of clause (ii), Extended Loans) of each Lender shall be
repaid (i) on the last Business Day of each March, June, September and December,
commencing with the last Business Day of March 2015, in an amount equal to 0.25%
of the aggregate principal amount of the Loans outstanding on the Closing Date
and (ii) on the Maturity Date, in an amount equal to the aggregate principal
amount outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.


(b)To the extent not previously paid, (i) each Incremental Loan shall be due and
payable on the Incremental Maturity Date applicable to such Incremental Loan,
(ii) each Other Loan shall be due and payable on the maturity date thereof as
set forth in the Refinancing Amendment applicable thereto together and (iii)
each Extended Loan shall be due and payable on the maturity date thereof as set
forth in the Permitted Amendment applicable thereto together, in each case, with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.


2.4    Fees. The Borrower agrees to pay to the Administrative Agent and the
Arrangers (and their respective affiliates) the fees in the amounts and on the
dates as set forth in any fee agreements (including the Engagement Letter) with
such Persons and to perform any other obligations contained therein.


2.5    Optional Prepayments.
  
(a)    The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, in each case, without premium or penalty, upon irrevocable
notice in a form acceptable to the Administrative Agent and delivered to the
Administrative Agent no later than 4:00 P.M., New York City time, three Business
Days prior to the prepayment date, in the case of Eurodollar Loans, and no later
than 2:00 P.M., New York City time, on the prepayment date, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans or ABR Loans; provided that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.15; provided, further, that if such notice of prepayment
indicates that such prepayment is to be funded with the proceeds of a
Refinancing of the Facility, such notice of prepayment may be revoked if such
Refinancing is not consummated and any Eurodollar Loan that was the subject of
such notice shall be continued as an ABR Loan. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of (x) in the case of ABR Loans, $500,000 or a whole
multiple of $100,000 in excess thereof and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof.






--------------------------------------------------------------------------------




(b)    Notwithstanding anything herein to the contrary, in the event that, on or
prior to the date that is twelve months after the Closing Date, the Borrower (x)
makes any prepayment of Loans with the proceeds of any Repricing Transaction
described under clause (i) of the definition of Repricing Transaction, or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction
under clause (ii) of the definition of Repricing Transaction, the Borrower shall
on the date of such prepayment or amendment, as applicable, pay to each Lender
(I) in the case of such clause (x), 1.00% of the principal amount of the Loans
so prepaid and (II) in the case of such clause (y), 1.00% of the aggregate
amount of the Loans affected by such Repricing Transaction and outstanding on
the effective date of such amendment.


2.6    Mandatory Prepayments.
  
(a)    If any Indebtedness shall be incurred by any Group Member (other than any
Indebtedness permitted to be incurred by any such Person in accordance with
Section 6.1), concurrently with, and as a condition to closing of such
transaction, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Loans as set forth in clause (f) of this Section 2.6.


(b)    Subject to clause (d) of this Section 2.6, for any Excess Cash Flow
Period, an amount equal to the excess of (i) ECF Percentage of such Excess Cash
Flow over (ii) to the extent not funded with the proceeds of Indebtedness
constituting “long term indebtedness” under GAAP (other than Indebtedness in
respect of any revolving credit facility), the aggregate amount of (1) all
Purchases by the Borrower (determined by the actual cash purchase price paid by
the Borrower for such Purchase and not the par value of the Loans purchased by
the Borrower) pursuant to a Dutch Auction permitted hereunder and (2) voluntary
prepayments of Loans made by the Borrower during the Specified Period for such
Excess Cash Flow Period, shall, on the relevant Excess Cash Flow Application
Date, be applied toward the prepayment of the Loans as set forth in clause (f)
of this Section 2.6. Each such prepayment shall be made on a date (an “Excess
Cash Flow Application Date”) no later than 10 Business Days after the date on
which the financial statements of the Borrower referred to in Section 5.1(a),
for the fiscal year with respect to which such prepayment is made, are required
to be delivered to the Lenders.


(c)    Subject to clause (d) of this Section 2.6, if, on any date, the Borrower
or any Restricted Subsidiary shall receive Net Cash Proceeds from any Asset Sale
or any Recovery Event in excess of $5,000,000 in any fiscal year, then, unless
no Default or Event of Default has occurred and is continuing and the Borrower
has determined in good faith that such Net Cash Proceeds shall be reinvested in
its business (a “Reinvestment Event”), then such Net Cash Proceeds shall be
applied within 10 Business Days of such date to prepay (A) outstanding Loans in
accordance with this Section 2.6 and (B) at the Borrower’s option, outstanding
Indebtedness that is secured by the Collateral on a pari passu basis incurred
(x) as Permitted First Priority Refinancing Debt or (y) pursuant to Section
6.1(b)(vi) (collectively, “Other Applicable Indebtedness”); provided that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to any Asset Sale or
Recovery Event, shall be applied to prepay the outstanding Loans as set forth in
clause (f) of this Section 2.6. Any such Net Cash Proceeds may be applied to
Other Applicable Indebtedness only to (and not in excess of) the extent to which
a mandatory prepayment in respect of such Asset Sale or Recovery Event is
required under the terms of such Other Applicable Indebtedness (with any
remaining Net Cash Proceeds applied to prepay outstanding Loans in accordance
with the terms hereof), unless such application would result in the holders of
Other Applicable Indebtedness receiving in excess of their Pro Rata Share
(determined on the basis of the aggregate outstanding principal amount of Loans
and Other Applicable Indebtedness at such time) of such Net Cash Proceeds
relative to Lenders, in which case such Net Cash Proceeds may only be applied to
Other Applicable Indebtedness on a pro rata basis with outstanding Loans. To the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased, repaid or prepaid with any such Net Cash Proceeds, the
declined amount of such Net Cash Proceeds shall promptly (and, in any event,
within 10 Business Days after the date of such rejection) be applied to prepay
Loans in accordance with the terms hereof (to the extent such Net Cash Proceeds
would otherwise have been required to be applied if such Other Applicable
Indebtedness was not then outstanding).


(d)    Notwithstanding anything to the contrary in this Agreement (including
clauses (b) and (c) above), to the extent that any of or all the Net Cash
Proceeds of any Asset Sale or Recovery Event by a Foreign




--------------------------------------------------------------------------------




Subsidiary or Excess Cash Flow attributable to Foreign Subsidiaries (or foreign
branches of Domestic Subsidiaries) are prohibited or delayed by applicable local
law from being repatriated to the United States (including financial assistance
and corporate benefit restrictions and fiduciary and statutory duties of the
relevant directors) or such repatriation would reasonably be expected to result
in material adverse Tax consequences (as reasonably determined by the Borrower
in consultation with the Administrative Agent), the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Loans at the times set forth in this Section 2.6 but may be retained by
the applicable Foreign Subsidiary or branch so long, but only so long, as such
applicable local law will not permit repatriation to the United States or such
material adverse Tax consequences would continue to result from such
repatriation (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary or branch to promptly take commercially reasonable actions to permit
such repatriation without violating applicable local law or incurring material
adverse Tax consequences), and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under such applicable local
law or material adverse Tax consequences would no longer result from such
repatriation, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than 10 Business Days after such repatriation) applied (net of
additional Taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 2.6.


(e)    The Borrower shall deliver to the Administrative Agent notice of each
prepayment required under this Section 2.6 not less than 10 Business Days prior
to the date such prepayment shall be made (each such date, a “Mandatory
Prepayment Date”). Such notice shall set forth (i) the Mandatory Prepayment Date
and (ii) the principal amount of each Loan (or portion thereof) to be prepaid.
The Administrative Agent will promptly notify each applicable Lender of such
notice and of each such Lender’s Pro Rata Share of the prepayment. Each such
Lender may reject all of its Pro Rata Share of the prepayment (such declined
amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 P.M., New York City time, one (1) Business Day after the date of such
Lender’s receipt of such notice from the Administrative Agent. Each Rejection
Notice from a given Lender shall specify the principal amount of the prepayment
to be rejected by such Lender. If a Lender fails to deliver a Rejection Notice
to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the prepayment to be
rejected, any such failure will be deemed an acceptance of the total amount of
such prepayment. Any Declined Proceeds may be retained by the Borrower. The
Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.6, a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment.
    
(f)    Amounts to be applied in connection with prepayments made pursuant to
this Section 2.6 shall be applied to the prepayment of the Loans in accordance
with Section 2.12(b). The application of any prepayment of Loans pursuant to
this Section 2.6 shall be made on a pro rata basis regardless of Type. Each
prepayment of the Loans under this Section 2.6 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.


2.7    Conversion and Continuation Options.
  
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent an irrevocable Committed Loan
Notice, no later than 3:00 P.M., New York City time, on the Business Day
preceding the proposed conversion date; provided, that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent an irrevocable Committed
Loan Notice, no later than 3:00 P.M., New York City time, on the third Business
Day preceding the proposed conversion date (which notice shall specify the
length of the initial Interest Period therefor); provided, further, that, no ABR
Loan may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.


(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving an
irrevocable Committed Loan Notice to the Administrative Agent,




--------------------------------------------------------------------------------




in accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided, that, to the extent the Required Lenders provide
written notice thereof to the Borrower, no Eurodollar Loan may be continued as
such when any Event of Default has occurred and is continuing; provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.


2.8    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $500,000 or a whole multiple of $100,000 in
excess thereof and (b) no more than 10 Eurodollar Tranches shall be outstanding
at any one time.


2.9    Interest Rates and Payment Dates.


(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.


(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.


(c)    (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2% and (ii) if all or a portion of (x) any interest payable
on any Loan or (y) any other amount payable hereunder or under any other Loan
Document shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Facility plus 2%), in each case, with respect to clauses (i) and (ii) above,
from the date of such non‑payment until such amount is paid in full (as well
after as before judgment).


(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to Section 2.9(c) shall be payable from
time to time on demand.


2.10    Computation of Interest.  Interest payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to ABR Loans, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the ABR
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate. In computing interest on any Loan,
the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to an ABR Loan being converted from a
Eurodollar Loan, the date of conversion of such Eurodollar Loan to such ABR
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to an ABR Loan being converted to a Eurodollar Loan, the date of
conversion of such ABR Loan to such Eurodollar Loan, as the case may be, shall
be excluded; provided that if a Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that Loan.


(a)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.




--------------------------------------------------------------------------------




The Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).


2.11    Inability to Determine Interest Rate; Illegality.


(a)    If prior to the first day of any Interest Period, the Administrative
Agent or the Majority Facility Lenders in respect of the relevant Facility shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that (i) by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or (ii) that such Lender shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
any Facility because of (x) any change since the Closing Date in any applicable
law or governmental rule, regulation, order, guideline or request (whether or
not having the force of law) or in the interpretation or administration thereof
and including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate
and/or (y) other circumstances arising since the Closing Date affecting Lender,
the interbank market or the position of such Lender in such market (including
that the Eurodollar Rate with respect to such Eurodollar Loan does not
adequately and fairly reflect the cost to such Majority Facility Lender of
funding such Eurodollar Loan), then, such Lender (or the Administrative Agent,
in the case of clause (i) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, the Administrative Agent of such determination. If such notice is given
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent agrees to do promptly once such condition no longer
exists), no further Eurodollar Loans under the relevant Facility shall be made
or continued as such, nor shall the Borrower have the right to convert Loans
under the relevant Facility to Eurodollar Loans.
    
(b)    If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, then, by written notice to the Borrower and to the
Administrative Agent:


(i)such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Borrowing of Eurodollar Loans (or to convert a Borrowing of ABR Loans to
Borrowing of Eurodollar Loans or to continue a Borrowing of Eurodollar Loans for
an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn; and


(ii)such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans (the interest rate on which shall, if necessary to avoid
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the ABR), in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in clause (a) above until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for any such Lender to
determine or charges interest rates based upon the Eurodollar Rate.






--------------------------------------------------------------------------------




In the event any Lender shall exercise its rights under paragraphs (i) or
(ii) of this clause (b), all payments and prepayments of principal that would
otherwise have been applied to repay the Eurodollar Loans that would have been
made by such Lender or the converted Eurodollar Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans.
For purposes of this clause (b), a notice to the Borrower by any Lender shall be
effective as to each Eurodollar Loan made by such Lender, if lawful, on the last
day of the Interest Period then applicable to such Eurodollar Loan; in all other
cases, such notice shall be effective on the date of receipt by the Borrower.
(c)If any Secured Party determines, acting reasonably, that any applicable law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Secured Party to hold or benefit from a Lien over real
property of the Loan Parties pursuant to any law of the United States or any
state thereof, such Secured Party may notify the Administrative Agent and
disclaim any benefit of such security interest to the extent of such illegality;
provided that such determination or disclaimer shall not invalidate, render
unenforceable or otherwise affect in any manner such Lien for the benefit of any
other Secured Party.


2.12    Pro Rata Treatment and Payments.


(a)    Each borrowing by the Borrower from the Lenders hereunder shall be made
pro rata according to the respective Percentages or Incremental Percentages, as
the case may be, of the relevant Lenders.


(b)    Each payment (including each prepayment) on account of principal of and
interest on the Loans shall be made pro rata to the Lenders according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
The amount of each optional prepayment of the Loans made pursuant to Section 2.5
shall be applied as directed by the Borrower in the notice described in Section
2.5 and, if no direction is given by the Borrower, in the direct order of
maturity. The amount of each mandatory prepayment of the Loans pursuant to
Section 2.6 (other than any such prepayment pursuant to Section 2.6(b)) shall be
applied as directed by the Borrower in the notice described in Section 2.6 and,
if no direction is given by the Borrower, in the direct order of maturity. The
amount of each mandatory prepayment of the Loans pursuant to Section 2.6(b)
shall be applied in the direct order of maturity.


(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 3:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. Any payments received after such time shall be deemed to be
received on the next Business Day at the Administrative Agent’s sole discretion.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received. Except as otherwise provided hereunder,
if any payment hereunder (other than payments on the Eurodollar Loans) becomes
due and payable on a day other than a Business Day, such payment shall be
required on the immediately preceding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.


(d)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the time of any Borrowing that such Lender will not make the
amount that would constitute its share of such Borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the




--------------------------------------------------------------------------------




Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.


(e)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
Pro Rata Shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.


(f)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.


(g)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans are several and not joint. The failure of any Lender to make any Loan
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to
purchase its participation.


(h)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Requirements of Law.


(a)    Subject to clause (c) of this Section 2.13, if any Change in Law shall
(i) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, any letter of credit, any letter of credit application, any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (other than any Non-Excluded Taxes or Other Taxes
indemnifiable under Section 2.14 or any Excluded Taxes), (ii) impose, modify or
hold applicable any reserve, special deposit, compulsory loan or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate or (iii) impose on such
Lender any other condition, and the result of any of the foregoing is to
increase the cost to such Lender by an amount that such Lender reasonably deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.


(b)    Subject to clause (c) of this Section 2.13, if any Lender shall have
determined that compliance by such Lender (or any corporation controlling such
Lender) with any Change in Law regarding capital adequacy or liquidity shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a




--------------------------------------------------------------------------------




consequence of its obligations hereunder or under or in respect of any Loans to
a level below that which such Lender or such corporation could have achieved but
for such Change in Law (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor (setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this Section
2.13(b)), the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.


(c)    Notwithstanding anything to the contrary in this Agreement (including
clauses (a) and (b) above), reimbursement pursuant to this Section 2.13 for (A)
increased costs arising from any market disruption (i) shall be limited to
circumstances generally affecting the banking market and (ii) may only be
requested by Lenders representing the Majority Facility Lenders with respect to
the applicable Facility and (B) increased costs because of any Change in Law
resulting from clause (i) or (ii) of the proviso to the definition of “Change in
Law” may only be requested by a Lender imposing such increased costs on
borrowers similarly situated to the Borrower under syndicated credit facilities
comparable to those provided hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. The Borrower shall pay such Lender the additional amount shown
as due on any such certificate promptly after and, in any event, within 10
Business Days of receipt thereof. Notwithstanding anything to the contrary in
this Section, the Borrower shall not be required to compensate a Lender pursuant
to this Section for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of the
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


2.14    Taxes.


(a)    All payments made by any Loan Party under this Agreement or under any
other Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, including any penalties,
interest and additions to tax with respect thereto, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority
(collectively, “Taxes”), unless required by applicable law. If any such Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender hereunder or under any other Loan Document, the applicable
withholding agent shall pay, or withhold and remit, to the applicable
Governmental Authority the full amount of such Taxes, and if the Tax in question
is a Non-Excluded Tax or an Other Tax, the applicable Loan Party shall pay such
additional amounts as may be necessary so that, after any required withholdings
have been made (including any withholdings attributable to any payments required
to be made under this Section 2.14) each Lender (or in the case of a payment
made to the Administrative Agent for its own account, such Administrative Agent)
receives on the due date a net sum equal to what it would have received had such
Non-Excluded Taxes or Other Taxes not been levied or imposed.


(b)    The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender within 10 Business Days after written
demand therefor, for the full amount of any Non-Excluded Taxes or Other Taxes
levied or imposed and paid by such Person (including Non-Excluded Taxes and
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14), whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate stating the amount of such payment or liability and setting forth
in reasonable detail the calculation thereof prepared in good faith and
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender shall
be conclusive absent manifest error.


(c)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.






--------------------------------------------------------------------------------




(d)    Whenever any Taxes are payable by any Loan Party, within 30 days of the
date the payment of any such Taxes is due pursuant to applicable law, the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by the relevant Loan Party showing payment
thereof, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.


(e)    If any Lender is entitled to an exemption from or reduction of any
withholding Tax with respect to payments under this Agreement or any other Loan
Document, then such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding, provided that such Lender is
legally eligible to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender. In addition, each Lender agrees
that, whenever a lapse in time or change in circumstances renders any
documentation (including any specific documentation required in this Section
2.14(e)) obsolete, expired or inaccurate in any respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or immediately notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.


Without limiting the generality of the foregoing:
(i)Each Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non‑U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two original accurate and complete copies of whichever
of the following is applicable:


(1)U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or
successor forms) claiming eligibility for the benefits of an income tax treaty
to which the United States is a party,


(2)U.S. Internal Revenue Service Form W-8ECI (or successor forms),


(3)in the case of a Non‑U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (A) a statement
substantially in the form of Exhibit C-1 and (B) a U.S. Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable (or successor forms),


(4)to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender), U.S.
Internal Revenue Service Form W-8IMY (or successor forms) of the Non-U.S.
Lender, accompanied by Form W-8ECI, Form W-8BEN or W-BEN-E, a statement
substantially in the form of Exhibit C-2 or Exhibit C-3, Form W-9, and/or other
certification documents from each beneficial owner, as applicable (in each case,
or any subsequent versions thereof or successors thereto) that would be required
under this Section 2.14(d) if such beneficial owner were a Lender; provided that
if the Non-U.S. Lender is a partnership (and not a participating Lender) and one
or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a statement
substantially in the form of Exhibit C-4 on behalf of each such direct or
indirect partner), and


(5)any other form prescribed by applicable United States federal income tax laws
(including the Treasury regulations) as a basis for claiming complete exemption
from, or reduction in, United States federal withholding tax on any payments to
such Lender under any Loan Document.
  




--------------------------------------------------------------------------------




(ii)Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two original copies of U.S. Internal Revenue Service Form W-9, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Lender certifying that such Lender is exempt from United States
federal backup withholding.


(iii)If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.


(iv)Notwithstanding any other provision of this Section 2.14(e), a Lender shall
not be required to deliver any documentation that such Lender is not legally
eligible to deliver.


(f)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 2.14,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by any Loan Party under
this Section 2.14 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (f), in no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or such Lender in
a less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph (f) shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its Taxes which
it deems confidential) to the Borrower or any other Person.


(g)    The agreements in this Section 2.14 shall survive the termination of this
Agreement, the payment of the Loans and all other amounts payable hereunder,
resignation of the Administrative Agent and any assignment of rights by, or
replacement of, any Lender.


2.15    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, reduced, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, reduce,
convert




--------------------------------------------------------------------------------




or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, reduce, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest or other return for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.


2.16    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 2.13 or 2.14 with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to
Sections 2.13 or 2.14.


2.17    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Sections 2.11, 2.13 or 2.14 (or with respect to which the Borrower is required
to pay additional amounts or indemnity payments pursuant to such sections), (b)
becomes a Defaulting Lender or (c) has not consented to a proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 10.1 that requires the consent of all Lenders or all
Lenders under a particular Facility or each Lender affected thereby and which
has been approved by the Required Lenders as provided in Section 10.1, with a
Lender or Eligible Assignee; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) in the case of clause (a), prior to
any such replacement, such Lender shall have taken no action under Section 2.16
sufficient to eliminate the continued need for payment of amounts owing pursuant
to Sections 2.11, 2.13 or 2.14, (iii) the replacement financial institution or
other Eligible Assignee shall purchase, at par, all Loans and other amounts (or,
in the case of clause (c) as it relates to provisions affecting a particular
Facility, Loans or other amounts owing under such Facility) owing to such
replaced Lender on or prior to the date of replacement, (iv) the Borrower shall
be liable to such replaced Lender under Section 2.15 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (v) the replacement financial institution
or other Eligible Assignee, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
deemed to have made such replacement in accordance with the provisions of
Section 10.6, (vii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Sections 2.11, 2.13 or 2.14, as the case may be, (viii) the Borrower shall pay
to such replaced Lender all accrued and unpaid interest on all outstanding Loans
of such replaced Lender and any prepayment premium due to the Lenders under
Section 2.5(b) and (ix) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender. Upon any such assignment, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof (or, in the
case of clause (c) as it relates to provisions affecting a particular Facility,
a Lender under such Facility); provided that any rights of such replaced Lender
to indemnification hereunder shall survive as to such replaced Lender. Each
Lender, the Administrative Agent and the Borrower agrees that in connection with
the replacement of a Lender and upon payment to such replaced Lender of all
amounts required to be paid under this Section 2.17, the Administrative Agent
and the Borrower shall be authorized, without the need for additional consent
from such replaced Lender, to execute an Assignment and Assumption on behalf of
such replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and, to the extent required under Section 10.6, the
Borrower, shall be effective for purposes of this Section 2.17 and Section 10.6.
Notwithstanding anything to the contrary in this Section 2.17, in the event that
a Lender which holds Loans or Commitments under more than one Facility does not
agree to a proposed amendment, supplement, modification, consent or waiver which
requires the consent of all Lenders under a particular Facility, the Borrower
shall be permitted to replace the non-consenting Lender with respect to the
affected Facility and may, but shall not be required to, replace such Lender
with respect to any unaffected Facilities.






--------------------------------------------------------------------------------




2.18    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) (promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.


2.19    Incremental Credit Extensions.


(a)    The Borrower may, at any time or from time to time after the Closing
Date, by notice from the Borrower to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional tranches of Loans (the commitments thereof, the
“Incremental Commitments,” the loans thereunder, the “Incremental Loans,” and a
Lender making such loans, an “Incremental Lender”); provided that:


(i)    after giving effect to any such Incremental Loans, the aggregate amount
of Incremental Loans shall not exceed an amount equal to the sum of (x) an
unlimited amount at any time so long as the Secured Net Leverage Ratio on a Pro
Forma Basis (but without giving effect to the cash proceeds remaining on the
balance sheet of such Incremental Loans) as of the most recently completed
period of four consecutive fiscal quarters for which the financial statements
and certificates required by Section 5.1(a) or (b), as the case may be, have
been or were required to have been delivered does not exceed 3.00 to 1.00
(without giving effect to any contemporaneous borrowing under clause (y) below),
plus (y) $175,000,000 (less, in the case of this clause (y), the aggregate
principal amount of Indebtedness incurred under Section 6.1(b)(vi)(y) or Section
6.1(b)(ii)(y)); provided that, for the avoidance of doubt, the amount available
to the Borrower pursuant to this clause (y) shall be available at all times and
shall not be subject to the ratio test described in foregoing clause (x);
provided, further, that the Borrower may incur such Indebtedness under any
clause (x) or (y) above in such order as it may elect in its sole discretion;


(ii)    the Incremental Loans shall rank pari passu in right of payment and of
security with the other Loans and Commitments hereunder;


(iii)    the Incremental Loans shall not mature earlier than the Maturity Date;


(iv)    the Incremental Loans shall have a Weighted Average Life to Maturity no
shorter than the Weighted Average Life to Maturity of the Loans;


(v)subject to clauses (iii) and (iv) above, the interest rates and the
amortization schedule applicable to any such Incremental Loans shall be
determined by the Borrower and the applicable Incremental Lenders;


(vi)no Default or Event of Default (or, in connection with a Limited Condition
Transaction, no Default or Event of Default under Section 8.1(a) or 8.1(f))
shall exist on the Incremental Facility Closing Date with respect to any
Incremental Amendment entered into in connection therewith (and after giving
effect to any Incremental Loans made thereunder); and


(vii)with respect to any Incremental Amendment made on or prior to the date that
is eighteen (18) months after the Closing Date, if the all-in-yield (whether in
the form of interest rate margins, original issue discount, upfront fees or
interest rate floors (subject to the first proviso in this clause (vii)), with
such increased amount being equated to interest margin for purposes of
determining any increase to the Applicable Margin under the Facility) with
respect to the Incremental Loans made thereunder (as determined by the Borrower
and the applicable Incremental Lenders) exceeds the all-in yield (after giving
effect to interest rate margins (including the interest rate floors (subject to
the first proviso in this clause (vii))), original issue discount (equated to
interest based on an assumed four-year life to maturity or, if shorter, the
remaining life to maturity thereof) and upfront fees (which shall be deemed to
constitute like amount of original issue discount), but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not shared




--------------------------------------------------------------------------------




with all Lenders providing such Incremental Loan, which shall not be included
and equated to the interest rate) with respect to the existing Loans, after
giving effect to any increase or repricing thereof that has theretofore become
effective (it being understood that if any such repricing was effected as a
refinancing tranche, the original issue discount applicable to the refinanced
loans shall be taken into account), by more than 50 basis points (the amount of
such excess above 50 basis points being referred to herein as the “Incremental
Yield Differential”), then, upon the effectiveness of such Incremental
Amendment, the Applicable Margin then in effect for Loans shall automatically be
increased by the Incremental Yield Differential; provided that, if the
Incremental Loans include an interest-rate floor greater than the interest rate
floor applicable to the Loans, the differential between such interest rate
floors shall be equated to the interest rate margins for purposes of determining
whether an increase to the Applicable Margin shall be required, but only to the
extent an increase in the interest rate floor applicable to the Loans would
cause an increase in the Applicable Margin applicable to such Loans, and in such
case the interest rate floor (but not the Applicable Margin) applicable to the
Loans shall be increased to the extent of such differential between interest
rate floors.


(b)    Except as set forth in Section 2.19(a), the Incremental Loans shall be
treated substantially the same as the Loans, including with respect to mandatory
and voluntary prepayments (unless the applicable Incremental Lenders agree to a
less than Pro Rata Share of such prepayments) and Guarantees. Each notice from
the Borrower to the Administrative Agent pursuant to Section 2.19(a) shall set
forth the requested amount and proposed terms of the relevant Incremental Loans.


(c)    Incremental Loans may be made by any existing Lender or any Additional
Lender (provided that no Lender shall be obligated to make a portion of any
Incremental Loan) on terms permitted in this Section 2.19 and, to the extent not
permitted in this Section 2.19, all terms and documentation with respect to any
Incremental Loan which (i) are materially more restrictive on the Group Members,
taken as a whole, than those with respect to the Loans (but excluding any terms
applicable after the Maturity Date) or (ii) relate to provisions of a mechanical
(including with respect to the Collateral and currency mechanics) or
administrative nature, shall in each case be reasonably satisfactory to the
Administrative Agent; provided that the Administrative Agent shall have
consented (such consent not to be unreasonably withheld, conditioned or delayed)
to such Lender’s making such Incremental Loans if such consent would be required
under Section 10.6(b) for an assignment of Loans to such Lender or Additional
Lender. Commitments in respect of Incremental Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section including, subject to clause
(b) of this Section 2.19, amendments to Sections 2.3(a) and 2.5(b) that do not
adversely affect the Lenders affected thereby. The effectiveness of any
Incremental Amendment shall be (unless waived or not required by the Incremental
Lenders in connection with a Limited Condition Transaction) subject to the
satisfaction of the condition set forth in clause (d) below and such other
conditions as the parties thereto shall agree (the effective date of any such
Incremental Amendment, an “Incremental Facility Closing Date”). The Borrower
will use the proceeds of the Incremental Loans for any purpose not prohibited by
this Agreement.


(d)    Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents (or, in connection with a Limited Condition
Transaction, each customary “SunGard” representation and warranty) shall be true
and correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of the
Incremental Facility Closing Date as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) as of such
earlier date.






--------------------------------------------------------------------------------




(e)    Notwithstanding anything to the contrary herein, this Section 2.19 shall
supersede any provisions in Sections 2.12 or 10.1 to the contrary and the
Borrower and the Administrative Agent may amend Section 2.12 to implement any
Incremental Amendment.


2.20    Refinancing Amendments.
  
(a)    At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Permitted Credit Agreement Refinancing Debt in
respect of all or any portion of the Loans then outstanding under this Agreement
(which for purposes of this clause will be deemed to include any then
outstanding Other Loans) in the form of Other Loans or Other Commitments
pursuant to a Refinancing Amendment; provided that such Permitted Credit
Agreement Refinancing Debt:


(i)    shall not be permitted to rank senior in right of payment or security to
the other Loans and Commitments hereunder;


(ii)    will have such pricing, premiums, optional prepayment terms and
financial covenants as may be agreed by the Borrower and the Lenders thereof;


(iii)    will have a maturity date that is not prior to the maturity date of,
and will have a Weighted Average Life to Maturity that is not shorter than, the
Loans being Refinanced;


(iv)    subject to clause (ii) above, will have terms and conditions that are
either substantially identical to, or, taken as a whole, less favorable to the
Lenders or Additional Lenders providing such Permitted Credit Agreement
Refinancing Debt than, the Refinanced Debt; and


(v)    the proceeds of such Permitted Credit Agreement Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Loans being so Refinanced;


provided, further, that the terms and conditions applicable to such Permitted
Credit Agreement Refinancing Debt may provide for any financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Permitted Credit Agreement Refinancing
Debt is issued, incurred or obtained. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions referenced in Section 4.1(n) (unless waived by the Lenders
providing such Permitted Credit Agreement Refinancing Debt) and, to the extent
reasonably requested by the Administrative Agent, be subject to the receipt by
the Administrative Agent of customary legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.1.
(b)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Credit Agreement Refinancing
Debt incurred pursuant thereto (including any amendments necessary to treat the
Loans and Commitments subject thereto as Other Loans and/or Other Commitments).


(c)    Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement, any Intercreditor Agreement (or to
effect a replacement of any Intercreditor Agreement) and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
    
(d)    Notwithstanding anything to the contrary in this Agreement, this Section
2.20 shall supersede any provisions in Sections 2.12 or 10.1 to the contrary and
the Borrower and the Administrative Agent may amend Section 2.12 to implement
any Refinancing Amendment.




--------------------------------------------------------------------------------






2.21    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted in the definitions of “Required Lenders” and “Majority Lenders”
and otherwise as set forth in Section 10.1.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans and such Lender is a Defaulting Lender under
clause (a) of the definition thereof, such payment shall be applied solely to
pay the relevant Loans of the relevant non-Defaulting Lenders on a pro rata
basis. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Pro Rata Share
(without giving effect to Section 2.21(a)(ii)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(c)    No Release. The provisions hereof attributable to Defaulting Lenders
shall not release or excuse any Defaulting Lender from failure to perform its
obligations hereunder.


2.22    Loan Modification Offers.


(a)    The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes on the same terms to each such
Lender (each Class subject to such a Loan Modification Offer, a “Specified
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and




--------------------------------------------------------------------------------




reasonably acceptable to the Borrower; provided that (i) any such offer shall be
made by the Borrower to all Lenders with Loans with a like maturity date
(whether under one or more tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Loans) and (ii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than five Business Days
nor more than 45 Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent); provided that, notwithstanding anything
to the contrary, (x) assignments and participations of Specified Classes shall
be governed by the same or, at the Borrower’s discretion, more restrictive
assignment and participation provisions than those set forth in Section 10.6,
and (y) no repayment of Specified Classes shall be permitted unless such
repayment is accompanied by an at least pro rata repayment of all earlier
maturing Loans (including previously extended Loans) (or all earlier maturing
Loans (including previously extended Loans) shall otherwise be or have been
terminated and repaid in full). Permitted Amendments shall become effective only
with respect to the Loans and Commitments of the Lenders of the Specified Class
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Commitments of such Specified Class as to which such Lender’s
acceptance has been made. No Lender shall have any obligation to accept any Loan
Modification Offer.


(b)    A Permitted Amendment shall be effected pursuant to an amendment to this
Agreement (a “Loan Modification Agreement”) executed and delivered by the
Borrower, each applicable Accepting Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. No Loan Modification Agreement shall
provide for any extension of any Specified Class in an aggregate principal
amount that is less than 25% of such Specified Class then outstanding or
committed, as the case may be. Each Loan Modification Agreement may, without the
consent of any Lender other than the applicable Accepting Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
give effect to the provisions of this Section 2.22, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of loans and/or commitments hereunder; provided that
(x) no Loan Modification Agreement may provide for (i) any Specified Class to be
secured by any Collateral or other assets of any Group Member that does not also
secure the Loans and (ii) so long as any Loans are outstanding, any mandatory or
voluntary prepayment provisions that do not also apply to the Loans on a pro
rata basis; and (y) the terms and conditions of the applicable Loans and/or
Commitments of the Accepting Lenders (excluding pricing, fees, rate floors and
optional prepayment or redemption terms) shall be substantially identical to, or
(taken as a whole) shall be no more favorable to, the Accepting Lenders than
those applicable to the Specified Class (except for financial covenants or other
covenants or provisions applicable only to periods after the Latest Maturity
Date at the time of such Loan Modification Offer, as may be agreed by the
Borrower and the Accepting Lenders).


(c)    Subject to Section 2.22(b), the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Loan
Modification Agreement that a minimum amount (to be determined and specified in
the relevant Loan Modification Offer in the Borrower’s sole discretion and may
be waived by the Borrower) of Loans of any or all applicable Classes be
extended.


(d)    Notwithstanding anything to the contrary in this Agreement, this Section
2.22 shall supersede any provisions in Sections 2.12 or 10.1 to the contrary and
the Borrower and the Administrative Agent may amend Section 2.12 to implement
any Loan Modification Agreement.


SECTION 3REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Loan Party (in the case of each Guarantor, only in
respect of itself to the extent set forth in this Section 3) hereby jointly and
severally represents and warrants to the Administrative Agent and each Lender
that:
3.1Financial Condition.




--------------------------------------------------------------------------------




(a)The unaudited balance sheets and related unaudited statements of income and
comprehensive income and statement of cash flows related to the Borrower for the
fiscal quarters ended December 31, 2013, March 31, 2014 and June 30, 2014
present fairly in all material respects the consolidated financial condition of
the Borrower and its consolidated Subsidiaries as at such applicable date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal quarters then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved,
except as otherwise expressly noted therein.


(b)The audited balance sheets for the fiscal years ended September 30, 2013,
September 30, 2012 and September 30, 2011 and related statements of income and
comprehensive income and statements of cash flows related to the Borrower for
the fiscal years ended September 30, 2013, September 30, 2012 and September 30,
2011, in each case reported on by and accompanied by an unqualified report as to
going concern or scope of audit from Ernst & Young LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such applicable date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has,
as of the Closing Date after giving effect to the Transactions and excluding
obligations under the Loan Documents and the ABL Documents, any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long term leases or unusual forward or long term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, which are required in conformity with GAAP
to be disclosed therein and which are not reflected in the most recent financial
statements referred to in this paragraph.


3.2No Change. Since September 30, 2013, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.


3.3Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and (where applicable in the relevant jurisdiction) in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and (where
applicable in the relevant jurisdiction) in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, except in the case of clauses (a) (as it relates to good
standing), (b), (c) and (d) above, to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.


3.4Power; Authorization; Enforceable Obligations.


(a)Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement and to authorize the other Transactions.


(b)No Governmental Approval or consent or authorization of, filing with, notice
to or other act by or in respect of, any other Person is required in connection
with the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) Governmental Approvals, consents, authorizations, filings
and notices that have been obtained or made and are in full force and effect,
(ii) 8-K filings with the SEC in connection with the announcement of the
Transactions and (iii) the filings referred to in Section 3.15. No Governmental
Approval or consent or authorization of, filing with, notice to or other act by
or in respect of, any other Person is required in connection with the
consummation of the Transactions, except (w) Governmental Approvals, consents,
authorizations, filings and notices that have been obtained or made and are in
full force and effect, (x) 8-K filings with the SEC in connection with the
announcement of the Transactions,




--------------------------------------------------------------------------------




(y) the filings referred to in Section 3.15 and (z) those the failure of which
to obtain or make would not reasonably be expected to have a Material Adverse
Effect.


(c)Each Loan Document has been duly executed and delivered on behalf of each
applicable Loan Party. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
applicable Loan Party, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


3.5No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings and guarantees hereunder and the use of
the proceeds thereof will not violate any material Requirement of Law or any
Contractual Obligation of any Group Member that is material to the Borrower and
its Restricted Subsidiaries, taken as a whole, in either case, except as would
not reasonably be expected to have a Material Adverse Effect, or the
Organizational Documents of any Loan Party and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law, any such Organizational Documents
or any such Contractual Obligation (other than Permitted Liens). The
consummation of the Transactions will not (a) violate (x) any Requirement of Law
or any Contractual Obligation of any Group Member, except as would not
reasonably be expected to have a Material Adverse Effect or (y) the
Organizational Documents of any Loan Party and (b) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law, any such
Organizational Documents or any such Contractual Obligation (other than
Permitted Liens).


3.6Litigation. No litigation, suit or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of any Loan Party,
threatened by or against any Group Member or against any of their respective
properties, assets or revenues (a) with respect to any of the Loan Documents or
any of the transactions contemplated hereby or thereby, or (b) as to which there
is a reasonable possibility of an adverse determination that would reasonably be
expected to have a Material Adverse Effect.


3.7Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 6.6 and except where the
failure to have such title or other interest would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


3.8Intellectual Property. Except as would not, individually or in an aggregate,
reasonably be expected to have a Material Adverse Effect, the Group Members own,
or are licensed to use, all intellectual property necessary for the conduct in
all material respects of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, as currently conducted. No material claim has
been asserted and is pending by any Person challenging or questioning any Group
Member’s use of any intellectual property or the validity or effectiveness of
any Group Member’s intellectual property or alleging that the conduct of any
Group Member’s business infringes or violates the rights of any Person, nor does
the Borrower know of any valid basis for any such claim, except, in each case,
for such claims that would not reasonably be expected to result in a Material
Adverse Effect.


3.9Taxes. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each Group Member has filed or
caused to be filed all Tax returns that are required to be filed and has paid
all Taxes due and payable (including in its capacity as a withholding agent),
whether or not shown on such Tax returns, and any assessments made against it or
any of its property by any Governmental Authority (other than any amount or
validity of which are currently being contested in good faith by appropriate
proceedings diligently conducted and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); and (ii) no Tax Lien has been filed, and, to the knowledge of any of
the Group Members, no claim is being asserted, with respect to any such tax, fee
or other charge. There is no current or proposed Tax assessment,




--------------------------------------------------------------------------------




deficiency or other claim against any of the Group Members that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.


3.10Federal Regulations. No Group Member is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock, and no part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for the purpose of buying
or carrying Margin Stock or for any purpose that violates the provisions of the
regulations of the Board.


3.11ERISA. Neither a Reportable Event nor a failure to meet the minimum funding
standards of Section 412 or 430 of the Code or Section 302 or 303 of ERISA has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan. Except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each Plan has been operated and maintained in compliance in all
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by an amount which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan that has resulted
or would reasonably be expected to result in a material liability under ERISA.
No such Multiemployer Plan is in Reorganization or Insolvent.


3.12Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.


3.13Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:


(a)the facilities and real properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and (to the knowledge of the Group
Members) have not previously contained, any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute or
constituted a violation of any Environmental Law;


(b)no Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Loan Party have knowledge that any such notice is being threatened;


(c)Materials of Environmental Concern have not been released, transported,
generated, treated, stored or disposed of from the Properties in violation of,
or in a manner or to a location that is reasonably expected to give rise to
liability under, any Environmental Law;


(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Group Member, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;


(e)the Properties and all operations at the Properties are in compliance, and
(to the knowledge of the Group Members) have in the past been in compliance,
with all applicable Environmental Laws;






--------------------------------------------------------------------------------




(f)to the knowledge of the Group Members, there are no past or present
conditions, events, circumstances, facts, or activities that would reasonably be
expected to give rise to any liability or other obligation for any Group Member
under any Environmental Laws;


(g)no Group Member has assumed any liability of any other Person under
Environmental Laws.


3.14Accuracy of Information, etc. No statement or information (excluding the
projections and pro forma financial information referred to below) concerning
any Group Member or the Business contained in this Agreement, any other Loan
Document, the Confidential Information Memorandum or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
when taken as a whole, contained, as of the date such statement, information,
document or certificate was so furnished (or, in the case of the Confidential
Information Memorandum, as of the Closing Date), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading. The projections and pro forma
financial information, taken as a whole, contained in the materials referenced
above are based upon good faith estimates and assumptions believed by management
of the Borrower to be reasonable at the time made and as of the Closing Date
(with respect to such projections and pro forma financial information delivered
prior to the Closing Date), it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as
fact, forecasts and projections are subject to uncertainties and contingencies,
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and no assurance can be given that any forecast or projections
will be realized.


3.15Security Documents.


(a)Each of the Security Documents is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). In the case of (i)
the Capital Stock constituting Collateral described in the Security Agreement
that are securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the New
York UCC or the corresponding code or statute of any other applicable
jurisdiction, when certificates representing such Capital Stock are delivered to
the Administrative Agent, and (ii) in the case of the other Collateral not
described in clause (i) constituting personal property described in the Security
Agreement that is of a type in which a security interest can be created under
Article 9 of the New York UCC, when financing statements in appropriate form are
filed in the offices specified on Schedule 3.15(a), as the case may be, the
Administrative Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except, in the case of Permitted Priority Liens). As of the Closing Date, none
of the Capital Stock of any Guarantor that is a limited liability company or
partnership is a Certificated Security (as defined in the Security Agreement).


(b)Each of the Mortgages delivered on or after the Closing Date is, or upon
execution and recording will be, effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), and when the
Mortgages are filed in the recording offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties, as applicable, and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case prior and superior




--------------------------------------------------------------------------------




in right to any other Person other than holders of Permitted Priority Liens.
Schedule 1.1B lists, as of the Closing Date, each Material Property located in
the United States and held by any Loan Party.


3.16Solvency. As of the Closing Date, the Group Members, on a consolidated
basis, after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
and the other transactions contemplated hereby and thereby, will be and will
continue to be, Solvent.


3.17Patriot Act; FCPA; OFAC.


(a)To the extent applicable, each Loan Party and each Group Member is in
compliance, in all material respects, with the Patriot Act.


(b)The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents, to the extent acting
on behalf of the Borrower or its Subsidiaries, with applicable Sanctions and the
U.S. Foreign Corrupt Practices Act of 1977, as amended, and, to the knowledge of
the Borrower, other applicable anti-corruption laws, and the Borrower, its
Subsidiaries and their respective directors and executive officers, and the
knowledge of the Borrower, their respective other officers, employees and
agents, are in compliance with applicable Sanctions, the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and, to the knowledge of the Borrower, other
applicable anti-corruption laws, in each case, in all material respects. None of
(a) the Borrower or any of its Restricted Subsidiaries any of their respective
directors or executive officers or (b) to the knowledge of the Borrower, any
other officer, employee, agent, affiliate or other representative of the
Borrower or any such Subsidiary is a Sanctioned Person, nor is the Borrower or
any Subsidiary located, organized or resident in a Sanctioned Country. No use of
proceeds of the Loan by the Borrower, its Restricted Subsidiaries and their
respective directors, officers, employees and agents will violate applicable
Sanctions, the U.S. Foreign Corrupt Practices Act of 1977, as amended, or to the
knowledge of the Borrower, any other applicable anti-corruption laws.


3.18Status as Senior Indebtedness. The Obligations under the Facilities
constitute “senior debt,” “senior indebtedness,” “guarantor senior debt,”
“senior secured financing” and “designated senior indebtedness” (or any
comparable term), as applicable, for all Indebtedness (if any) that is
subordinated in right of payment to the Obligations.


Notwithstanding anything herein or in any other Loan Document to the contrary,
no officer of any Group Member shall have any personal liability in connection
with the representations and warranties and other certifications in this
Agreement or any other Loan Document.
SECTION 4
CONDITIONS PRECEDENT



4.1    Conditions to Closing Date. The agreement of each Lender to make the
Initial Loan to be made by it under this Agreement on the Closing Date is
subject to the satisfaction, prior to or concurrently with the making of such
Loan on the Closing Date, of the following conditions precedent:


(a)Loan Documents. The Administrative Agent shall have received:


(i)this Agreement, executed and delivered by the Borrower, each Guarantor and
each Person listed on Schedule 1.1A;


(ii)the Security Agreement, executed and delivered by the Borrower and the
Guarantors;


(iii)the ABL-Term Intercreditor Agreement, executed and delivered by the
Borrower, the Guarantors, the Administrative Agent and the ABL Agent;






--------------------------------------------------------------------------------




(iv)the Intellectual Property Security Agreements, executed and delivered by
each applicable Loan Party;


(v)each other Security Document to be delivered on the Closing Date, executed
and delivered by each applicable Loan Party;


(vi)each Note, executed by the Borrower in favor of each Lender requesting the
same;


(vii)a Committed Loan Notice, executed and delivered by the Borrower.


(b)Existing Notes Refinancing. The Existing Notes Refinancing shall have been
or, substantially concurrently with the borrowing of the Loans shall be,
consummated, and after giving effect to the Transactions, the Group Members
shall have outstanding no Indebtedness other than (i) the Loans, (ii)
Indebtedness in respect of the ABL Credit Agreement and (iii) permitted to be
outstanding under Section 6.1(b)(iii) of this Agreement.


(c)Financial Statements. The Lenders shall have received (a) audited balance
sheets for the fiscal years ended September 30, 2013, September 30, 2012 and
September 30, 2011 and related statements of income and comprehensive income and
statements of cash flows related to the Borrower for the fiscal years ended
September 30, 2013, September 30, 2012 and September 30, 2011 and (b) unaudited
balance sheets and related statements of income and comprehensive income and
statement of cash flows related to the Borrower for the fiscal quarters ended
December 31, 2013, March 31, 2014 and June 30, 2014.


(d)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date, and all expenses required
to be paid on the Closing Date for which reasonably detailed invoices have been
presented (including the reasonable, fees and expenses of legal counsel to the
Administrative Agent) to the Borrower at least three Business Days prior to the
Closing Date.


(e)Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, in form and substance reasonably
acceptable to the Administrative Agent, with appropriate insertions and
attachments, including certified organizational authorizations, incumbency
certifications, the certificate of incorporation or other similar Organizational
Document of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and bylaws or other similar
Organizational Document of each Loan Party certified by a Responsible Officer as
being in full force and effect on the Closing Date and (ii) a good standing
certificate (long form, to the extent available) for each Loan Party from its
jurisdiction of organization.


(f)Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of King & Spalding LLP, special counsel to the Loan Parties, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.


(g)Pledged Stock; Stock Powers; Pledged Notes. Subject to Section 5.15, the
Administrative Agent shall have received (i) the certificates representing the
shares of Capital Stock (to the extent certificated) pledged pursuant to the
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (ii)  each promissory note (if any) required to be pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.


(h)Filings, Registrations and Recordings. Each document (including any UCC
financing statement and the Intellectual Property Security Agreements) required
by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than Permitted Priority Liens), shall have been
executed and delivered to the Administrative Agent in proper form for filing,
registration or recordation.




--------------------------------------------------------------------------------






(i)Solvency Certificate. The Administrative Agent shall have received a Solvency
Certificate, which demonstrates that the Group Members, on a consolidated basis,
after giving effect to the Transactions and the other transactions contemplated
hereby, will be Solvent.


(j)Patriot Act. The Administrative Agent and the Lenders (to the extent
reasonably requested in writing at least 10 days prior to the Closing Date)
shall have received, at least three Business Days prior to the Closing Date, all
documentation and other information that the Administrative Agent and the
Lenders reasonably determine to be required by Governmental Authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the Patriot Act.


(k)Representations and Warranties. The representations and warranties set forth
in Section 3 shall be true and correct in all material respects (or, if already
qualified by “materiality,” “Material Adverse Effect” or similar phrases, in all
respects (after giving effect to such qualification)) on and as of the Closing
Date (except those representations and warranties that address matters only as
of a particular date or only with respect to a specific period of time which
need only to be true and accurate as of such date or with respect to such period
of time).


(l)No Material Adverse Effect. Since September 30, 2013, there shall not have
been any event, occurrence or development that has had, or would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.


(m)[Reserved]


(n)Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower confirming that (i) each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects (except where
such representations and warranties are already qualified by materiality, in
which case such representation and warranty shall be accurate in all respects
(after giving effect to such qualification)) on and as of the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects (after giving
effect to such qualification)) as of such earlier date and (ii) no Default or
Event of Default shall have occurred and be continuing on the Closing Date or
after giving effect to the extensions of credit requested to be made on the
Closing Date.


(o)Perfection Certificate and Searches. The Administrative Agent shall have
received a Perfection Certificate in the form of Exhibit I-1 or any other form
approved by it, in its reasonable discretion, as well as copies of UCC, tax and
judgment lien and intellectual property lien searches reasonably requested by
the Administrative Agent.


SECTION 5AFFIRMATIVE COVENANTS


The Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, and all fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full (other
than contingent indemnification obligations for which no claim has been made),
the Borrower shall, and shall cause each if its Restricted Subsidiaries to:
5.1    Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to each Lender):


(a)as soon as available, but in any event within 90 days after the last day of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year,




--------------------------------------------------------------------------------




setting forth in each case in comparative form the figures for the previous year
and accompanied by an opinion of Ernst & Young LLP or other registered public
accounting firm of recognized national standing, which opinion shall not be
subject to qualification as to scope or contain any “going concern”
qualification or exception other than with respect to or resulting from (i) the
maturity of any Indebtedness under this Agreement or the ABL Credit Agreement or
(ii) any potential inability to satisfy any financial covenant under this
Agreement or the ABL Credit Agreement on a future date or for a future period
(provided that delivery within the time periods specified above of copies of the
Annual Report on Form 10-K of the Borrower (or any direct or indirect parent
company thereof) filed with the SEC shall be deemed to satisfy the requirements
of this Section 5.1(a)); and


(b)as soon as available, but in any event within 45 days after the last day of
the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as fairly stating in all material respects the financial
position of the Borrower and its consolidated Subsidiaries in accordance with
GAAP for the period covered thereby (subject to normal year‑end audit
adjustments and the absence of footnotes) (provided that delivery within the
time periods specified above of copies of the Quarterly Report on Form 10-Q of
the Borrower (or any direct or indirect parent company thereof) filed with the
SEC shall be deemed to satisfy the requirements of this Section 5.1(b)).


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and (except as otherwise
provided below) in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes (in the case of clause (b) above))
applied consistently (except to the extent any such inconsistent application of
GAAP has been approved by such accountants (in the case of clause (a) above) or
officer (in the case of clause (b) above), as the case may be, and disclosed in
reasonable detail therein) throughout the periods reflected therein and with
prior periods.
5.2    Certificates; Other Information. Furnish to the Administrative Agent (who
shall promptly furnish to each Lender) or, in the case of clause (g), to the
relevant Lender:
(a)    promptly upon the request of the Administrative Agent, in connection with
the delivery of any financial statements or other information pursuant to
Section 5.1 or this Section 5.2, confirmation of whether such statements or
information contains any Private Lender Information. The Borrower and each
Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to the Borrower, its Subsidiaries or their securities) and, if documents
or notices required to be delivered pursuant to Section 5.1 or this Section 5.2
or otherwise are being distributed through IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), any
document or notice that the Borrower has indicated contains Private Lender
Information shall not be posted on that portion of the Platform designated for
such public-side Lenders, provided that if the Borrower has not indicated
whether a document or notice delivered pursuant to Section 5.1 or this Section
5.2 contains Private Lender Information, the Administrative Agent reserves the
right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to the Borrower, its Subsidiaries or their securities;
(b)    concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a report of the accounting firm opining on or certifying such
financial statements stating that in the course of its regular audit of the
financial statements of the Borrower and its consolidated Subsidiaries, which
audit was conducted in accordance with generally accepted auditing standards,
such accounting firm obtained no knowledge that any Default insofar as it
relates to financial covenant matters has occurred or, if in the opinion of such
accounting firm such a Default has occurred, specifying the nature and extent
thereof;


(c)concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) (x) with respect to each annual
financial statement commencing with the fiscal year of the Borrower ending
September 30, 2015, the amount, if any, of Excess Cash Flow




--------------------------------------------------------------------------------




for such fiscal year, together with the calculation thereof in reasonable
detail), (y) to the extent not previously disclosed to the Administrative Agent,
a description of any change in the jurisdiction of organization of any Loan
Party and a list of any federally registered, issued or applied for U.S.
intellectual property acquired or developed by any Loan Party since the date of
the most recent report delivered pursuant to this clause (y) (or, in the case of
the first such report so delivered, since the Closing Date) and (z) a list of
all filings of applications for the registration of any Intellectual Property
with any Intellectual Property Registry, or filings of a “Statement of Use” or
an “Amendment to Allege Use” with respect to any “intent-to-use” Trademark
applications since the date of the most recent report delivered pursuant to this
clause (z) (or, in the case of the first such report so delivered, since the
Closing Date), (iii) certifying a list of names of all Immaterial Subsidiaries,
that each Subsidiary set forth on such list individually qualifies as an
Immaterial Subsidiary and that all such Subsidiaries in the aggregate do not
exceed the limitation set forth in clause (ii) of the definition of the term
“Immaterial Subsidiary,” and (iv) certifying a list of names of all Unrestricted
Subsidiaries and that each Subsidiary set forth on such list individually
qualifies as an Unrestricted Subsidiary;


(d) as soon as available, but in any event within 90 days after the last day of
each fiscal year of the Borrower (commencing with the fiscal year ending on or
about September 30, 2015), a reasonably detailed consolidated budget for the
following fiscal year (including (i) projected consolidated quarterly income
statements and (ii) projected consolidated annual balance sheets of the Borrower
and its consolidated Subsidiaries, the related consolidated statements of
projected cash flow and projected changes in financial position and projected
income) (collectively, the “Projections”), which Projections shall be based on
reasonable estimates, information and assumptions that are reasonable at the
time in light of the circumstances then existing, it being understood that
projections are subject to uncertainties and contingencies, actual results
during the period or periods covered by such financial information may differ
from the projected results therein by a material amount and there is no
assurance that any projections will be realized; and


(e)promptly following any Lender’s request therefor, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering or terrorist financing rules and regulations, including the Patriot
Act.


5.3    Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its Tax
obligations of whatever nature (including in its capacity as a withholding
agent), except (i) where the failure to do so would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or (ii)
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the relevant Group
Member.


5.4    Maintenance of Existence; Compliance with Law.


(a)    (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain or obtain all
Governmental Approvals and all other all rights, privileges and franchises, in
each case necessary in the normal conduct of its business, except, in each case,
as otherwise permitted by Section 6.7 or by the Security Agreement and except,
in the case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) comply with all
Requirements of Law except to the extent that failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (c) comply with all Governmental Approvals except to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect.


5.5    Maintenance of Property; Insurance. (a) Keep all property necessary in
its business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted, except to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect, (b) maintain
all the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect and (c) maintain with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed insurance




--------------------------------------------------------------------------------




in at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business. The
Administrative Agent shall be named as an additional insured or loss payee, as
applicable, in respect of all applicable material insurance policies (but, in
any event, not including business interruption or personal injury insurance).


If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Borrower shall, or shall
cause the applicable Loan Party to (a) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including evidence of annual
renewals of such insurance.
5.6    Inspection of Property; Books and Records; Discussions. (a)  Keep proper
books of records and account in a manner to allow financial statements to be
prepared in conformity with GAAP and (b) permit, at the Borrower’s expense,
representatives of the Administrative Agent to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time during normal business hours, upon reasonable prior written
notice, and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their registered
public accounting firm; provided that (i) in no event shall there be more than
one such visit for the Administrative Agent and its representatives as a group
per calendar year except during the continuance of an Event of Default and (ii)
the Borrower shall have the right to be present during any discussions with
accountants.
5.7    Notices. Promptly give notice to the Administrative Agent (who shall
promptly furnish to each Lender) of:
(a)    the occurrence of any Default or Event of Default;
(b)    the following events, promptly and in any event within 30 days after the
Borrower knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan in a material amount, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan that would result in the imposition of
a material withdrawal liability, or (ii) the institution of proceedings or the
taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination (in other than a “standard termination” as defined in ERISA),
Reorganization or Insolvency of, any Plan, in the case of each of clauses (i)
and (ii), that would reasonably be expected to have a Material Adverse Effect;
and
(c)    any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
5.8    Environmental Laws.
(a)    Comply with, and take commercially reasonably action to ensure compliance
by all tenants and subtenants, if any, with, all applicable Environmental Laws,
and obtain and comply with and maintain, and take commercially reasonably action
to ensure that all tenants and subtenants obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws, except, in each case, where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.




--------------------------------------------------------------------------------




(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect, and in
the event that any Group Member shall fail timely to commence or cause to be
commenced or fail diligently to prosecute to completion such actions, or contest
such requirement in good faith as provided herein, allow the Administrative
Agent (at its election) to cause such actions to be performed, and promptly pay
all costs and expenses (including reasonable documented out-of-pocket attorneys’
and consultants’ fees, charges and disbursements) thereof or incurred by the
Administrative Agent in connection therewith.
5.9    Additional Collateral, etc.
(a)    With respect to any property (to the extent included in the definition of
Collateral) acquired at any time after the Closing Date by any Loan Party (or
any Group Member required to become a Loan Party pursuant to the terms of the
Loan Documents) (other than (x) any property described in paragraph (b), (c) or
(d) below and (y) any Excluded Assets) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, within 90
days (or such longer period as the Administrative Agent shall reasonably agree)
(i) execute and deliver to the Administrative Agent such amendments to the
Security Agreement or such other documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such property and
(ii) take all actions reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest (subject to Permitted Liens) in such property, including the
filing of UCC financing statements in such jurisdictions as may be required by
the Security Agreement or by law or as may reasonably be requested by the
Administrative Agent.
(b)    Subject to the last sentence of this paragraph, with respect to any
interest in any Material Property either (i) owned at the Closing Date by any
Loan Party or (ii) acquired by any Loan Party (or any Group Member required to
become a Loan Party pursuant to the terms of the Loan Documents) after the
Closing Date (other than any such real property subject to a Lien expressly
permitted by clauses (8), (9) and (36) of the definition of “Permitted Liens” to
the extent and for so long as the obligations relating to such Liens do not
permit a Lien on such property in favor of the Secured Parties), within 90 days
(or such longer period as the Administrative Agent shall reasonably agree) of
the Closing Date or the acquisition of such Material Property, as applicable,
(i) execute and deliver a Mortgage, in favor of the Administrative Agent, for
the benefit of the Secured Parties, covering such interest in real property,
(ii) if requested by the Administrative Agent, provide the Lenders with a Title
Policy as well as a current ALTA survey thereof (or an existing ALTA survey
(accompanied if necessary by a “no-change” affidavit and/or other documents))
sufficient to remove the survey exception from the Title Policy and to obtain
survey coverage in the Title Policy, together with a surveyor’s certificate in
form reasonably acceptable to the Administrative Agent, (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the enforceability, due authorization, execution and
delivery of any such Mortgage and the Lien created thereby, which opinions shall
be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, (iv)  if requested by the Administrative Agent, a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower), (v) if requested by the Administrative Agent, with
respect to any portion of any improvements on any such property located in a
special flood hazard area, provide a copy of, or a certificate as to coverage
and a declaration page relating to, the insurance policies required by Section
5.5, each of which (a) shall be endorsed or otherwise amended to include a
lender’s loss payable endorsement, (b) shall identify the address of each
property located in a special flood hazard area, (c) shall indicate the
applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto, (d) the Borrower shall use commercially reasonable
efforts to provide that the insurer will give the Administrative Agent 45 days
written notice of cancellation or non-renewal, and (e) shall be otherwise in
form and substance satisfactory to the Administrative Agent and (vi) provide
evidence reasonably satisfactory to the Administrative Agent of payment by the
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies and endorsements contemplated by clause (ii) above. Notwithstanding the
foregoing, no Loan Party (or any Group Member




--------------------------------------------------------------------------------




required to become a Loan Party pursuant to the terms of the Loan Documents)
shall be required to provide a Mortgage with respect to any Excluded Assets.
(c)    With respect to any new Guarantor created or acquired after the Closing
Date by any Group Member (which, for the purposes of this Section 5.9(c), shall
include any existing Group Member that ceases to be a Non-Guarantor Subsidiary),
within 30 days (or such longer period as the Administrative Agent shall
reasonably agree) after the date of such creation or acquisition (i) execute and
deliver to the Administrative Agent such amendments to this Agreement and the
Security Agreement or other Security Documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Guarantor that is owned by any Group
Member (subject to Permitted Priority Liens), (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock (if any), together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Guarantor (a) to
execute and deliver to the Administrative Agent (x) a Guarantor Joinder
Agreement or such comparable documentation reasonably requested by the
Administrative Agent to become a Guarantor, (y) a joinder agreement to the
Security Agreement, substantially in the form annexed thereto, (b) to take such
actions, as the Administrative Agent reasonably deems necessary or advisable to
grant to the Administrative Agent for the benefit of the Secured Parties a
perfected security interest in the Collateral described in the Security
Agreement with respect to such new Guarantor, including the filing of UCC
financing statements in such jurisdictions as may be required by the Security
Agreement or by law or as may be requested by the Administrative Agent, and (c)
to deliver to the Administrative Agent a certificate of such Guarantor, in form
and substance substantially similar to those delivered pursuant to Section
4.1(e) and reasonably acceptable to the Administrative Agent with appropriate
insertions and attachments, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent customary legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
(d)    With respect to any new Restricted Subsidiary which is directly owned by
the Borrower or a Guarantor and is a CFC Holdco or a Foreign Subsidiary (in each
case, other than an Immaterial Subsidiary), created or acquired after the
Closing Date by any Loan Party, within 30 days (or such longer period as the
Administrative Agent shall reasonably agree) after the date of such creation or
acquisition (i) execute and deliver to the Administrative Agent such amendments
to the Security Agreement as the Administrative Agent reasonably deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected security interest (subject to Permitted Priority
Liens) in the Capital Stock of such CFC Holdco or Foreign Subsidiary that is a
CFC that is directly owned by any such Loan Party (provided that in no event
shall in excess of 65% of the total outstanding Voting Stock of any such CFC
Holdco or Foreign Subsidiary that is a CFC be required to be so pledged), and
(ii) to the extent such Subsidiary is a Wholly Owned Restricted Subsidiary,
deliver to the Administrative Agent the certificates (if any) representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member.
(e)    With respect to any new Non-Guarantor Subsidiary constituting a
Restricted Subsidiary created or acquired after the Closing Date by any Loan
Party (but excluding any Capital Stock which constitutes an Excluded Asset or
that is described in clause (d) above), within 30 days (or such longer period as
the Administrative Agent shall reasonably agree) after the date of such creation
or acquisition (i) execute and deliver to the Administrative Agent such
amendments to the Security Agreement as the Administrative Agent reasonably
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected security interest (subject to
Permitted Priority Liens) in the Capital Stock of such Non-Guarantor Subsidiary
that is owned by any Loan Party, and (ii) to the extent such Subsidiary is a
Wholly Owned Subsidiary, deliver to the Administrative Agent the certificates
representing such Capital Stock (if any), together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Group
Member.
(f)    Notwithstanding anything to the contrary in this Agreement (i) no actions
in any jurisdiction outside the United States shall be required in order to
create any security interests in assets located or titled outside of the United
States, or to perfect any security interests in such assets, including any
intellectual property registered in any jurisdiction outside the United States
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any jurisdiction outside the United
States) and (ii) in no event shall control




--------------------------------------------------------------------------------




agreements or perfection by control or similar arrangements be required with
respect to any Collateral (including deposit or securities accounts), other than
in respect of (x) certificated equity interests in Wholly Owned Restricted
Subsidiaries otherwise required to be pledged pursuant to the terms of any Loan
Document and (y) each intercompany note and promissory note (if any) in an
original principal amount in excess of $1,000,000 and required to be pledged to
the Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof; provided that, to the extent any deposit and securities
accounts are under the control of the ABL Agent at any time pursuant to the
terms of the ABL-Term Intercreditor Agreement, the ABL Agent shall act as agent
and gratuitous bailee for the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens in such deposit and securities accounts.
5.10    Credit Ratings. Use commercially reasonable efforts to maintain at all
times a public credit rating by each of S&P and Moody’s in respect of the
Facilities provided for under this Agreement and a public corporate rating by
S&P and a public corporate family rating by Moody’s for the Borrower (it being
understood that there shall be no requirement, in any case, to maintain any
specific rating).
5.11    Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, at the expense of the Borrower, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents. In furtherance and not in limitation
of the foregoing, the Loan Parties shall take such actions as the Administrative
Agent may reasonably request from time to time (including the execution and
delivery of guaranties, security agreements, pledge agreements, mortgages, deeds
of trust, landlord’s consents and estoppels, stock powers, financing statements
and other documents, the filing or recording of any of the foregoing, obtaining
of title insurance with respect to any of the foregoing that relates to an
interest in real property, and the delivery of stock certificates and other
collateral with respect to which perfection is obtained by possession, in each
case to the extent required by this Agreement or the applicable Security
Documents) to ensure that the Obligations are guaranteed by the Guarantors, on a
first priority basis (subject to Permitted Priority Liens) and are secured by
substantially all of the assets (other than those assets specifically excluded
by the terms of this Agreement and the other Loan Documents) of the Loan
Parties.
5.12    Designation of Unrestricted Subsidiaries. The Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary and designate or subsequently re-designate, as
applicable, any Unrestricted Subsidiary as a Restricted Subsidiary, so long as
(i) after giving effect thereto, on a Pro Forma Basis as of the most recently
completed period of four consecutive fiscal quarters for which the financial
statements and certificates required by Section 5.1(a) or (b), as the case may
be, have been or were required to have been delivered, the Borrower would have
been able to Incur $1.00 of additional Indebtedness under Section 6.1(a) and
(ii) no Default or Event of Default has occurred and is continuing or would
result therefrom. The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Loan Party or Restricted Subsidiary therein at the date of
designation in an amount equal to the fair market value of the applicable Loan
Party’s or Restricted Subsidiary’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (x) the
incurrence at the time of designation of Indebtedness or Liens of such
Subsidiary existing at such time, and (y) a return on any Investment by the
applicable Loan Party or Restricted Subsidiary in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of such Loan Party’s or Restricted Subsidiary’s
Investment in such Subsidiary.
5.13    ERISA. Cause each Commonly Controlled Entity to maintain all Plans that
are presently in existence or may, from time to time, come into existence, in
compliance with the terms of any such Plan, ERISA, the Code and all other
applicable laws, except to the extent the failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
5.14    Use of Proceeds. The proceeds of the Loans made on the Closing Date
shall be used to consummate the Transactions. The proceeds of the Incremental
Loans shall be used for working capital, capital expenditures and other general
corporate purposes of the Group Members not in contravention of any Loan
Document. The proceeds of the Other Loans shall be used as provided in Section
2.20.




--------------------------------------------------------------------------------




5.15    Post-Closing Covenant. The Borrower agrees that it will, or will cause
its relevant Restricted Subsidiaries to complete each of the other actions
described on Schedule 5.15, in each case, as soon as commercially reasonable and
by no later than the date set forth in Schedule 5.15 with respect to such action
or such later date as the Administrative Agent may reasonably agree.
SECTION 6
NEGATIVE COVENANTS



The Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan and all fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full (other
than contingent indemnification obligations for which no claim has been made),
the Borrower shall, and shall cause its Restricted Subsidiaries to comply with
this Section 6.
6.1    Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock.
(a)    (i) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and (ii) the
Borrower shall not permit any of its Restricted Subsidiaries to issue any shares
of Preferred Stock; provided, however, that the Borrower and any of its
Restricted Subsidiaries may Incur Indebtedness (including Acquired Indebtedness)
or issue shares of Disqualified Stock and the Borrower and any of its Restricted
Subsidiaries may issue shares of Preferred Stock, in each case if the Total Net
Leverage Ratio of the Borrower and its Restricted Subsidiaries for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is Incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 4.75 to 1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been Incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of such four-quarter period;
provided, further, that the amount of Indebtedness that may be Incurred and
Disqualified Stock or Preferred Stock that may be issued pursuant to this clause
(a) by Restricted Subsidiaries that are not Guarantors of the Loans and
Obligations, taken together with all other Indebtedness Incurred and
Disqualified Stock and Preferred Stock issued pursuant to this proviso to this
clause (a), shall not exceed the greater of $25,000,000 and 12.5% of
Consolidated EBITDA as of the most recently completed Test Period at any one
time outstanding.
(b)    The limitations set forth in Section 6.1(a) shall not apply to (such
Indebtedness, and any Indebtedness permitted to be Incurred pursuant to Section
6.1(a), “Permitted Debt”):
(i)Indebtedness Incurred pursuant to this Agreement and any other Loan Document;


(ii)Indebtedness Incurred pursuant to the ABL Documents; provided that the
aggregate amount of Indebtedness permitted under this clause (ii) shall not
exceed an amount equal to the sum of (x) $225,000,000 plus (y) an amount equal
to (I) $150,000,000 minus (II) the aggregate principal amount of Indebtedness,
not to exceed $150,000,000, Incurred under Section 2.19(a)(i)(y) or Section
6.1(b)(vi)(y) (provided that, at any time, solely for purposes of this clause
(II), such Indebtedness Incurred under Section 2.19(a)(i)(y) and/or Section
6.1(b)(vi)(y) will be deemed to have been Incurred under Section 2.19(a)(i)(x)
and/or Section 6.1(b)(vi)(x), respectively, to the extent that the Borrower
could Incur such Indebtedness under such Section 2.19(a)(i)(x) and/or Section
6.1(b)(vi)(x), as applicable, at such time);


(iii)Indebtedness existing on the Closing Date (other than Indebtedness
described in clauses (i) and (ii) of this Section 6.1(b)); provided that any
Indebtedness in excess of $2,750,000 in the aggregate shall be set forth on
Schedule 6.1;


(iv)Permitted First Priority Refinancing Debt;


(v)Permitted Unsecured Refinancing Debt;






--------------------------------------------------------------------------------




(vi)Indebtedness secured by the Collateral on a pari passu basis with the
Obligations, not to exceed an amount equal to the sum of (x) an unlimited amount
at any time so long as the Secured Net Leverage Ratio on a Pro Forma Basis (but
without giving effect to the cash proceeds remaining on the balance sheet of
such Indebtedness) as of the most recently completed period of four consecutive
fiscal quarters for which the financial statements and certificates required by
Section 5.1(a) or (b), as the case may be, have been or were required to have
been delivered (calculated assuming that such Indebtedness is fully drawn
throughout such period) does not exceed 3.00 to 1.00 (without giving effect to
any contemporaneous borrowing under clause (y) below), plus (y) $175,000,000
(less, in the case of this clause (y), the aggregate principal amount of
Indebtedness Incurred under Section 2.19(a)(i)(y) or Section 6.1(b)(ii)(y));
provided that the Borrower may incur such Indebtedness under clause (x) or (y)
above in such order as it may elect in its sole discretion; provided, further,
that the Applicable Requirements shall have been satisfied; provided, further,
that no Indebtedness under this clause (vi) may be Incurred at any time that a
Default or Event of Default (or, in connection with a Limited Condition
Transaction, no Default or Event of Default under Section 8.1(a) or 8.1(f)) has
occurred and is continuing; provided, further, that, any Indebtedness in the
form of loans Incurred under this clause (vi) shall be subject to Section
2.19(a)(vii), mutatis mutandis;


(vii)Indebtedness (including Capitalized Lease Obligations, mortgage financings
or purchase money obligations) Incurred by the Borrower or any of its Restricted
Subsidiaries, Disqualified Stock issued by the Borrower or any of its Restricted
Subsidiaries and Preferred Stock issued by any Restricted Subsidiaries of the
Borrower to finance or Refinance, all or any part of the acquisition, purchase,
lease, construction, design, installation, repair, replacement or improvement of
property (real or personal), plant or equipment or other fixed or capital assets
used or useful in the business of the Borrower or its Restricted Subsidiaries or
in a Similar Business (whether through the direct purchase of assets or the
Capital Stock of any Person owning such assets) in an aggregate principal
amount, including all Indebtedness Incurred to renew, refund, Refinance,
replace, defease or discharge any Indebtedness Incurred pursuant to this clause
(vii), not to exceed the greater of $50,000,000 and 25% of Consolidated EBITDA
as of the most recently completed Test Period at any one time outstanding;


(viii)Indebtedness (x) in respect of any bankers’ acceptance, bank guarantees,
discounted bill of exchange or the discounting or factoring of receivables for
credit management purposes, warehouse receipt or similar facilities, and
reinvestment obligations related thereto, entered into in the ordinary course of
business and (y) constituting reimbursement obligations with respect to letters
of credit issued in the ordinary course of business, including letters of credit
in respect of workers’ compensation claims, or other Indebtedness with respect
to reimbursement type obligations regarding workers’ compensation claims;
provided, however, that upon the drawing of such letters of credit or the
Incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing;


(ix)Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earnout or similar obligations, in each case, Incurred in connection with
the acquisition or disposition of any business, assets or a Subsidiary of the
Borrower in accordance with the terms of this Agreement, other than guarantees
of Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;


(x)shares of Preferred Stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event that results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an issuance
of shares of Preferred Stock;


(xi)Indebtedness or Disqualified Stock of (a) a Restricted Subsidiary to the
Borrower or (b) the Borrower or any Restricted Subsidiary to any Restricted
Subsidiary; provided that if the Borrower or




--------------------------------------------------------------------------------




a Guarantor Incurs such Indebtedness or issues such Disqualified Stock to a
Restricted Subsidiary that is not the Borrower or a Guarantor such Indebtedness
or Disqualified Stock, as applicable, is subordinated in right of payment to the
Loans or the Guarantee of such Guarantor, as the case may be and is permitted
pursuant to Section 6.2; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event that results in any Restricted
Subsidiary lending such Indebtedness or Disqualified Stock, as applicable,
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness or Disqualified Stock, as applicable, (except to the Borrower
or another Restricted Subsidiary) shall be deemed, in each case, to be an
Incurrence of such Indebtedness or Disqualified Stock, as applicable;


(xii)Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes): (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Agreement to be outstanding; (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(3) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases;


(xiii)obligations (including reimbursement obligations with respect to letters
of credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by the Borrower or any of its
Restricted Subsidiaries;


(xiv)Indebtedness, Disqualified Stock or Preferred Stock in an aggregate
principal amount or liquidation preference that, when aggregated with the
principal amount or liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and Incurred pursuant to
this clause (xiv), does not exceed the greater of $75,000,000 and 37.5% of
Consolidated EBITDA as of the most recently completed Test Period at any one
time outstanding;


(xv)any guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or other obligations of the Borrower or any of its Restricted
Subsidiaries so long as the Incurrence of such Indebtedness or other obligations
by the Borrower or such Restricted Subsidiary is permitted under the terms of
this Agreement; provided that if such Indebtedness is by its express terms
subordinated in right of payment to the Loans or the Guarantee of any Guarantor,
any such guarantee of the Borrower or such Restricted Subsidiary with respect to
such Indebtedness shall be subordinated in right of payment to the Guarantee of
the Borrower or such Restricted Subsidiary substantially to the same extent as
such Indebtedness is subordinated to the Loans or the Guarantee of the Borrower
or such Restricted Subsidiary, as applicable;


(xvi)any Indebtedness Incurred pursuant to Sale Leaseback Transactions;


(xvii)the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
of the Borrower that serves to refund, Refinance, replace or defease any
Indebtedness, Disqualified Stock or Preferred Stock Incurred as permitted under
clause (a) of this Section 6.1 and clauses (b)(ii), (b)(iii), (b)(vi), (b)(vii),
(b)(xiv), (b)(xvii), (b)(xx), (b)(xxii), (b)(xxiii), (b)(xxix), (b)(xxx) and
(x)(xxxi) of this Section 6.1 or any Indebtedness, Disqualified Stock or
Preferred Stock Incurred to so refund or Refinance such Indebtedness,
Disqualified Stock or Preferred Stock, including any additional Indebtedness,
Disqualified Stock or Preferred Stock Incurred to pay accrued and unpaid
interest, fees and expenses, including any premium and defeasance costs in
connection therewith (subject to the following proviso, “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:


(1)has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, being refunded or Refinanced;


(2)has a stated maturity which is no earlier than the stated maturity of the
Indebtedness being refunded or refinanced;




--------------------------------------------------------------------------------






(3)to the extent such Refinancing Indebtedness Refinances (x) Subordinated
Indebtedness, such Refinancing Indebtedness is Subordinated Indebtedness, or (y)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness is
Disqualified Stock or Preferred Stock;


(4)is Incurred in an aggregate principal amount (or if issued with original
issue discount an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being Refinanced plus (y) the amount necessary to pay accrued and unpaid
interest, fees and expenses, including any premium and defeasance costs Incurred
in connection with such Refinancing; and


(5)shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock of
a Subsidiary that is not a Guarantor that Refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower; (y) Indebtedness, Disqualified Stock
or Preferred Stock of a Subsidiary that is not a Guarantor that Refinances
Indebtedness, Disqualified Stock or Preferred Stock of a Guarantor; or (z)
Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that Refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;


(xviii)Indebtedness arising from (x) Cash Management Services and (y) the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that, in the case of this (y), such Indebtedness is extinguished within
ten Business Days of its Incurrence;


(xix)Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
supported by a letter of credit or bank guarantee issued pursuant to this
Agreement, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;


(xx)Contribution Indebtedness;


(xxi)Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
consisting of (x) the financing of insurance premiums or (y) take-or-pay
obligations contained in supply arrangements;


(xxii)(x) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or
any of its Restricted Subsidiaries Incurred to finance an acquisition or (y)
Acquired Indebtedness of the Borrower or any of its Restricted Subsidiaries;
provided that, in either case, after giving effect to the transactions that
result in the Incurrence or issuance thereof, on a pro forma basis, (1) either
(a) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Total Net Leverage Ratio test set forth in clause
(a) of this Section 6.1 or (b) the Total Net Leverage Ratio of the Borrower and
its Restricted Subsidiaries would be less than immediately prior to such
transactions and (2) the aggregate principal amount of Indebtedness Incurred or
assumed by Restricted Subsidiaries which are Non-Guarantor Subsidiaries under
this clause (xxii) shall not exceed the greater of $15,000,000 and 7.5% of
Consolidated EBITDA as of the most recently completed Test Period at any one
time outstanding:


(xxiii)Guarantees (A) Incurred in the ordinary course of business in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees
that, in each case, are non-Affiliates or (B) otherwise constituting Investments
permitted under this Agreement;


(xxiv)Indebtedness issued by the Borrower or any of its Restricted Subsidiaries
to current or former employees, directors, managers and consultants thereof,
their respective estates, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Borrower or any direct or
indirect parent company of the Borrower to the extent described in Section
6.2(b)(iv);






--------------------------------------------------------------------------------




(xxv)Indebtedness owed on a short-term basis of no longer than 30 days to banks
and other financial institutions Incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Borrower and its Restricted Subsidiaries;


(xxvi)customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;


(xxvii)Indebtedness Incurred by Restricted Subsidiaries that are Non-Guarantor
Subsidiaries in an aggregate principal amount that, when aggregated with the
principal amount of all other Indebtedness then outstanding and Incurred
pursuant to this clause (xxvii), does not exceed the greater of $15,000,000 and
7.5% of Consolidated EBITDA as of the most recently completed Test Period at any
one time outstanding; and


(xxviii)Indebtedness Incurred by (x) joint ventures of the Borrower or any of
its Restricted Subsidiaries controlled, directly or indirectly, by a Loan party
in an aggregate principal amount that, when aggregated with the principal amount
of all other Indebtedness then outstanding and Incurred pursuant to this clause
(xxviii), does not exceed the greater of $50,000,000 and 25% of Consolidated
EBITDA as of the most recently completed Test Period at any one time outstanding
and (y) joint ventures of the Borrower or any of its Restricted Subsidiaries not
controlled, directly or indirectly, by a Loan Party.


(c)    For purposes of determining compliance with this Section 6.1, in the
event that an item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) meets the criteria of more than one of the categories of
Permitted Debt (including clause (a) of this Section 6.1), the Borrower shall,
in its sole discretion, at the time of Incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) in
any manner that complies with this Section 6.1; provided that Indebtedness
incurred under clauses (b)(i) or (b)(ii) of this Section 6.1 shall be deemed for
all purposes of this Agreement to have been incurred under such clauses or
subclauses and shall not be reclassified. The Borrower will also be entitled to
divide, classify or reclassify an item of Indebtedness in more than one of the
types of Permitted Debt described in clauses (a) and (b) of this Section 6.1
without giving pro forma effect to the Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) Incurred pursuant to clause (b) of this
Section 6.1 when calculating the amount of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) that may be Incurred pursuant to clause
(a) of this Section 6.1. For the avoidance of doubt, Indebtedness Incurred under
any subclause of clause (a)(i) of Section 2.19 or any subclause of clause
(b)(vi) of this Section 6.1 shall be deemed to have been Incurred solely
pursuant to such specific subclause and shall not be permitted to be
reclassified as Indebtedness Incurred under the other subclause of such Section
2.19(a)(i) or 6.1(b)(vi), as applicable. For purposes of determining compliance
with this Section 6.1, with respect to Indebtedness Incurred, re-borrowings of
amounts previously repaid pursuant to “cash sweep” provisions or any similar
provisions that provide that Indebtedness is deemed to be repaid daily (or
otherwise periodically) shall only be deemed for purposes of this Section 6.1 to
have been Incurred on the date such Indebtedness was first Incurred and not on
the date of any subsequent re-borrowing thereof. Accrual of interest, the
accretion of accreted value, the amortization of original issue discount, the
payment of interest in the form of additional Indebtedness with the same terms,
the payment of dividends on Disqualified Stock or Preferred Stock in the form of
additional shares of Disqualified Stock or Preferred Stock of the same class,
the accretion of liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be an Incurrence of Indebtedness,
Disqualified Stock or Preferred Stock for purposes of this Section 6.1. For the
avoidance of doubt, the outstanding principal amount of any particular
Indebtedness shall be counted only once. Guarantees of, or obligations in
respect of letters of credit relating to, Indebtedness that is otherwise
included in the determination of a particular amount of Indebtedness shall not
be included in the determination of such amount of Indebtedness, provided that
the Incurrence of the Indebtedness represented by such guarantee or letter of
credit, as the case may be, was in compliance with this Section 6.1.
    
(d)    For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign




--------------------------------------------------------------------------------




currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was Incurred, in the case of term debt, or
first committed or first Incurred (whichever yields the lower U.S. dollar
equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is Incurred to Refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced.


6.2    Limitation on Restricted Payments.


(a)The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:
(i)pay any dividend or make any distribution on account of the Borrower’s or any
of its Restricted Subsidiaries’ Equity Interests, including any payment made in
connection with any merger or consolidation involving the Borrower (other than
dividends, payments or distributions (A) payable solely in Equity Interests
(other than Disqualified Stock) of the Borrower or to the Borrower and its
Restricted Subsidiaries; or (B) by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly Owned
Restricted Subsidiary, the Borrower or a Restricted Subsidiary receives at least
its Pro Rata Share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities);


(ii)purchase or otherwise acquire or retire for value any Equity Interests of
the Borrower or any other direct or indirect parent of the Borrower;


(iii)make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of (A)
Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under Section
6.1(b)(xi)); or


(iv)make any Restricted Investment;


(all such payments and other actions set forth in clauses (i) through (iv)
above, other than any of the exceptions thereto, being collectively referred to
as “Restricted Payments”), unless, at the time of such Restricted Payment:
(1)no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof;


(2)in the case of Restricted Payments described in Sections 6.2(a)(i), (ii) and
(iii) above, immediately after giving effect to such transaction on a pro forma
basis, the Borrower could Incur $1.00 of additional Indebtedness under Section
6.1(a); and


(3)such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Closing Date under this clause (3), is less than the sum of, without
duplication,


(A)100% of the amount equal to (x) the cumulative amount of Excess Cash Flow
(which amount shall not be less than zero in any fiscal year) of the Borrower
and the Restricted Subsidiaries for the period (taken as one accounting period)
from October 1, 2014 to the end of the Borrower’s most recently ended fiscal
quarter for which internal financial statements are available (it being
understood for the avoidance of doubt that, solely for purposes of this
definition, Excess Cash Flow for any fiscal year shall be deemed to be zero
until the financial




--------------------------------------------------------------------------------




statements required to be delivered pursuant to Section 5.1(a) for such fiscal
year, and the related Compliance Certificate required to be delivered pursuant
to Section 5.2(a) for such fiscal year, have been received by the Administrative
Agent) minus (y) the portion of such Excess Cash Flow that has been (or is
required to be) applied to the prepayment of Term Loans in accordance with
Section 2.6(b), plus


(B)100% of the aggregate net proceeds, including cash and the Fair Market Value
of assets other than cash, received by the Borrower after the Closing Date from
the issue or sale of Equity Interests of the Borrower or any direct or indirect
parent of the Borrower (excluding (without duplication) Refunding Capital Stock
(as defined below), Designated Preferred Stock, Cash Contribution Amount,
Excluded Contributions and Disqualified Stock), including Equity Interests
issued upon conversion of Indebtedness or upon exercise of warrants or options
(other than an issuance or sale to a Restricted Subsidiary of the Borrower or an
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries), plus


(C)100% of the aggregate amount of contributions to the capital of the Borrower
received in cash and the Fair Market Value of property other than cash after the
Closing Date (other than Excluded Contributions, Refunding Capital Stock,
Designated Preferred Stock and Disqualified Stock and the Cash Contribution
Amount), plus


(D)the principal amount of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock,
of the Borrower or any Restricted Subsidiary thereof issued after the Closing
Date (other than Indebtedness or Disqualified Stock issued to the Borrower or
another Restricted Subsidiary) that has been converted into or exchanged for
Equity Interests in the Borrower or any direct or indirect parent of the
Borrower (other than Disqualified Stock), plus


(E)100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value of property, other than cash,
received by the Borrower or any Restricted Subsidiary from:


(I)
the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower and its Restricted
Subsidiaries and from repurchases and redemptions of such Restricted Investments
from the Borrower and its Restricted Subsidiaries by any Person (other than the
Borrower or any of its Subsidiaries) and from repayments of loans or advances
which constituted Restricted Investments (other than in each case to the extent
that the Restricted Investment was made pursuant to clause (b)(viii) of this
Section 6.2),

(II)
the sale (other than to the Borrower or a Restricted Subsidiary of the Borrower)
of the Capital Stock of an Unrestricted Subsidiary, or

(III)
any distribution or dividend from an Unrestricted Subsidiary (to the extent such
distribution or dividend is not already included in the calculation of
Consolidated Net Income); plus

(F)in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged or consolidated with
or into, or transfers or conveys its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary of the Borrower, in each case after the
Closing Date, the Fair Market Value (as determined in accordance with the next
succeeding sentence) of the Investment of the Borrower in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the




--------------------------------------------------------------------------------




assets transferred or conveyed, as applicable), after deducting any Indebtedness
associated with the Unrestricted Subsidiary so designated or combined or any
Indebtedness associated with the assets so transferred or conveyed (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary was made pursuant to clause (b)(viii) of this Section
6.2 or constituted a Permitted Investment; plus


(G)$25,000,000; plus


(H)100% of the aggregate amount of all Declined Proceeds retained by the
Borrower pursuant to Section 2.6(e).


(b)The provisions of Section 6.2(a) will not prohibit:


(i)the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption notice related thereto, if at the date of declaration
or notice such payment would have complied with the provisions of this
Agreement;
(ii)(A) the redemption, repurchase, defeasance, retirement or other acquisition
of any Equity Interests (“Retired Capital Stock”) of the Borrower or any direct
or indirect parent of the Borrower or any Restricted Subsidiary or Subordinated
Indebtedness of the Borrower or any Restricted Subsidiary, in exchange for, or
out of the proceeds of the substantially concurrent sale of, Equity Interests of
the Borrower or any direct or indirect parent of the Borrower to the extent the
proceeds therefrom are contributed to the Borrower or contributions to the
equity capital of the Borrower (other than any Disqualified Stock or any Equity
Interests sold to the Borrower or any Subsidiary of the Borrower or to an
employee stock ownership plan or any trust established by the Borrower or any of
its Subsidiaries) (collectively, including any such contributions, “Refunding
Capital Stock”); (B) if immediately prior to the retirement of Retired Capital
Stock, the declaration and payment of dividends thereon was permitted under
clause (vi) of this Section 6.2(b), the declaration and payment of dividends on
the Refunding Capital Stock (other than Refunding Capital Stock the proceeds of
which were used to redeem, repurchase, defease, retire or otherwise acquire any
Equity Interests of any direct or indirect parent company of the Borrower) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Retired Capital Stock immediately
prior to such retirement; and (C) the declaration and payment of accrued
dividends on the Retired Capital Stock out of the proceeds of the substantially
concurrent sale (other than to a Subsidiary of the Borrower or to an employee
stock ownership plan or any trust established by the Borrower or any of its
Subsidiaries) of Refunding Capital Stock;


(iii)the redemption, repurchase, defeasance or other acquisition or retirement
of Subordinated Indebtedness of the Borrower or any Restricted Subsidiary made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Borrower or a Restricted Subsidiary that is Incurred in
accordance with Section 6.1 so long as:


(A)the principal amount of such new Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Subordinated Indebtedness being
so redeemed, repurchased, defeased, acquired or retired for value (plus accrued
and unpaid interest, fees and expenses, including any premium and defeasance
costs, required to be paid under the terms of the instrument governing the
Subordinated Indebtedness being so redeemed, repurchased, defeased, acquired or
retired plus any fees and expenses Incurred in connection therewith, including
reasonable tender premiums);


(B)such Indebtedness is subordinated to the Facilities or the related Guarantee,
as the case may be, at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, defeased, acquired
or retired for value;






--------------------------------------------------------------------------------




(C)such Indebtedness has a final scheduled maturity no earlier than the final
scheduled maturity date of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired; and


(D)such Indebtedness has a Weighted Average Life to Maturity that is not less
than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired;


(iv)the purchase, retirement, redemption or other acquisition (or dividends to
the Borrower or any other direct or indirect parent of the Borrower to finance
any such purchase, retirement, redemption or other acquisition) for value of
Equity Interests of the Borrower or any other direct or indirect parent of the
Borrower held by any future, present or former employee, director or consultant
of the Borrower or any direct or indirect parent of the Borrower or any
Subsidiary of the Borrower or their estates or the beneficiaries of such estates
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or other similar agreement or arrangement;
provided, however, that the aggregate amounts paid under this clause (iv) do not
exceed $5,000,000 in any calendar year (with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum (without
giving effect to the following proviso) of $10,000,000 in any calendar year);
provided, further, however, that such amount in any calendar year may be
increased by an amount not to exceed:


(A)the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Borrower or any other direct or indirect parent of the Borrower (to the
extent contributed to the Borrower) to members of management, directors or
consultants of the Borrower and its Restricted Subsidiaries or the Borrower or
any other direct or indirect parent of the Borrower that occurs after the
Closing Date (provided that the amount of such cash proceeds utilized for any
such repurchase, retirement, other acquisition or dividend will not increase the
amount available for Restricted Payments under clause (a)(3) of this Section
6.2); plus


(B)the cash proceeds of key man life insurance policies received by the Borrower
or any direct or indirect parent of the Borrower (to the extent contributed to
the Borrower) and its Restricted Subsidiaries after the Closing Date;


provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year); in addition, cancellation of Indebtedness owing to the Borrower from any
current or former officer, director or employee (or any permitted transferees
thereof) of the Borrower or any of its Restricted Subsidiaries (or any direct or
indirect parent company thereof), in connection with a repurchase of Equity
Interests of the Borrower from such Persons will not be deemed to constitute a
Restricted Payment for purposes of this Section 6.2 or any other provisions of
this Agreement;
(v)the payment of dividends or distributions to holders of any class or series
of Disqualified Stock of the Borrower or any of its Restricted Subsidiaries and
any Preferred Stock of any Restricted Subsidiaries issued or Incurred in
accordance with Section 6.1;


(vi)the payment of dividends on the Borrower’s common stock (or the payment of
dividends to any direct or indirect parent of the Borrower to fund the payment
by any direct or indirect parent of the Borrower of dividends on such entity’s
common stock) not to exceed $25,000,000 in any fiscal year of the Borrower;


(vii)Restricted Payments that are made with Excluded Contributions;






--------------------------------------------------------------------------------




(viii)other Restricted Payments in an aggregate amount, taken together with all
other Restricted Payments made pursuant to this clause (viii), not to exceed the
greater of $25,000,000 and 12.5% of Consolidated EBITDA as of the most recently
completed Test Period;


(ix)the distribution, as a dividend or otherwise, of shares of Capital Stock or
other securities of, or Indebtedness owed to, the Borrower or a Restricted
Subsidiary of the Borrower by, Unrestricted Subsidiaries;


(x)for any taxable period for which the Borrower and/or any of its Subsidiaries
are members of a consolidated, combined or similar income Tax group for U.S.
federal and/or applicable state or local income tax purposes of which a direct
or indirect parent of Borrower is the common parent (a “Tax Group”), the payment
of any dividends or other distributions to such common parent in amounts
required for such common parent to pay the portion of any U.S. federal, state
and/or local income taxes (as the case may be) of such Tax Group for such
taxable period that are attributable to the income of the Borrower and/or such
Subsidiaries, provided that (a) the amount of any dividends or other
distributions for any taxable period shall not exceed the amount of such Taxes
that Borrower and/or such Subsidiaries, as applicable, would have paid had
Borrower and/or such Subsidiaries, as applicable, been a stand-alone taxpayer
(or a stand-alone group) and (b) dividends or other distributions in respect of
an Unrestricted Subsidiary shall be permitted only to the extent that such cash
distributions were made by such Unrestricted Subsidiary to Borrower or any of
its Restricted Subsidiaries for such purpose;


(xi)(A) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants and (B) in connection with the withholding of
a portion of the Equity Interests granted or awarded to a director or an
employee to pay for the taxes payable by such director or employee upon such
grant or award;


(xii)the payment, purchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower and its Restricted Subsidiaries in connection
with a change of control or an Asset Sale that is permitted under Section 6.4
and the other terms of this Agreement; provided that, prior to such payment,
purchase, redemption, defeasance or other acquisition or retirement for value,
the Borrower (or a third party to the extent permitted by this Agreement) has
applied such amounts in accordance with Section 2.6 as a result of such change
of control or Asset Sale, as the case may be;


(xiii)any joint venture that is not a Restricted Subsidiary may make Restricted
Payments required or permitted to be made pursuant to the terms of the joint
venture arrangements to holders of its Equity Interests;


(xiv)the payment of cash in lieu of the issuance of fractional shares of Equity
Interests upon exercise or conversion of securities exercisable or convertible
into Equity Interests of the Borrower;


(xv)payments or distributions, in the nature of satisfaction of dissenters’
rights, pursuant to or in connection with a consolidation, merger or transfer of
assets that complies with the provisions of this Agreement applicable to
mergers, consolidations and transfers of all or substantially all the property
and assets of the Borrower;


(xvi)Restricted Payments; provided that the Total Net Leverage Ratio, on a Pro
Forma Basis as of the most recently completed four consecutive fiscal quarters
for which the financial statements and certificates required by Section 5.1(a)
or (b), as the case may be, have been or were required to have been delivered,
does not exceed 2.00 to 1.00; and


(xvii)Restricted Payments made to fund any distributions in respect of any
employee stock ownership plan;




--------------------------------------------------------------------------------






provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (b)(vi), (b)(viii) and (b)(xvi) of
this Section 6.2, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof.
(c)For purposes of this Section 6.2, if any Investment or Restricted Payment
would be permitted pursuant to one or more provisions described above and/or one
or more of the exceptions contained in the definition of “Permitted
Investments,” the Borrower may divide and classify such Investment or Restricted
Payment in any manner that complies with this Section 6.2 and may later divide
and reclassify any such Investment or Restricted Payment so long as the
Investment or Restricted Payment (as so divided and/or reclassified) would be
permitted to be made in reliance on the applicable exception as of the date of
such reclassification.


6.3    Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower shall not, and shall not permit any of its Restricted Subsidiaries that
is not a Guarantor to, directly or indirectly create or otherwise cause to
become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary that is not a Guarantor to:


(a)    (i) pay dividends or make any other distributions to the Borrower or any
of its Restricted Subsidiaries (1) on its Capital Stock or (2) with respect to
any other interest or participation in, or measured by, its profits; or (ii) pay
any Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;


(b)    make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or


(c)    sell, lease or transfer any of its properties or assets to the Borrower
or any of its Restricted Subsidiaries;


except in each case for such encumbrances or restrictions existing under or by
reason of:
(1)contractual encumbrances or restrictions in effect or entered into or
existing on the Closing Date, including pursuant to this Agreement, the ABL
Documents, Hedging Obligations and the other documents relating to the
Transactions;


(2)this Agreement, the Loan Documents, the ABL Documents and, in each case, any
guarantees thereof;


(3)applicable law or any applicable rule, regulation or order;


(4)any agreement or other instrument of a Person acquired by the Borrower or any
Restricted Subsidiary which was in existence at the time of such acquisition or
at the time it merges with or into the Borrower or any Restricted Subsidiary or
assumed in connection with the acquisition of assets from such Person (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person and its
Subsidiaries, other than the Person, or the property or assets of the Person and
its Subsidiaries, so acquired or the property or assets so assumed;


(5)contracts or agreements for the sale of assets, including customary
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Capital Stock or assets of such Restricted Subsidiary;


(6)Indebtedness secured by a Lien that is otherwise permitted to be Incurred
pursuant to Sections 6.1 and 6.6 that limit the right of the debtor to dispose
of the assets securing such Indebtedness;






--------------------------------------------------------------------------------




(7)restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;


(8)customary and usual provisions in joint venture, operating or other similar
agreements, asset sale agreements and stock sale agreements in connection with
the entering into of such transaction;


(9)purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature described in clause (c) of this Section 6.3 on the property so acquired;


(10)customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business (including
leases or licenses of intellectual property) that impose restrictions of the
type described in clause (c) of this Section 6.3 on the property subject to such
lease, license, contract or agreement;


(11)other Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary of the Borrower that is Incurred subsequent to the Closing Date
pursuant to Section 6.1; provided that either (A) such encumbrances and
restrictions contained in any agreement or instrument will not materially affect
the Borrower’s ability to make anticipated principal or interest payment on the
Loans (as determined by the Borrower in good faith) or (B) such encumbrances and
restrictions are not materially more restrictive, taken as a whole, than those,
in the case of encumbrances, outstanding on the Closing Date, and in the case of
restrictions, contained in this Agreement;


(12)any Restricted Investment not prohibited by Section 6.2 and any Permitted
Investment;


(13)arising or agreed to in the ordinary course of business, not relating to any
Indebtedness, and that do not, individually or in the aggregate, detract from
the value of property or assets of the Borrower or any Restricted Subsidiary
thereof in any manner material to the Borrower or any Restricted Subsidiary
thereof;


(14)existing under, by reason of or with respect to Refinancing Indebtedness;
provided that the encumbrances and restrictions contained in the agreements
governing that Refinancing Indebtedness are not materially more restrictive,
taken as a whole, than those contained in the agreements governing the
Indebtedness being Refinanced;


(15)restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any of its Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of any other Restricted Subsidiary;


(16)any encumbrances or restrictions of the type referred to in clauses (a), (b)
and (c) of this Section 6.3 imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (15) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, not materially
more restrictive as a whole with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.






--------------------------------------------------------------------------------




For purposes of determining compliance with this Section 6.3, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary of the Borrower to other Indebtedness Incurred by the
Borrower or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.
6.4    Asset Sales. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, cause or make an Asset Sale, unless:


(a)    the Borrower or any of its Restricted Subsidiaries, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value (as determined in good faith by the Borrower) of the Equity
Interests issued or assets sold or otherwise disposed of;


(b)    immediately before and after giving effect to such Asset Sale, no Event
of Default has occurred and is continuing or would result therefrom; and


(c)    except in the case of a Permitted Asset Swap, at least 75.0% of the
consideration therefore received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; provided that
the amount of:


(i)any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto or, if incurred, increased or
decreased subsequent to the date of such balance sheet, such liabilities that
would have been reflected in the Borrower’s or such Restricted Subsidiary’s
balance sheet or in the notes thereto if such incurrence, increase or decrease
had taken place on the date of such balance sheet, as reasonably determined in
good faith by the Borrower) of the Borrower or any Restricted Subsidiary of the
Borrower (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee (or a third party on behalf of
the transferee) of any such assets or Equity Interests pursuant to an agreement
that releases or indemnifies the Borrower or such Restricted Subsidiary (or a
third party on behalf of the transferee), as the case may be, from further
liability;


(ii)any notes or other obligations or other securities or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash within 180 days of the
receipt thereof (to the extent of the cash received);


(iii)any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value (being measured at the time received and without giving effect to
subsequent changes in value), taken together with all other Designated Non-cash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to exceed the greater of $10,000,000 and 5% of Consolidated
EBITDA as of the most recently completed Test Period;


(iv)Indebtedness of any Restricted Subsidiary of the Borrower that is no longer
a Restricted Subsidiary as a result of such Asset Sale, to the extent that the
Borrower and each other Restricted Subsidiary are released from any Guarantee of
such Indebtedness in connection with such Asset Sale; and


(v)consideration consisting of Indebtedness of the Borrower or any Guarantor
received from Persons who are not the Borrower or a Restricted Subsidiary,


shall each be deemed to be Cash Equivalents for the purposes of this Section
6.4;
After the Borrower’s or any Restricted Subsidiary’s receipt of the Net Cash
Proceeds of any Asset Sale pursuant to clause (c) above, the Borrower or such
Restricted Subsidiary shall apply the Net Cash Proceeds from such Asset Sale if
and to the extent required by Section 2.6(c).
6.5    Transactions with Affiliates.




--------------------------------------------------------------------------------




(a)    The Borrower shall not, and shall not permit any Restricted Subsidiaries
of the Borrower to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, loan, advance or guarantee with, or
for the benefit of, any Affiliate of the Borrower (each of the foregoing, an
“Affiliate Transaction”) involving aggregate consideration in excess of
$5,000,000, unless such Affiliate Transaction is on terms that are not
materially less favorable to the Borrower or the relevant Restricted Subsidiary
than those that could have been obtained in a comparable transaction by the
Borrower or such Restricted Subsidiary with an unrelated Person.
(b)    The foregoing provisions will not apply to the following:
(i)    (A) transactions between or among (x) the Borrower and/or any of its
Restricted Subsidiaries (or an entity that becomes a Restricted Subsidiary as a
result of such transaction) and (y) the Borrower and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and (B) any merger or consolidation of the Borrower or any
direct parent company of the Borrower, provided that such parent company shall
have no material liabilities and no material assets other than cash, Cash
Equivalents and the Capital Stock of the Borrower and such merger or
consolidation is otherwise in compliance with the terms of this Agreement and
effected for a bona fide business purpose;
(ii)    (A) Restricted Payments permitted by Section 6.2 (including any payments
that are exceptions to the definition of Restricted Payments set forth in
Section 6.2(a)(i) through (iv)) and (B) Permitted Investments;
(iii)    transactions pursuant to compensatory, benefit and incentive plans and
agreements with officers, directors, managers or employees of the Borrower or
any of its Restricted Subsidiaries approved by a majority of the Board of
Directors of the Borrower in good faith;
(iv)    the payment of reasonable and customary fees and reimbursements paid to,
and indemnity and similar arrangements provided on behalf of, former, current or
future officers, directors, managers, employees or consultants of the Borrower
or any Restricted Subsidiary or any direct or indirect parent of the Borrower;
(v)    transactions in which the Borrower or any of the Restricted Subsidiaries,
as the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (a)(i) of this Section 6.5;
(vi)    payments, loans or advances to employees or consultants or guarantees in
respect thereof (or cancellation of loans, advances or guarantees) for bona fide
business purposes in the ordinary course of business;
(vii)    any agreement, instrument or arrangement as in effect as of the Closing
Date or any transaction contemplated thereby, or any amendment thereto (so long
as any such amendment is not disadvantageous to Lenders in any material respect
when taken as a whole as compared to the applicable agreement as in effect on
the Closing Date as reasonably determined by the Borrower in good faith);
(viii)    the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of any stockholders
or similar agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date, and
any amendment thereto or similar transactions, agreements or arrangements which
it may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of its Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
agreement or arrangement or under any similar transaction, agreement or
arrangement entered into after the Closing Date shall only be permitted by this
clause (viii) to the extent that the terms of any such existing transaction,




--------------------------------------------------------------------------------




agreement or arrangement together with all amendments thereto, taken as a whole,
or new transaction, agreement or arrangement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
transaction, agreement or arrangement as in effect on the Closing Date;
(ix)    (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Borrower and the Restricted Subsidiaries of the Borrower in the reasonable
determination of the Borrower, and are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party or (B)
transactions with joint ventures or Unrestricted Subsidiaries entered into in
the ordinary course of business;
(x)    the Transactions;
(xi)    the sale or issuance of Equity Interests (other than Disqualified Stock)
of the Borrower;
(xii)    any contribution to the capital of the Borrower or any Restricted
Subsidiary;
(xiii)    transactions permitted by, and complying with, the provisions of
Section 6.7;
(xiv)    transactions between the Borrower or any of its Restricted Subsidiaries
and any Person, a director of which is also a director of the Borrower or any
direct or indirect parent of the Borrower; provided, however, that such director
abstains from voting as a director of the Borrower or such direct or indirect
parent of the Borrower, as the case may be, on any matter involving such other
Person;
(xv)    pledges of Equity Interests of Unrestricted Subsidiaries;
(xvi)    any employment agreements, option plans and other similar arrangements
entered into by the Borrower or any of its Restricted Subsidiaries with
employees or consultants in the ordinary course of business;
(xvii)    the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of the Borrower or any direct or
indirect parent of the Borrower or of a Restricted Subsidiary of the Borrower,
as appropriate, in good faith;
(xviii)    any transaction involving aggregate consideration of less than
$15,000,000 so long as any such transaction is approved by the Board of
Directors of the Borrower or its Restricted Subsidiaries, as applicable;
(xix)    any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by the Borrower or any of
its Restricted Subsidiaries with current, former or future officers and
employees of the Borrower or any of its respective Restricted Subsidiaries and
the payment of compensation to officers and employees of the Borrower or any of
its respective Restricted Subsidiaries (including amounts paid pursuant to
employee benefit plans, employee stock option or similar plans), in each case in
the ordinary course of business;
(xx)    transactions with a Person that is an Affiliate of the Borrower solely
because the Borrower, directly or indirectly, owns Equity Interests in, or
controls, such Person entered into in the ordinary course of business;
(xxi)    transactions listed on Schedule 6.5;
(xxii)    transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of the Borrower or any of its Subsidiaries, so
long as such transaction is with all holders of such class




--------------------------------------------------------------------------------




(and there are such non-Affiliate holders) and such Affiliates are treated no
more favorably than all other holders of such class generally;
(xxiii)    any agreement that provides customary registration rights to the
equity holders of the Borrower or any direct or indirect parent of the Borrower
and the performance of such agreements;
(xxiv)    payments to and from and transactions with any joint venture in the
ordinary course of business; provided such joint venture is not controlled by an
Affiliate (other than a Restricted Subsidiary) of the Borrower; and
(xxv)    transactions between any Group Member and any Person that is an
Affiliate thereof solely due to the fact that a director of such Person is also
a director of the Borrower or any direct or indirect parent of the Borrower;
provided, however, that such director abstains from voting as a director of the
Borrower or such direct or indirect parent of the Borrower, as the case may be,
on any matter involving such other Person.
6.6    Liens. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, create or Incur any Lien (other than Permitted Liens) that
secures obligations under any Indebtedness on any asset or property of the
Borrower or any Guarantor.
6.7    Merger, Consolidation or Sale of All or Substantially All Assets. The
Borrower shall not consolidate or merge with or into or wind up into (whether or
not the Borrower is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions, to any Person unless:
(a)    the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state thereof,
the District of Columbia, or any territory thereof (the Borrower or such Person,
as the case may be, being herein called the “Successor Company”);
(b)    the Successor Company (if other than the Borrower) expressly assumes all
the obligations of such company under this Agreement and the other Loan
Documents to which it is a party;
(c)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default or Event of Default shall have occurred and be
continuing;
(d)    immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,
either:
(i)    the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Total Net Leverage Ratio test set forth
in Section 6.1(a); or
(ii)    the Total Net Leverage Ratio for the Successor Company and its
Restricted Subsidiaries would be less than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such transaction;
(e)    if the Successor Company is an entity other than the Borrower, each
Guarantor (unless it is the other party to the transactions described above)
shall have by a Guarantor Joinder Agreement confirmed that its Guarantee shall
apply to the Successor Company’s obligations under this Agreement and the other
Loan Documents; and




--------------------------------------------------------------------------------




(f)    the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement and the other Loan Documents.
The Successor Company (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and in such event the
Borrower will automatically be released and discharged from its obligations
under this Agreement and the other Loan Documents. Notwithstanding clauses (c)
and (d) of this Section 6.7, (A) the Borrower may consolidate with, merge into
or sell, assign, transfer, lease, convey or otherwise dispose (including in
connection with a liquidation) of all or part of its properties and assets to
any Restricted Subsidiary and (B) the Borrower may merge or consolidate with an
Affiliate incorporated or organized solely for the purpose of reincorporating or
reorganizing the Borrower in another state of the United States, the District of
Columbia or any territory of the United States.
No Guarantor will, and the Borrower will not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose (including in connection with a liquidation) of all or
substantially all of its properties or assets in one or more related
transactions to, any Person (herein called the “Successor Guarantor”) unless (i)
the surviving company (or company to which such assets are transferred) in such
liquidation, merger, sale, transfer or other disposition is the Borrower or a
Guarantor; or (ii):
(1)such sale or disposition or consolidation or merger is not in violation of
Section 6.4;


(2)immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Guarantor or any of its
Subsidiaries as a result of such transaction as having been Incurred by the
Successor Guarantor or such Subsidiary at the time of such transaction) no
Default or Event of Default shall have occurred and be continuing;


(3)the Successor Guarantor (if other than such Guarantor) shall have delivered
or caused to be delivered to the Administrative Agent an Officer’s Certificate
stating that such consolidation, merger or transfer complies with this
Agreement; and


(4)the Successor Guarantor expressly assumes all the obligations of such
Guarantor under this Agreement and the other Loan Documents, pursuant to a
Guarantor Joinder Agreement.


The Successor Guarantor will succeed to, and be substituted for, such Guarantor
under this Agreement and such Guarantor’s Guarantee, and such Guarantor will
automatically be released and discharged from its obligations under this
Agreement and such Guarantor’s Guarantee. Notwithstanding the foregoing, (x) a
Guarantor may merge or consolidate with an Affiliate incorporated or organized
solely for the purpose of reincorporating or reorganizing such Guarantor in
another state of the United States, the District of Columbia or any territory of
the United States, so long as the amount of Indebtedness of the Guarantor is not
increased thereby, (y) a Guarantor may merge or consolidate with or transfer all
or part of its properties or assets to another Guarantor or the Borrower and (z)
a Guarantor may convert into a corporation, partnership, limited partnership,
limited liability corporation or trust organized or existing under the laws of
the jurisdiction of organization of such Guarantor or any of the jurisdictions
set forth in clause (x) of this sentence.
6.8    Changes in Fiscal Year. The Borrower shall not permit the fiscal year of
the Borrower to end on a day other than September 30 unless the Borrower shall
have given the Administrative Agent at least 30 days prior written notice of
such change (and, in the event of any such change, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year).
6.9    Negative Pledge Clauses.
(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into or suffer to exist or become effective any agreement
that prohibits or limits the ability of any Group Member to create,




--------------------------------------------------------------------------------




incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (i) this Agreement and the
other Loan Documents, (ii) any agreements evidencing or governing (A) any
purchase money Liens or Capitalized Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby) or (B) any other Indebtedness and/or other
obligations secured by a Lien permitted by this Agreement (in which case, any
prohibition or limitation shall only be effective against the assets subject to
such Liens permitted by this Agreement), (iii) customary restrictions on the
assignment of leases, licenses and contracts entered into in the ordinary course
of business, (iv) any agreement in effect at the time any Person becomes a
Restricted Subsidiary; provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (v) customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary (or the assets of a Restricted Subsidiary) pending such
sale; provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold (or whose assets are to be sold) and
such sale is permitted hereunder), (vi) restrictions and conditions existing on
the Closing Date and any amendments or modifications thereto so long as such
amendment or modification does not expand the scope of any such restriction or
condition in any material respect, (vii) restrictions under agreements
evidencing or governing or otherwise relating to Indebtedness of Foreign
Subsidiaries or Non-Guarantor Subsidiaries permitted under Section 6.2; provided
that such Indebtedness is only with respect to the assets of Foreign
Subsidiaries or Non-Guarantor Subsidiaries, (viii) customary provisions in joint
venture agreements, limited liability company operating agreements, partnership
agreements, stockholders agreements and other similar agreements, (ix) customary
restrictions and conditions contained in agreements relating to Sale Leaseback
Transactions, (x) software and other Intellectual Property licenses pursuant to
which the Borrower or such Restricted Subsidiary is the licensee of the relevant
software or Intellectual Property, as the case may be (in which case, any
prohibition or limitation shall relate only to the assets subject of the
applicable license), (xi) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest, (xii) customary
restrictions and conditions contained in any agreement relating to any
Disposition of property, leases, subleases, licenses, sublicenses and similar
agreements not prohibited hereunder, (xiii) restrictions imposed by applicable
Requirements of Law, (xiv) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, and (xv) restrictions
arising in connection with cash or other deposits not prohibited hereunder and
limited to such cash or other deposits.
(b)    The Borrower shall not, and not shall not permit any of its Restricted
Subsidiaries to, create, assume, or suffer to exist any Lien on the Equity
Interests of Mueller Co. or Echologics which are not pledged by the Borrower to
secure the Obligations pursuant to the Loan Documents.
6.10    Lines of Business. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the
Borrower and the Restricted Subsidiaries are engaged on the Closing Date or that
are reasonably related, complementary or ancillary thereto and reasonable
extensions thereof.
6.11    Amendments to Organizational Documents. The Borrower shall not, and
shall not permit any Group Member to, terminate or agree to any amendment,
supplement, or other modification of (pursuant to a waiver or otherwise), or
waive any of its rights under, any Organizational Documents of any of the Group
Members, if, in light of the then-existing circumstances, a Material Adverse
Effect would be reasonably likely to exist or result after giving effect to such
termination, amendment, supplement or other modification or waiver, except, in
each case, as otherwise permitted by the Loan Documents.
SECTION 7
GUARANTEE



7.1    The Guarantee. Each Guarantor hereby jointly and severally guarantees, as
a primary obligor and not as a surety, to each Secured Party and their
respective successors and assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of (1) the principal of and interest (including any interest,
fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code or any similar law of any other jurisdiction) on (i) the Loans made by the
Lenders to the Borrower, (ii) the Incremental Loans made by the Incremental
Lenders to the Borrower, (iii) the Other Loans made by any lender thereof, and
(iv)




--------------------------------------------------------------------------------




the Notes held by each Lender of the Borrower and (2) all other Obligations from
time to time owing to the Secured Parties by the Borrower (such obligations
under clauses (1) and (2) being herein collectively called the “Guaranteed
Obligations”). Each Guarantor hereby jointly and severally agrees that, if the
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, such Guarantor
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.


7.2    Obligations Unconditional.


(a)The obligations of the Guarantors under Section 7.1, respectively, shall
constitute a guaranty of payment (and not of collection) and to the fullest
extent permitted by applicable Requirements of Law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the
Borrower under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, in each case, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety by any Guarantor, as applicable (except for payment in
full). Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall, in each case, remain
absolute, irrevocable and unconditional under any and all circumstances as
described above;


(b)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;


(c)any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;


(d)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;


(e)any Lien or security interest granted to, or in favor of, any Lender or the
Administrative Agent as security for any of the Guaranteed Obligations shall
fail to be valid or perfected or entitled to the expected priority;


(f)the release of any other Guarantor pursuant to Section 7.9, or otherwise; or


(g)any other circumstance whatsoever which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any Guarantor for the Guaranteed
Obligations, or of such Guarantor under the Guarantee or of any security
interest granted by any Guarantor, whether in a proceeding under any Debtor
Relief Law or in any other instance.


Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, marshaling, protest and all notices whatsoever, and any requirement
that any Secured Party exhaust any right, power or remedy or proceed against the
Borrower, as the case may be, under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. Each of the Guarantors waive any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Secured Party
upon the guarantee made under this Section 7 (this “Guarantee”) or acceptance of
the




--------------------------------------------------------------------------------




Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon the
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon the Guarantee. The Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by the Secured Parties and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. The Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the applicable
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.
7.3    Reinstatement. The obligations of the Guarantors under this Section 7
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or any other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
7.4    No Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full in cash of all Guaranteed Obligations (other than
contingent indemnification obligations for which no claim has been made) and the
expiration and termination of the Commitments under this Agreement it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its Guarantee, whether by
subrogation, right of contribution or otherwise, against the Borrower or any
other Guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations.
7.5    Remedies. Each Guarantor jointly and severally agrees that, as between
the Guarantors and the Lenders, the obligations of the Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 8) for purposes of Section
7.1, notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Guarantor and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable,
or the circumstances occurring where Section 8 provides that such obligations
shall become due and payable), such obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 7.1.
7.6    Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the Guarantee constitutes an instrument for the payment of money, and
consents and agrees that any Lender or the Administrative Agent, at its sole
option, in the event of a dispute by such Guarantor in the payment of any moneys
due hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.
7.7    Continuing Guarantee. The Guarantee made by the Guarantors is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
7.8    General Limitation on Guaranteed Obligations. In any action or proceeding
involving any federal, state, provincial or territorial, corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under Section
7.1 would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.1, then, notwithstanding any
other provision to the contrary, the amount of such liability of such Guarantor
shall, without any further action by such Guarantor, any Loan Party or any other
Person, be automatically limited and reduced to the highest amount (after giving
effect to the right of contribution established in Section 7.10) that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding. To effectuate the foregoing, the
Administrative Agent and the Guarantors hereby irrevocably agree that




--------------------------------------------------------------------------------




the Guaranteed Obligations of each Guarantor in respect of the Guarantee at any
time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor with respect thereto hereof not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such Guarantee and its related contribution rights but before taking into
account any liabilities under any other guarantee by such Guarantor. For
purposes of the foregoing, all guarantees of such Guarantor other than its
Guarantee will be deemed to be enforceable and payable after the Guarantee. To
the fullest extent permitted by applicable law, this Section 7.8 shall be for
the benefit solely of creditors and representatives of creditors of each
Guarantor and not for the benefit of such Guarantor or the holders of any Equity
Interest in such Guarantor.
7.9    Release of Guarantors. (i) A Guarantor shall be automatically released
from its obligations hereunder in the event that all the Capital Stock of such
Guarantor shall be sold, transferred or otherwise disposed of to a Person other
than a Loan Party in a transaction permitted by this Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least five
days, or such shorter period as the Administrative Agent may agree, prior to the
date of the release, a written notice of such for release identifying the
relevant Guarantor and the terms of the sale or other disposition in reasonable
detail, together with a certification by the Borrower stating that such
transaction is in compliance with this Agreement and the other Loan Documents.
In connection with any such release of a Guarantor, the Administrative Agent
shall execute and deliver to the Borrower, at the Borrower’s expense, all UCC
termination statements and other documents that the Borrower shall reasonably
request to evidence such release.
7.10    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.4. The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.
Notwithstanding the foregoing, no Excluded ECP Guarantor shall have any
obligations or liabilities to any Guarantor, the Administrative Agent or any
other Secured Party with respect to Excluded Swap Obligations.
7.11    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Guarantee in respect of Swap Obligations;
provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under the Guarantee as it relates to such Loan Party voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. The obligations of each Qualified ECP Guarantor under this
Section 7.11 shall remain in full force and effect until the termination and
release of all Obligations in accordance with the terms of this Agreement. Each
Qualified ECP Guarantor intends that this Section 7.11 constitute, and this
Section 7.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 8
EVENTS OF DEFAULT



8.1    Events of Default. An Event of Default shall occur if any of the
following events shall occur and be continuing; provided that any requirement
for the giving of notice, the lapse of time, or both, has been satisfied (any
such event, a “Event of Default”):


(a)the Borrower shall fail to make (x) any payment of principal of any Loan, (y)
any payment of interest on any Loan or any fees under the Loan Documents within
three Business Days or (z) any other payment hereunder or under any other Loan
Document within five Business Days, in each case after any such amount becomes
due in accordance with the terms hereof; or






--------------------------------------------------------------------------------




(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect (except where such representations
and warranties are already qualified by materiality, in which case, in any
respect (after giving effect to such qualification)) on or as of the date made
or deemed made (or if any representation or warranty is expressly stated to have
been made as of a specific date, inaccurate in any material respect as of such
specific date); or


(c)any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.4(a)(i) (in respect of the Borrower),
Section 5.7(a) or Section 6 of this Agreement; or


(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8.1), and such default
shall continue unremedied for a period of 30 days after notice to the Borrower
from the Administrative Agent or the Required Lenders; or


(e)any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation in respect of Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable or (y) to cause, with the giving of notice if required, any Group Member
to purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this Section 8.1(e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this Section 8.1(e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$20,000,000; provided, further, that clause (iii) of this Section 8.1(e) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
Disposition of the property or assets securing such Indebtedness, if such
Disposition is permitted hereunder and such Indebtedness that becomes due is
paid upon such Disposition; or


(f)(i) The Borrower or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Significant Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Significant Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Significant Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any Significant Subsidiary
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) the Borrower or any Significant Subsidiary shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or






--------------------------------------------------------------------------------




(g)(i)  any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any Plan shall fail to meet the minimum funding standards of Section 412 or
430 of the Code or Section 302 or 303 of ERISA or any Lien in favor of the PBGC
or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) any Group Member or any Commonly Controlled Entity shall
incur any liability in connection with a complete or partial withdrawal from, or
the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Plan that gives rise
to liability under Title IV of ERISA (other than premiums due and not
delinquent); and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or


(h)one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not (x) paid or covered by insurance as
to which the relevant insurance company has been notified of the claim and has
not denied coverage or (y) covered by valid third party indemnification
obligation from a third party which is Solvent) of $20,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or


(i)any of the Security Documents shall cease, for any reason, to be in full
force and effect, other than pursuant to the terms hereof or thereof, or any
Loan Party or any Affiliate of any Loan Party shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby, except (A) to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Security Agreement or
from the failure of the Administrative Agent to file UCC continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has
been notified and has not denied coverage or (B) the fair market value of assets
affected thereby does not exceed $1,000,000; or


(j)the Guarantee of any Guarantor that is a Significant Subsidiary shall cease,
for any reason, to be in full force and effect, other than as provided for in
Section 7.9 or 9.10, or any Loan Party or any Affiliate of any Loan Party shall
so assert; or


(k)a Change of Control shall occur.


8.2    Action in Event of Default. Upon any Event of Default specified in clause
(i) or (ii) of Section 8.1(f), the Commitments shall immediately terminate
automatically and the Loans (with accrued interest thereon) and all other
Obligations owing under this Agreement and the other Loan Documents shall
automatically immediately become due and payable and (b) if any other Event of
Default under Section 8.1 occurs, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by written notice to the Borrower, declare the Loans
(with accrued interest thereon) and all other Obligations owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. Except as expressly
provided above in this Section 8.2, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.


8.3    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of proceeds constituting
Collateral in payment of the Obligations (and in the event the Loans and other
Obligations are accelerated pursuant to Section 8.2, the Administrative Agent
shall, from time to time, apply the proceeds constituting Collateral in payment
of the Obligations) in the following order:
    




--------------------------------------------------------------------------------




(a)    First, to the payment of all costs and expenses of any sale, collection
or other realization on the Collateral, including reimbursement for all costs,
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith (including all reasonable costs and expenses of every
kind incurred in connection any action taken pursuant to any Loan Document or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, reasonable attorneys’ fees and disbursements
and any other amount required by any provision of law (including Section
9-615(a)(3) of the UCC)), and all amounts for which Administrative Agent is
entitled to indemnification hereunder and under the other Loan Documents and all
advances made by the Administrative Agent hereunder and thereunder for the
account of any Loan Party (excluding principal and interest in respect of any
Loans extended to such Loan Party), and to the payment of all costs and expenses
paid or incurred by the Administrative Agent in connection with the exercise of
any right or remedy hereunder or under this Agreement or any other Loan Document
and to the payment or reimbursement of all indemnification obligations, fees,
costs and expenses owing to the Administrative Agent hereunder or under this
Agreement or any other Loan Document, all in accordance with the terms hereof or
thereof;


(b)    Second, for application by it towards all other Obligations (including,
without duplication, Guaranteed Obligations with respect to Loans), pro rata
among the Secured Parties according to the amounts of the Obligations then held
by the Secured Parties (including all Obligations arising under Specified Swap
Agreements);


(c)    Third, for application by it towards the ABL Obligations, if any, as and
to the extent required by the Intercreditor Agreement; and


(d)    Fourth, any balance of such proceeds remaining after all of such
obligations shall have been satisfied by payment in full in immediately
available funds (other than contingent indemnification obligations for which no
claim has been made) and the Commitments shall have been terminated, be paid
over to or upon the order of the applicable Loan Party or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.


SECTION 9ADMINISTRATIVE AGENT


9.1    Appointment and Authority.


(a)Administrative Agent. Each of the Lenders hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
9 are solely for the benefit of the Administrative Agent and the Lenders and,
except to the extent that any Group Member has any express rights under this
Section 9, no Group Member shall have rights as a third party beneficiary of any
of such provisions.


(b)Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Qualified Counterparty and a potential Cash Management
Provider) hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Section 9 and Section 10, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by




--------------------------------------------------------------------------------




and in accordance with the provisions of this Agreement and the Security
Documents and acknowledge and agree that any such action by the Administrative
Agent shall bind the Lenders. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy with respect to any Collateral against the Borrower or any other Loan
Party or any other obligor under any of the Loan Documents, the Specified Swap
Agreements or any Specified Cash Management Agreement (including, in each case,
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral of the Borrower or any other Loan Party, without the prior written
consent of the Administrative Agent. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or a sale of any of the Collateral pursuant to Section 363 of the
Bankruptcy Code, the Administrative Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and the Administrative Agent, as
agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, with the consent or at the
direction of the Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.


9.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any of its
Subsidiaries or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;


        
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;


(d)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.1) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.






--------------------------------------------------------------------------------




(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


(f)The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not ý(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ý Lenders or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lenders.


9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.


9.5    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


9.6    Resignation and Removal of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the approval of the
Borrower, not to be unreasonably withheld, for so long as no Event of Default
set forth under Section 8.1(a) or 8.1(f) has occurred and is continuing, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have




--------------------------------------------------------------------------------




been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders, in
consultation with the Borrower, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Requirement of Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and,
subject to the approval of the Borrower, not to be unreasonably withheld, for so
long as no Event of Default set forth under Section 8.1(a) or 8.1(f) has
occurred and is continuing, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed), all payments, communications and determinations provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Section 9
and Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.


9.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.8    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Administrative Agent, Arrangers or Co-Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.


9.9    Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:




--------------------------------------------------------------------------------






(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.8 and 10.5) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.8 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 10.01(a) of this Agreement, (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10    Collateral and Guaranty Matters.




--------------------------------------------------------------------------------




(a)    Each of the Lenders (including in its capacities as a potential Qualified
Counterparty and a potential Cash Management Provider) irrevocably authorize the
Administrative Agent (without requirement of notice to or consent of any Lender
except as expressly required by Section 10.1): (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(1) at the time the property subject to such Lien is disposed of or to be
disposed of as part of or in connection with any disposition permitted hereunder
or under any other Loan Document to any Person other than a Loan Party, (2)
subject to Section 10.1, if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders, (3) if the property subject to such
Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under the Guarantee or (4) that constitutes Excluded Assets; (ii) to
release or subordinate, as expressly permitted hereunder, any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by this Agreement
to the extent required by the holder of, or pursuant to the terms of any
agreement governing, the obligations secured by such Liens; and (iii) to release
any Guarantor from its obligations under the Guarantee if such Person ceases to
be a Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder.
(b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release (pursuant to clause (a) above) any Guarantor from its obligations under
the Guarantee.
(c)    At such time as the Loans and the other Obligations (other than
contingent obligations for which no claim has been made) shall have been
satisfied by payment in full in immediately available funds and the Commitments
have been terminated, the Collateral shall be automatically released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Group Member under the Security Documents
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.
(d)    If (i) a Guarantor was released from its obligations under the Guarantee
or (ii) the Collateral was released from the assignment and security interest
granted under the Security Document (or the interest in such item subordinated),
the Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to) execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guarantee, the release of such
item of Collateral from the assignment and security interest granted under the
Security Documents or to subordinate its interest in such item, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
(e)    If as a result of any transaction not prohibited by this Agreement (i)
any Guarantor becomes an Excluded Domestic Subsidiary or a Foreign Subsidiary
that is a CFC, then (x) such Guarantor’s Guarantee shall be automatically
released, and (y) the Voting Stock of such Guarantor (other than 65% of the
total outstanding Voting Stock of a CFC Holdco or Foreign Subsidiary that is a
CFC that, in each case, is directly owned by the Borrower or a Guarantor) shall
be automatically released from the security interests created by the Loan
Documents, or (ii) any CFC Holdco or any Foreign Subsidiary that is a CFC ceases
to be directly owned by the Borrower or Guarantor, then the Capital Stock of
such Subsidiary shall be automatically released from any security interests
created by the Loan Documents. In connection with any termination or release
pursuant to this Section 9.10(e), the Administrative Agent and any applicable
Lender shall promptly execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 9.10(e) shall be without recourse to or warranty by the
Administrative Agent or any Lender.
9.11    Intercreditor Agreements. The Lenders hereby authorize the
Administrative Agent to enter into any Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement is binding upon the Lenders.
Except as otherwise expressly set forth herein or in any Security Document, no
Qualified Counterparty or Cash Management Provider that obtains the benefits of
Section 8.3, any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to




--------------------------------------------------------------------------------




consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Obligations arising under Specified Swap Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Provider or Qualified Counterparty, as the case
may be.
9.12    Withholding Tax Indemnity. To the extent required by any applicable
Requirement of Laws (as determined in good faith by the Administrative Agent),
the Administrative Agent may withhold from any payment to any Lender under any
Loan Document an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
9.13    Indemnification. Each of the Lenders agrees to indemnify the
Administrative Agent and the Arrangers (and their Related Parties) in their
respective capacities as such (to the extent not reimbursed by any Loan Party
and without limiting or expanding the obligation of the Loan Parties to do so),
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.13 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent, the Arrangers or their Related
Parties (the foregoing, the “Lender Indemnitees”) in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent or any other Person under or in connection with any of
the foregoing; provided that no Lender shall be liable to any Lender Indemnitee
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent that they are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Lender Indemnitee.
SECTION 10
MISCELLANEOUS



10.1    Amendments and Waivers.


(a)Except as otherwise provided in clause (b) below, neither this Agreement nor
any other Loan Document (or any terms hereof or thereof) may be amended,
supplemented or modified other than in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan




--------------------------------------------------------------------------------




Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the leverage ratios in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment or increase such Lender’s Commitment, in each case without the
written consent of each Lender directly adversely affected thereby; (B) amend,
modify, eliminate or reduce the voting rights of any Lender under this
Section 10.1 without the written consent of all Lenders; (C) (x) reduce any
percentage specified in the definition of Required Lenders, (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents or (z) release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under Section 7 of this Agreement or under the
Security Agreement, in each case without the written consent of all Lenders;
(D) amend, modify or waive any provision of Section 2.12(a) or (b) which results
in a change to the pro rata application of Loans under any Facility without the
written consent of each Lender directly affected thereby in respect of each
Facility adversely affected thereby, unless the amendment is made in connection
with an amendment pursuant to paragraph (b) below, in which case the written
consent of the Required Lenders shall be required; (E)  amend, modify or waive
any provision of Section 9 without the written consent of the Administrative
Agent; or (F) amend or modify the application of prepayments set forth in
Section 2.6(f) in a manner that adversely affects any Facility without the
written consent of the Majority Facility Lenders of each adversely affected
Facility. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.


(b)Notwithstanding anything in this Agreement (including clause (a) above) or
any other Loan Document to the contrary:


(i)this Agreement may be amended (or amended and restated) with the written
consent of the Administrative Agent, each Lender participating in the additional
or extended credit facilities contemplated under this paragraph (b)(i) and the
Borrower (w) to add one or more additional credit facilities to this Agreement
or to increase the amount of the existing facilities under this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest in respect thereof, (x) to permit any such additional credit facility
which is a Loan facility or any such increase in the Facility to share ratably
in prepayments with the Loans and (y) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
Majority Facility Lenders;


(ii)this Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the relevant Repriced Loans (as
defined below) to permit a (x) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Loans with the proceeds
of, or any conversion of Loans into, any new or replacement tranche of
syndicated Loans bearing interest with an “effective yield” (taking into account
interest rate margin and benchmark floors, recurring fees and all upfront or
similar fees or original issue discount (amortized over the shorter of (A) the
weighted average life to maturity of such Loans and (B) four years), but
excluding any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared ratably with all lenders or holders




--------------------------------------------------------------------------------




of such Loans in their capacities as lenders or holders of such Loans) less than
the “effective yield” applicable to the Loans (determined on the same basis as
provided in the preceding parenthetical) and (y) any amendment to the Loans or
any tranche thereof which reduces the “effective yield” applicable to such Loans
(as determined on the same basis as provided in clause (x)) (“Repriced Loans”);
provided that the Repriced Loans shall otherwise meet the Applicable
Requirements;


(iii)this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Repricing Indebtedness to permit any Repricing Transaction;


(iv)this Agreement and the other Loan Documents may be amended or amended and
restated as contemplated by Section 2.19 in connection with any Incremental
Amendment and any related increase in Commitments or Loans, with the consent of
the Borrower, the Administrative Agent and the Incremental Lenders providing
such increased Commitments or Loans (provided that the Administrative Agent may
enter into an Intercreditor Agreement (or amend, supplement or modify and
existing Intercreditor Agreement) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the terms of any such
Incremental Loans);


(v)this Agreement and the other Loan Documents may be amended in connection with
the incurrence of any Permitted Credit Agreement Refinancing Debt pursuant to
Section 2.20 to the extent (but only to the extent) necessary to reflect the
existence and terms of such Permitted Credit Agreement Refinancing Debt
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Loans and/or Other Commitments), with the written consent of
the Borrower, the Administrative Agent and each Additional Lender and Lender
that agrees to provide any portion of such Permitted Credit Agreement
Refinancing Debt (a “Refinancing Amendment”) (provided that the Administrative
Agent and the Borrower may effect such amendments to this Agreement, any
Intercreditor Agreement (or enter into a replacement thereof) and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the terms of such Refinancing
Amendment);


(vi)this Agreement and the other Loan Documents may be amended in connection
with any Permitted Amendment pursuant to a Loan Modification Offer in accordance
with Section 2.22(b) (and the Administrative Agent and the Borrower may effect
such amendments to this Agreement, any Intercreditor Agreement (or enter into a
replacement thereof) and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of such Permitted Amendment);


(vii)the Administrative Agent may amend an Intercreditor Agreement (or enter
into a replacement thereof), additional Security Documents and/or replacement
Security Documents (including a collateral trust agreement) in connection with
the incurrence of (x) any Permitted First Priority Refinancing Debt to provide
that a Senior Representative acting on behalf of the holders of such
Indebtedness shall become a party thereto and shall have rights to share in the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations, and (y) any Indebtedness incurred pursuant to Section
6.1(b)(vi) to provide that an agent, trustee or other representative acting on
behalf of the holders of such Indebtedness shall become a party thereto and
shall have rights to share in the Collateral on a pari passu to the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt;


(viii)amendments and waivers of this Agreement and the other Loan Documents that
affect solely the Lenders under any Facility or any Incremental Facility
(including waiver or modification of conditions to extensions of credit
thereunder, the availability and conditions to funding of any Incremental
Facility and pricing and other modifications) will require only the consent of
Lenders holding more than 50% of the aggregate commitments or loans, as
applicable, under such Facility or Incremental Facility and, in each case, (x)
no other consents or approvals shall be required and (y) any fees or other
consideration payable to




--------------------------------------------------------------------------------




obtain such amendments or waivers need only be offered on a pro rata basis to
the Lenders under the affected Facility or Incremental Facility, as the case may
be; and


(ix)this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent and the Borrower to correct any mistakes or
ambiguities of a technical nature.


10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
To the Borrower or any Guarantor:
Mueller Water Products, Inc.
1200 Abernathy Road Northeast
Suite 1200
Atlanta, GA 30328
Attn: Treasurer
Telecopy: 770-206-4270
Telephone: 770-206-4225
Email: mcunningham@muellerwp.com
Website: www.muellerwaterproducts.com
Tax Identification Number: 20-3547095


with a copy to:


Mueller Water Products, Inc.
1200 Abernathy Road Northeast
Suite 1200
Atlanta, GA 30328
Attn: General Counsel
Telecopy: 770-206-4260
Telephone: 770-206-4232
Email: kbelknap@muellerwp.com


To the Administrative Agent
(for payments and requests
for credit extensions):
Bank of America, N.A.
901 Main Street
Dallas, TX 75202
Attn: Jared L. McClure
Mail Code: TX1-492-14-12
Telecopy: 214-290-9413
Telephone: 972-338-3806
Email: jared.l.mcclure@baml.com
Account No.: 1292000883
Ref: Mueller Water Products, Inc.
ABA# 026009593
 
 
To the Administrative Agent
(all other notices):
Bank of America, N.A.
Agency Management
555 California Street, 4th Floor
San Francisco, CA 94104
Attn: Aamir Saleem
Mail Code: CA5-705-04-09
Telecopy: 415-503-5089
Telephone: 415-436-2769
Email: aamir.saleem@baml.com



; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received. In no event shall a
voice mail message be effective as a notice, communication or confirmation
hereunder.




--------------------------------------------------------------------------------




All telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender (“Approved Electronic Communications”). The Administrative
Agent or the Borrower may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (a) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgment), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(b) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.
Each Loan Party agrees to assume all risk, and hold the Administrative Agent,
the Arrangers and each Lender harmless from any losses, associated with, the
electronic transmission of information (including the protection of confidential
information), except to the extent caused by the gross negligence or willful
misconduct of such Person.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS OR NOTICES
THROUGH THE PLATFORM, ANY OTHER ELECTRONIC PLATFORM OR ELECTRONIC MESSAGING
SERVICE, OR THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH
PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
Each Loan Party, the Lenders, the Arrangers and the Administrative Agent agree
that the Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in




--------------------------------------------------------------------------------




connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.
10.5    Payment of Expenses and Taxes. The Borrower agrees upon the occurrence
of the Closing Date (a) to pay or reimburse the Arrangers and the Administrative
Agent (without duplication) for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, limited, in the case of legal
counsel, to the reasonable fees and disbursements of one primary counsel to the
Administrative Agent, the Arrangers and the Co-Documentation Agents, taken as a
whole, and one local counsel to the foregoing Persons, taken as a whole, in each
appropriate jurisdiction (which may include one special counsel acting in
multiple jurisdictions) (and additional counsel in the case of actual or
perceived conflicts), and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower on or
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all of their reasonable
out-of-pocket costs and expenses (other than allocated costs of in-house
counsel) incurred in connection with the workout, restructuring, enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, limited, in the case of legal counsel, to the
reasonable fees and disbursements of one primary counsel to the Lenders, the
Administrative Agent, the Arrangers, and the Co-Documentation Agents, taken as a
whole, and one local counsel to the foregoing Persons, taken as a whole, in each
appropriate jurisdiction (which may include one special counsel acting in
multiple jurisdictions) (and in the case of an actual or perceived conflict of
interest by any of the foregoing Persons, additional counsel to such affected
Person), (c) to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees that may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, the Administrative
Agent, each Arranger, each Co-Documentation Agent, each of their respective
Affiliates that are providing services in connection with the financing
contemplated by this Agreement and each member, officer, director, trustee,
employee, agent and controlling person (and successors and assigns) of the
foregoing (each, an “Indemnitee”) harmless from and against any and all other
claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to or arising out of or in connection with the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents (regardless of
whether any Indemnitee is a party hereto and regardless of whether any such
matter is initiated by a third party, the Borrower, any other Loan Party or any
other Person), including any of the foregoing relating to the use of proceeds of
the Loans or the violation of, noncompliance with or liability under, any
Environmental Law relating to any Group Member or any of the Properties and
limited, in the case of legal counsel, to the reasonable fees and expenses of
one primary legal counsel to the Indemnitees, taken as a whole (or in the case
of an actual or perceived conflict of interest by an Indemnitee, additional
counsel to the affected Indemnitees), and one local counsel in each appropriate
jurisdiction (which may include one special counsel acting in multiple
jurisdictions) to the Indemnitees in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”) (but excluding any losses, liabilities, claims, damages, costs or
expenses relating to the matters referred to in Sections 2.13 and 2.15 (which
shall be the sole remedy in respect of the matters set forth therein)), provided
that the Borrower shall not have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are (A) found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (B) found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from a material breach of
the Loan Documents by such Indemnitee, (C) any dispute that does not involve an
act or omission by the Borrower or any of its Affiliates and that is brought by
any Indemnitee against any other Indemnitee (other than in its capacity as
Administrative Agent, Arranger, or similar role hereunder), (D) directly and
exclusively caused, with respect to the violation of, noncompliance with or
liability under, any Environmental Law relating to any of the Properties, by the
act or omissions by Persons other than the Borrower or any Subsidiary of the
Borrower or their respective




--------------------------------------------------------------------------------




Related Parties with respect to the applicable Property that occur after the
Administrative Agent sells the respective Property pursuant to a foreclosure or
has accepted a deed in lieu of foreclosure or (E) with respect to Taxes, other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
10.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (other than as provided in Section 10.17) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and the
Administrative Agent (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void).
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it and the Note or
Notes (if any) held by it) with the prior written consent (such consent not to
be unreasonably withheld, conditioned or delayed) of:
(A)in the case of any Lender (other than with respect to Incremental Loans and
Incremental Commitments) or Incremental Lender (with respect to Incremental
Loans and Incremental Commitments), the Borrower, provided that such consent
shall be deemed to have been given if the Borrower has not responded within 10
Business Days after notice by the Administrative Agent, provided, further, that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 8.1(a) (or, in respect of the Borrower, Section 8.1(f))
has occurred and is continuing, any other Eligible Assignee; and


(B)except with respect to an assignment of Loans to an existing Lender, an
Affiliate of a Lender or an Approved Fund, the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed).


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (and integral multiples thereof) (provided that, in each case, that
simultaneous assignments to or by two or more Approved Funds shall be aggregated
for purposes of determining such amount) unless the Administrative Agent and, in
the case of Loans (other than Incremental Loans), Incremental Loans or
Incremental Commitments, the Borrower otherwise consents;


(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and


(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and applicable forms.


This paragraph (b) shall not prohibit any Lender from assigning all or any
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.




--------------------------------------------------------------------------------




For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
(iii)    Assignments to the Borrower. Each Lender acknowledges that the Borrower
is an Eligible Assignee hereunder and may purchase or acquire Loans hereunder
from Lenders from time to time (x) pursuant to a Dutch Auction in accordance
with the terms of this Agreement (including Section 10.6 hereof), subject to the
restrictions set forth in the definitions of “Eligible Assignee” and “Dutch
Auction” or (y) pursuant to open market purchases, in each case, subject to the
following limitations:
(A)    the Borrower agrees that, notwithstanding anything herein or in any of
the other Loan Documents to the contrary, with respect to any Auction Purchase
or other acquisition of Loans, (1) under no circumstances, whether or not any
Loan Party is subject to a bankruptcy or other insolvency proceeding, shall the
Borrower be permitted to exercise any voting rights or other privileges with
respect to any Loans and any Loans that are assigned to the Borrower shall have
no voting rights or other privileges under this Agreement and the other Loan
Documents and shall not be taken into account in determining any required vote
or consent and (2) the Borrower shall not receive information provided solely to
Lenders by the Administrative Agent or any Lender and shall not be permitted to
attend or participate in meetings attended solely by Lenders and the
Administrative Agent and their advisors; rather, all Loans held by the Borrower
shall be automatically Cancelled immediately upon the purchase or acquisition
thereof in accordance with the terms of this Agreement (including Section 10.6
hereof);


(B)    at the time the Borrower is making purchases of Loans it shall enter into
an Assignment and Assumption Agreement;


(C)    immediately upon the effectiveness of each Auction Purchase or other
acquisition of Loans, a Cancellation (it being understood that such Cancellation
shall not constitute a voluntary repayment of Loans for purposes of this
Agreement) shall be automatically irrevocably effected with respect to all of
the Loans and related Obligations subject to such Auction Purchase, with the
effect that such Loans and related Obligations shall for all purposes of this
Agreement and the other Loan Documents no longer be outstanding, and the
Borrower and the Guarantors shall no longer have any Obligations relating
thereto, it being understood that such forgiveness and cancellation shall result
in the Borrower and the Guarantors being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven; and


(D)    at the time of such Purchase Notice and Auction Purchase or other
acquisition of Loans, no Default or Event of Default shall have occurred and be
continuing and the Borrower or any of its Affiliates shall not be required to
make any representation that it is not in possession of material non-public
information with respect to the Borrower or its subsidiaries or their respective
securities.


Notwithstanding anything to the contrary herein, this Section 10.6(b)(iii) shall
supersede any provisions in Section 2.12 to the contrary.
(iv)    Subject to acceptance and recording thereof pursuant to Section
10.6(b)(vii) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the




--------------------------------------------------------------------------------




extent of the interest assigned by such Assignment and Assumption, be released
from its obliga-tions under this Agreement (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.5).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations if such transaction complies with the requirements of
Section 10.6(c).
(v)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of (and any stated interest on) the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(vi)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire and applicable forms (unless the Assignee shall already be a
Lender hereunder), together with (x) any processing and recordation fee and (y)
any written consent to such assignment required by Section 10.6(b), the
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person, a Defaulting Lender, the Borrower or any Subsidiary of the
Borrower) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires,
subject to Section 10.1(b), the consent of each Lender directly affected thereby
pursuant to clauses (A) and (C) of Section 10.1(a) and (2) directly affects such
Participant. Subject to Section 10.6(d), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(subject to the requirements and limitations of those sections and Sections 2.16
and 2.17, and it being understood that the documentation required under Section
2.14(e) shall be delivered solely to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.6(b). Each Lender that sells a participation shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
commitment of, and the principal amounts (and stated interest) of, each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that such
Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive and binding absent manifest error, and
the Borrower and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.




--------------------------------------------------------------------------------






(d)A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a Change in Tax
Law that occurs after the Participant acquired the applicable participation.


(e)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.


(f)The Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in Section 10.6(d) above.


(g)Each Lender, upon succeeding to an interest in Commitments or Loans, as the
case may be, represents and warrants as of the effective date of the applicable
Assignment and Assumption that it is an Eligible Assignee.


10.7    Adjustments; Set‑off.


(a)    Except to the extent that this Agreement expressly provides for or
permits payments to be allocated or made to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefited Lender”) shall
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set‑off, pursuant to events or proceedings of the nature referred to in
Section 8.1(f) or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.


(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, with the prior consent of the Administrative
Agent, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each other Loan Party to the
extent permitted by applicable law, upon the occurrence and during the
continuance of any Event of Default, to set off and appropriate and apply
against the Obligations any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower or any such other Loan Party, as the case may be. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.


10.8    Counterparts; Electronic Execution. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement or any document or instrument delivered in connection herewith
by facsimile transmission or electronic PDF shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent. The
words “execution,” “signed,” “signature,” and words of like import in or related
to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including Assignment and




--------------------------------------------------------------------------------




Assumptions, amendments, Committed Loan Notices and waivers and consents) shall
be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to accept electronic signatures in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to the procedures approved by it.


10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.10    Integration. This Agreement, the Engagement Letter, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Arrangers and the Administrative Agent represent the entire agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.


10.11    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


10.12    Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
        
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York sitting in the
Borough of Manhattan, in the City of New York, and appellate courts from any
thereof, to the extent such courts would have subject matter jurisdiction with
respect thereto, and agrees that notwithstanding the foregoing (x) a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law and (y) legal actions or proceedings brought by the Secured
Parties in connection with the exercise of rights and remedies with respect to
Collateral may be brought in other jurisdictions where such Collateral is
located or such rights or remedies may be exercised;
    
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court and waives any right to claim that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;


(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to each party hereto, as
the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;


(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and






--------------------------------------------------------------------------------




(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof, any special, exemplary, punitive or consequential damages
against any Indemnitee.


10.13    Acknowledgements. The Borrower and each of the Guarantors hereby
acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;


(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower and each Guarantor, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and


(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower or the Guarantors and the Lenders.


10.14    Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is not designated by the provider thereof as public
information or non-confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, the Arrangers, any other Lender or any Affiliate
thereof, (b) subject to an agreement to comply with provisions no less
restrictive than this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, trustees,
agents, attorneys, accountants and other professional advisors that have been
advised of the provisions of this Section and have been instructed to keep such
information confidential, (d) upon the request or demand of any Governmental
Authority or any self-regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority regulating any Lender or its
Affiliates), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding; provided that unless specifically prohibited by applicable
law, reasonable efforts shall be made to notify the Borrower of any such request
prior to disclosure, (g) that has been publicly disclosed other than as a result
of a breach of this Section, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender; provided, such
Person has been advised of the provisions of this Section and instructed to keep
such information confidential (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) is independently developed or
(k) received from a third party not known by the Agent or applicable Lender to
be subject to a confidentiality obligation to the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
extensions of credit hereunder. Notwithstanding anything herein to the contrary,
any party to this Agreement (and any employee, representative, or other agent of
any party to this Agreement) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure. However, any such information relating to the tax treatment
or tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws.


10.15    Waivers Of Jury Trial. EACH OF THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY




--------------------------------------------------------------------------------




WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


10.16    USA Patriot Act Notification. The following notification is provided to
the Borrower and each Guarantor pursuant to Section 326 of the Patriot Act:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each Person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.
What this means for the Borrower or any Guarantor: When the Borrower or any
Guarantor opens an account, if such Borrower or Guarantor is an individual, the
Administrative Agent and the Lenders will ask for such Borrower’s name,
residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
such Borrower, and, if such Borrower or Guarantor is not an individual, the
Administrative Agent and the Lenders will ask for such Borrower’s name, tax
identification number, business address, and other information that will allow
the Administrative Agent and the Lenders to identify such Borrower. The
Administrative Agent and the Lenders may also ask, if the Borrower or any
Guarantor is an individual, to see such Borrower’s driver’s license or other
identifying documents, and, if the Borrower or such Guarantor is not an
individual, to see such Borrower’s legal organizational documents or other
identifying documents.
10.17    Maximum Amount.
(a)    It is the intention of the Borrower and the Lenders to conform strictly
to the usury and similar laws relating to interest from time to time in force,
and all agreements between the Loan Parties and their respective Subsidiaries
and the Lenders, whether now existing or hereafter arising and whether oral or
written, are hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity hereof or otherwise, shall the
amount paid or agreed to be paid in the aggregate to the Lenders as interest
(whether or not designated as interest, and including any amount otherwise
designated but deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness evidenced hereby or other Obligations
of the Borrower, or in any other document evidencing, securing or pertaining to
the Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to usury or such other laws, all sums paid or agreed
to be paid to the holder hereof for the use, forbearance or detention of the
Indebtedness of the Borrower evidenced hereby, outstanding from time to time
shall, to the extent permitted by Requirement of Law, be amortized, pro‑rated,
allocated and spread from the date of disbursement of the proceeds of the Notes
until payment in full of all of such Indebtedness, so that the actual rate of
interest on account of such Indebtedness is uniform through the term hereof. The
terms and provisions of this Section 10.17(a) shall control and supersede every
other provision of all agreements between the Borrower or any endorser of the
Notes and the Lenders.
(b)    If under any circumstances any Lender shall ever receive an amount which
would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.10 and shall be so applied in accordance
with Section 2.12 or if such excessive interest exceeds the unpaid balance of
the Loans and any other Indebtedness of the Borrower in favor of such Lender,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to the Borrower.
10.18    Lender Action. Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Loan Party or any other obligor under any of the Loan




--------------------------------------------------------------------------------




Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section
10.18 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Loan Party.
10.19    No Fiduciary Duty. Each of the Administrative Agent, the Arrangers,
each Co-Documentation Agent, each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their Affiliates. Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its stockholders or its Affiliates, on the other,
except as otherwise explicitly provided herein. The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person, except as otherwise explicitly provided herein. Each Loan
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.
[Signature pages follow.]




































































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:
MUELLER WATER PRODUCTS, INC.




By:       /s/ Evan L. Hart                                           
Name: Evan L. Hart
Title: Chief Financial Officer
GUARANTORS:
ANVIL INTERNATIONAL LLC
ECHOLOGICS, LLC
HENRY PRATT COMPANY, LLC
HYDRO GATE, LLC
J.B. SMITH MFG CO., LLC
JAMES JONES COMPANY, LLC
MILLIKEN VALVE, LLC
MUELLER CO. INTERNATIONAL HOLDINGS, LLC
MUELLER CO. LLC
MUELLER GROUP, LLC
MUELLER INTERNATIONAL, LLC
MUELLER PROPERTY HOLDINGS, LLC
MUELLER SERVICE CALIFORNIA, INC.
MUELLER SERVICE CO., LLC
MUELLER SYSTEMS LLC
OSP, LLC
U.S. PIPE VALVE & HYDRANT, LLC


By:    /s/ Evan L. Hart                                              
Name: Evan L. Hart
Title: Chief Financial Officer



























































--------------------------------------------------------------------------------








BANK OF AMERICA, N. A.,
as Administrative Agent and a Lender
By:     /s/ Aamir Saleem        
Name: Aamir Saleem
Title: Vice President








